Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of

 

August 27, 2013

 

among

 

EPIQ SYSTEMS, INC.

as Borrower,

 

THE OTHER CREDIT PARTIES PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

KEYBANK NATIONAL ASSOCIATION,

as the LC Issuer, Swing Line Lender and Administrative Agent

 

KEYBANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

and

SILICON VALLEY BANK,

as Joint Lead Arrangers and Joint Book Runners

 

SILICON VALLEY BANK,

as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND TERMS

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

33

Section 1.03

Accounting Terms

33

Section 1.04

Terms Generally

34

Section 1.05

Times of Day; Deliveries

34

Section 1.06

Letter of Credit Amounts

34

 

 

 

ARTICLE II THE TERMS OF THE CREDIT FACILITIES

34

Section 2.01

Establishment of the Credit Facilities

34

Section 2.02

Revolving Loans and Term Loans

35

Section 2.03

[Reserved]

35

Section 2.04

Swing Line

35

Section 2.05

Letters of Credit

37

Section 2.06

Notice of Borrowing

42

Section 2.07

Funding Obligations; Disbursement of Funds

43

Section 2.08

Evidence of Obligations

44

Section 2.09

Interest; Default Rate

45

Section 2.10

Conversion and Continuation of Loans

47

Section 2.11

Fees

47

Section 2.12

Termination and Reduction of Commitments

49

Section 2.13

Voluntary, Scheduled and Mandatory Prepayments of Loans

49

Section 2.14

Method and Place of Payment

53

Section 2.15

Defaulting Lenders

54

Section 2.16

Cash Collateral for Credit Support

56

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

57

Section 3.01

Taxes

57

Section 3.02

Illegality

61

Section 3.03

Inability to Determine Rates

61

Section 3.04

Increased Costs; Reserves on Eurodollar Rate Loans

62

Section 3.05

Compensation for Losses

63

Section 3.06

Mitigation Obligations; Replacement of Lenders

64

Section 3.07

Survival

64

 

 

 

ARTICLE IV GUARANTY

64

Section 4.01

The Guaranty

64

Section 4.02

Obligations Unconditional

65

Section 4.03

Reinstatement

66

Section 4.04

Certain Additional Waivers

66

Section 4.05

Remedies

66

Section 4.06

Rights of Contribution

66

Section 4.07

Guarantee of Payment; Continuing Guarantee

66

Section 4.08

Keepwell

66

 

 

 

ARTICLE V CONDITIONS PRECEDENT

67

Section 5.01

Conditions Precedent at Closing Date

67

Section 5.02

Conditions Precedent to All Credit Events

70

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

71

Section 6.01

Existence, Qualification and Power

71

Section 6.02

Authorization; No Contravention

71

Section 6.03

Governmental Authorization; Other Consents

71

Section 6.04

Binding Effect

71

Section 6.05

Financial Statements; No Material Adverse Effect

71

Section 6.06

Litigation

72

Section 6.07

No Default

72

Section 6.08

Collateral Representations

72

Section 6.09

Environmental Compliance

74

Section 6.10

Insurance

74

Section 6.11

ERISA Compliance

75

Section 6.12

Taxes

75

Section 6.13

Subsidiaries

75

Section 6.14

Margin Regulations; Investment Company Act

76

Section 6.15

Intellectual Property, etc.

76

Section 6.16

Disclosure

76

Section 6.17

Compliance with Laws

77

Section 6.18

Labor Matters

77

Section 6.19

Solvency

77

Section 6.20

Anti-Terrorism Law Compliance

77

Section 6.21

Collateral Documents

77

Section 6.22

Classification as Senior Indebtedness

78

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

78

Section 7.01

Reporting Requirements

78

Section 7.02

Books, Records and Inspections

81

Section 7.03

Insurance

82

Section 7.04

Payment of Taxes and Claims

83

Section 7.05

Corporate and other Entity Franchises

83

Section 7.06

Compliance with Statutes, etc.

83

Section 7.07

Compliance with Environmental Laws

83

Section 7.08

Additional Guarantors

84

Section 7.09

Pledged Assets

84

Section 7.10

Senior Debt

85

Section 7.11

Maintenance of Properties

85

Section 7.12

Further Assurances

85

Section 7.13

Use of Proceeds

87

Section 7.14

Interest Rate Hedging

88

Section 7.15

Maintenance of Ratings

88

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

88

Section 8.01

Changes in Business

88

Section 8.02

Consolidation, Merger, Asset Sales, etc.

88

Section 8.03

Liens

90

Section 8.04

Indebtedness

92

Section 8.05

Investments

94

Section 8.06

Restricted Payments

97

Section 8.07

Consolidated Total Net Leverage Ratio

98

Section 8.08

Burdensome Agreements; Negative Pledges; Etc.

98

Section 8.09

Transactions with Affiliates

99

Section 8.10

Anti-Terrorism Laws

99

 

ii

--------------------------------------------------------------------------------


 

Section 8.11

Prepayment, Amendment of Junior Indebtedness, Etc.

99

Section 8.12

[Reserved]

100

Section 8.13

Ownership of Subsidiaries

100

Section 8.14

Organizational Documents; Fiscal Year

100

Section 8.15

[Reserved]

100

Section 8.16

Use of Proceeds

100

 

 

 

ARTICLE IX EVENTS OF DEFAULT

100

Section 9.01

Events of Default

100

Section 9.02

Remedies

103

Section 9.03

Application of Certain Payments and Proceeds

103

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

105

Section 10.01

Appointment

105

Section 10.02

Delegation of Duties

105

Section 10.03

Exculpatory Provisions

105

Section 10.04

Reliance by Administrative Agent

106

Section 10.05

Notice of Default

106

Section 10.06

Non-Reliance

106

Section 10.07

No Reliance on Administrative Agent’s Customer Identification Program

107

Section 10.08

Patriot Act

107

Section 10.09

Indemnification

107

Section 10.10

The Administrative Agent in Individual Capacity

107

Section 10.11

Successor Administrative Agent

108

Section 10.12

Other Agents

109

Section 10.13

Collateral and Guaranty Matters

109

Section 10.14

Secured Cash Management Banks and Secured Hedge Banks

110

Section 10.15

Administrative Agent May File Proofs of Claim

110

 

 

 

ARTICLE XI MISCELLANEOUS

111

Section 11.01

Payment of Expenses etc.

111

Section 11.02

Indemnification

111

Section 11.03

Right of Setoff

112

Section 11.04

Equalization

112

Section 11.05

Notices

113

Section 11.06

Successors and Assigns

115

Section 11.07

No Waiver; Remedies Cumulative; Enforcement

119

Section 11.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

120

Section 11.09

Counterparts

121

Section 11.10

Integration

121

Section 11.11

Headings Descriptive

121

Section 11.12

Amendment or Waiver

121

Section 11.13

Survival of Indemnities

127

Section 11.14

Domicile of Loans

127

Section 11.15

Confidentiality

127

Section 11.16

General Limitation of Liability

128

Section 11.17

No Duty

128

Section 11.18

Lenders and Agent Not Fiduciary to Credit Parties, etc.

128

Section 11.19

Survival of Representations and Warranties

129

Section 11.20

Severability

129

Section 11.21

Independence of Covenants

129

Section 11.22

Interest Rate Limitation

129

 

iii

--------------------------------------------------------------------------------


 

Section 11.23

Payments Set Aside

129

Section 11.24

Subordination of Intercompany Debt

130

Section 11.25

Patriot Act

130

Section 11.26

Electronic Execution of Documents

130

Section 11.27

Replacement of Lenders

130

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

Form of Revolving Facility Note

 

Exhibit A-2

Form Term Note

 

Exhibit A-3

Form of Swing Line Note

 

Exhibit B-1

Form of Notice of Borrowing

 

Exhibit B-2

Form of Notice of Continuation or Conversion

 

Exhibit B-3

Form of LC Request

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Closing Certificate

 

Exhibit E

Form of Assignment Agreement

 

Exhibit F

Form of Joinder Agreement

 

 

SCHEDULES

 

Schedule 1

Commitments and Applicable Percentages

 

Schedule 2

Guarantors

 

Schedule 3

Existing Letters of Credit

 

Schedule 6.03

Required Consents

 

Schedule 6.06

Litigation

 

Schedule 6.08(b)

Deposit and Securities Accounts

 

Schedule 6.08(c)

Owned Real Property

 

Schedule 6.08(d)

Leaseholds

 

Schedule 6.08(e)

Additional Equity Investments

 

Schedule 6.08(f)

Collateral Locations

 

Schedule 6.08(g)

Material Agreements

 

Schedule 6.08(h)

Documents, Instruments and Chattel Paper

 

Schedule 6.08(i)

Commercial Tort Claims and Letter of Credit Rights

 

Schedule 6.08(j)

States of Incorporation, Chief Executive Offices, etc.

 

Schedule 6.10

Insurance

 

Schedule 6.11(d)

Pension Plans

 

Schedule 6.13

Subsidiaries

 

Schedule 6.15

Intellectual Property

 

Schedule 6.21

Filing Offices

 

Schedule 7.12

Other Post Closing Matters

 

Schedule 8.03

Existing Liens

 

Schedule 8.04

Existing Indebtedness

 

Schedule 8.05

Existing Investments

 

Schedule 8.05(o)

Permitted Foreign Subsidiary Loans, Guaranties and Investments

 

Schedule 8.09

Transactions with Affiliates

 

 

v

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of August 27, 2013,
among the following:

 

(i)                                     EPIQ SYSTEMS, INC., a Missouri
corporation (herein, together with its successors and assigns, the “Borrower”);

 

(ii)                                  each Subsidiary signatory hereto (herein,
together with any other Subsidiary that becomes a party hereto by Joinder
Agreement or otherwise after the date hereof, collectively, the “Subsidiary
Guarantors” and, individually, “Subsidiary Guarantor”);

 

(iii)                               the lenders from time to time party hereto
(herein, together with their respective successors and permitted assigns,
collectively, the “Lenders” and, individually, “Lender”); and

 

(iv)                              KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined), Swing Line Lender (as hereinafter
defined) and LC Issuer (as hereafter defined).

 

RECITALS:

 

(1)                                 The Borrower has requested that the Lenders
provide the Term Loans, the Revolving Loans and, directly or through
participation, the Swing Loans and Letters of Credit; and

 

(2)                                 Subject to and upon the terms and conditions
set forth herein, the Lenders, the Swing Line Lender and the LC Issuer are
willing to extend credit and make available to the Borrower the Credit
Facilities provided for herein for the foregoing purposes.

 

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND TERMS

 

Section 1.01                                       Certain Defined Terms.  As
used herein, the following terms shall have the meanings herein specified unless
the context otherwise requires:

 

“Acquisition” means, with respect to any Person, any transaction or series of
related transactions for the purpose of or resulting, directly or indirectly, in
(a) the acquisition by such Person of (i) all or substantially all of the assets
of another Person or (ii) any business or division of another Person, (b) the
acquisition by such Person of more than of 50% of the Equity Interest of another
Person, or (c) the acquisition by such Person of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Administrative Agent” means KeyBank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.05(e).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.

 

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amounts of all Revolving Loans made by all Lenders and
outstanding at such time, (ii) the aggregate amount of the LC Outstandings at
such time and (iii) the aggregate principal amount of all Swing Loans
outstanding at such time.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery and
any regulation, order or directive promulgated, issued or enforced pursuant to
such Laws, in each case, as amended, supplemented or replaced from time to time.

 

“Applicable Margin” means:

 

(a)                                 For the purposes of calculating the interest
rate applicable to the Term Loan, 2.75% per annum for Base Rate Loans, and (B)
3.75% per annum for Eurodollar Loans; and

 

(b)                                 For the purposes of calculating (i) the
interest rate applicable to Revolving Loans, (ii) the Commitment Fee pursuant to
Section 2.11(a), and (iii) the LC Fee applicable to outstanding Letters of
Credit pursuant to Section 2.11(b):

 

(A)                               From the Closing Date through the date on
which the Borrower delivers its audited consolidated financial statements and
Compliance Certificate for the fiscal year ending December 31, 2013 pursuant to
Section 7.01(a) and 7.01(c), respectively, (1) 2.50% per annum for Base Rate
Loans, (2) 3.50% per annum for Eurodollar Loans and the LC Fee payable pursuant
to Section 2.11(b) and (3) 0.50% per annum for the Commitment Fee payable
pursuant to Section 2.11(a); and

 

(B)                               Thereafter, the applicable percentage per
annum set forth below, determined by reference to the Consolidated Total Net
Leverage Ratio as set forth on the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.01(c):

 

Consolidated Total Net Leverage
Ratio

 

Applicable Margin for
Base Rate Loans

 

Applicable Margin for
Eurodollar Loans and
LC Fee under Section
2.11(b)

 

Applicable Margin for
Commitment Fee
under Section 2.11(a)

 

> 3.25 to 1.0

 

3.00

%

4.00

%

0.50

%

> 3.25 to 1.0 but < 2.25 to 1.0

 

2.50

%

3.50

%

0.50

%

< 2.25 to 1.0

 

2.00

%

3.00

%

0.375

%

 

2

--------------------------------------------------------------------------------


 

Changes in the Applicable Margin based upon changes in the Consolidated Total
Net Leverage Ratio shall become effective on the third Business Day following
the date that the required consolidated financial statements are delivered to
the Administrative Agent pursuant to Section 7.01(a) or Section 7.01(b), as
applicable, accompanied by a Compliance Certificate in accordance with
Section 7.01(c), demonstrating the computation of the Consolidated Total Net
Leverage Ratio.  Notwithstanding the foregoing provisions, if the Borrower has
failed to timely deliver its consolidated financial statements referred to in
Section 7.01(a) or Section 7.01(b), accompanied by a Compliance Certificate in
accordance with Section 7.01(c), and such failure has continued for five
Business Days, the Applicable Margin at such time shall be the highest
percentage indicated therefor in the above matrix unless waived by the
Administrative Agent and the Required Lenders, regardless of the Consolidated
Total Net Leverage Ratio at such time (provided that the Applicable Margin shall
be determined based on the Consolidated Total Net Leverage Ratio at and after
such financial statements and Compliance Certificate are delivered to the
Administrative Agent and the Lenders).  The above matrix does not modify or
waive, in any respect, any rights of the Administrative Agent and the Lenders to
charge any default rate of interest in accordance with the terms hereof or any
of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.  Notwithstanding anything to the contrary contained herein, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.09(h).

 

“Applicable Percentage” means as to each Lender (a) with respect to such
Lender’s Revolving Commitment at any time (subject to adjustment as provided in
Section 2.15(a)(iv), the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment at such time; provided that if
the Total Revolving Commitment has been terminated or if the Total Revolving
Commitment has expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments and (b) with respect to such
Lender’s outstanding Term Loans at any time, the percentage of the total
aggregate principal amount of the Term Loan represented by the Term Loans held
by such Lender at such time.  The initial Applicable Percentage of each Lender
in respect of each Credit Facility is set forth opposite the name of such Lender
on Schedule 1 or in the Assignment Agreement pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Approved Bank” has the meaning provided in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition by such Person (including by means of a Sale and Leaseback
Transaction, and by means of mergers, consolidations, amalgamations and
liquidations of the Borrower or any Subsidiary) of any or all of the assets or
property of such Person (including, without limitation, the Equity Interests of
any Subsidiary of such Person); provided that the term Asset Sale shall not
include any Equity Issuance.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease or (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorized Officer” means, with respect to a Credit Party, any of the following
officers of such Credit Party: the Chairman, the President, the Senior Vice
President of Finance, the Chief Executive Officer, the Chief Financial Officer
or the Treasurer, or, in the case of any of the foregoing, such other Person as
is authorized in writing to act on behalf of such Credit Party and is reasonably
acceptable to the Administrative Agent.  Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of the Borrower.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the highest of (i) the rate of interest established by KeyBank, from time to
time, as its “prime rate” (or successor rate) whether or not publicly announced,
which interest rate may or may not be the lowest rate charged by it for
commercial loans or other extensions of credit, (ii) the Federal Funds Effective
Rate in effect on such date, determined one Business Day in arrears, plus ½ of
1% and (iii) except during any period of time in which a notice delivered to the
Borrower pursuant to Section 3.03 shall remain in effect, the Eurodollar Rate
plus 1.00%.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

 

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio and/or New York, New York are
authorized or required by law to close and (ii) with respect to any matters
relating to Eurodollar Loans, any day that is a Business Day pursuant to clause
(i) above that is also a London Banking Day.

 

“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenant set forth in
Section 8.07 on a Pro Forma Basis.

 

4

--------------------------------------------------------------------------------


 

“Calculation Period” means, in respect of any Calculation Date, the period
consisting of the four consecutive fiscal quarters of the Borrower and its
Subsidiaries ended as of the last day of the most recent fiscal quarter of the
Borrower and its Subsidiaries preceding such Calculation Date (whether or not
such quarters are all within the same fiscal year) for which the Administrative
Agent has received the Required Financial Information.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) for property, plant or equipment that has a
useful life of more than one year, which, in accordance with GAAP, would be
classified as a capital expenditure.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, LC Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for LC
Outstandings, Obligations in respect of Swing Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the LC
Issuer or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than 360 days from the date of
acquisition;

 

(b)                                 U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any Lender, (ii) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank (or the parent company of such bank)
whose short-term commercial paper rating from S&P is at least A-1, A-2 or the
equivalent thereof or from Moody’s is at least P-1, P-2 or the equivalent
thereof (any such bank, an “Approved Bank”), in each case with maturities of not
more than 360 days from the date of acquisition;

 

(c)                                  commercial paper issued by any Lender or
any Approved Bank or by the parent company of any Lender or any Approved Bank
and commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long-term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing not more than 360 days after the date
of acquisition;

 

5

--------------------------------------------------------------------------------


 

(d)                                 fully collateralized repurchase agreements
entered into with any Lender or any Approved Bank having a term of not more than
30 days and covering securities described in clause (a) above;

 

(e)                                  Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by reputable financial
institutions that have the highest rating obtainable from either Moody’s or S&P
and the portfolios of which are limited to Investments of the types described in
clauses (a) through (d) above; and

 

(f)                                   demand deposit accounts maintained in the
Ordinary Course of Business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit or
purchasing card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person that (a) is a party to a Cash Management
Agreement in its capacity as such and (b) at the time such Person enters into a
Cash Management Agreement, is also a Lender or an Affiliate of a Lender.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” shall mean any of the following events:

 

(a)                                 any “person” or “group” (other than Tom
Olofson or Christopher Olofson) (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the Voting Stock of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

6

--------------------------------------------------------------------------------


 

(b)                                 during any period of 12 consecutive months,
a majority of the members (other than vacant seats) of the board of directors or
other equivalent governing body of the Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and
clause (iii), any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

 

(c)                                  the occurrence of a “change of control” (or
other term of similar import used therein) as defined in any agreement with
respect to Permitted Unsecured Debt.

 

“Charges” has the meaning provided in Section 11.22.

 

“CIP Regulations” has the meaning provided in Section 10.07.

 

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means a collective reference to all real and personal property on
which Liens are granted or purported to be granted to the Administrative Agent
(for the benefit of the Secured Creditors) pursuant to any Collateral Document.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and each of the other mortgages, collateral assignments, security
agreements, pledge agreements, control agreements or other similar agreements
delivered to the Administrative Agent pursuant to the terms of Sections 7.08 and
7.09 and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Creditors.

 

“Commitment” means with respect to each Lender, its Revolving Commitment or its
Term Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means any Person that (a) is a direct competitor of the Borrower
that derives significant revenue from the business of providing
technology-enabled services for the global legal profession and (b) in each case
is identified in writing by the Borrower to the Administrative Agent in a list
to be delivered prior to the Closing Date (which list may be updated after
completion of the primary syndication of the Term Loans funded on the Closing
Date); provided that at no time shall any bank, financial institution,
institutional investor, fund or broker be deemed to be (i) a direct competitor
of the

 

7

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries or (ii) a Competitor solely on the basis of
its ownership of a non-controlling minority equity position in a direct
competitor of the Borrower or any of its Subsidiaries.

 

“Compliance Certificate” has the meaning provided in Section 7.01(c).

 

“Confidential Information” has the meaning provided in Section 11.15(b).

 

“Consolidated Cash on Hand” means, as of any date of determination, the sum of
the amount of cash and Cash Equivalents of the Borrower and the Subsidiary
Guarantors on a consolidated basis as set forth on (or that would be set forth
on) the consolidated balance sheet of the Borrower and its Subsidiaries as of
the most recent fiscal quarter end for which the Administrative Agent has
received the Required Financial Information (it being understood that such
amount shall exclude in any event any cash and Cash Equivalents identified on
such balance sheet as “restricted” (other than cash or Cash Equivalents
restricted in favor of the Administrative Agent or the other holders of the
Obligations) or otherwise subject to a security interest in favor of any other
Person (other than security interests under the Collateral Documents and
described in clauses (c), (h) (other than to the extent of the amount of the
applicable judgment) and (o) of Section 8.03).

 

“Consolidated Current Assets” means, on any date, all assets of the Borrower and
its Subsidiaries on such date which, in accordance with GAAP, would be
classified on a consolidated balance sheet of the Borrower and its Subsidiaries
as “current assets,” other than cash and Cash Equivalents and deferred tax
assets.

 

“Consolidated Current Liabilities” means, on any date, all liabilities of the
Borrower and its Subsidiaries on such date which, in accordance with GAAP, would
be classified on a consolidated balance sheet of the Borrower and its
Subsidiaries as “current liabilities,” other than the current portion of
Consolidated Funded Indebtedness and deferred tax liabilities.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication (a) the sum of the following to the
extent deducted in calculating such Consolidated Net Income (except in the case
of clause (xi) below): (i) Consolidated Interest Charges, (ii) the provision for
federal, state, local, franchise and foreign income taxes payable by the
Borrower and its Subsidiaries, (iii) depreciation and amortization expense,
(iv) other losses and non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) costs, fees and expenses incurred
in connection with the Transaction; provided the aggregate amount added back
pursuant to this clause (v) for all periods shall not exceed $8,500,000,
(vi) unamortized costs, fees and expenses incurred in connection with
(A) permitted Investments, issuances of Equity Interests, issuances of
Indebtedness and dispositions, in each case, solely to the extent permitted
under this Agreement, in an aggregate amount not to exceed $5,000,000 in any
trailing twelve month period and (B) any Acquisition (occurring prior to, on or
subsequent to the Closing Date) whether or not consummated (including bonuses
paid to employees on or about the applicable closing date in connection
therewith) in an aggregate amount not to exceed $10,000,000 in any trailing
twelve month period, (vii) expenses and charges which will be indemnified or
reimbursed to the extent such amounts are covered by funds in a valid escrow
account or similar arrangement, (viii) technology expenses in connection with
any data center transition and/or consolidation that have been incurred prior to
the Closing Date or within six months thereafter in an aggregate amount not to
exceed $4,000,000, (ix) additional technology expenses incurred after the
Closing Date in connection with any data center transition and/or consolidation
in an aggregate amount not to exceed $4,000,000 in any trailing twelve month
period, (x) one time compensation charges incurred in connection with Permitted
Acquisitions, including, but not limited to, stay bonuses paid to existing
management and severance costs in an aggregate amount not to exceed

 

8

--------------------------------------------------------------------------------


 

$3,000,000 in any trailing twelve month period; provided that stay bonuses may
only be included pursuant to this clause (x) for the eighteen (18) month period
immediately following the consummation of the Permitted Acquisition pursuant to
which the stay bonus was created, (xi) cash proceeds of business interruption
insurance, (xii) cash purchase price adjustments paid to sellers in connection
with Permitted Acquisitions, (xiii) charges and expenses related to contingent
and/or deferred consideration in connection with Permitted Acquisitions,
(xiv) integration and reorganization charges incurred prior to December 31, 2013
in an aggregate amount not to exceed $1,000,000 and (xv) charges, fees, costs
and expenses incurred or paid in connection with the Loan Documents; provided
that in no event shall the aggregate amount added back pursuant to clauses (vi),
(ix) and (x) above in any trailing twelve month period exceed 10% of
Consolidated EBITDA for such period minus (b) each of the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax credits and (ii) all items increasing Consolidated
Net Income which are non-cash and are not expected to convert to cash within one
year.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
all Indebtedness of the Borrower and its Subsidiaries outstanding as of such
date (other than contingent obligations under commercial letters of credit,
obligations consisting of surety, appeal and similar bonds incurred in the
Ordinary Course of Business and Indebtedness of the type described in clause
(g) of the definition thereof) in an amount that would be reflected on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
in accordance with GAAP; provided that earnout obligations shall not be
considered “Indebtedness” for the purposes of this definition unless such
obligations have become liabilities as Indebtedness of the consolidated balance
sheet of the Borrower and its subsidiaries as of such date of determination.

 

“Consolidated Interest Charges” means, for any period, without duplication, the
sum of (a) total interest expense (including, without limitation, that which is
capitalized and that which is attributable to Capital Leases or Synthetic
Leases) of the Borrower and its Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
plus (b) the net amount payable (or minus the net amount receivable) under
Interest Rate Protection Agreements to which Borrower or any of its Subsidiaries
are a party during such period (irrespective of whether actually paid or
received during such period); provided that, for the avoidance of doubt,
Consolidated Interest Charges shall not include any interest expense resulting
from the amortization of any loan fees and interest expense resulting from
imputed interest that is added to the principal balance of the underlying
Indebtedness.

 

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that,
without duplication, each of the following shall be excluded in the
determination of Consolidated Net Income for any applicable period: (a) any
extraordinary gains and charges for such period, (b) the cumulative effect of a
change in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any impairment charges or asset write-offs or write
downs related to intangible assets and the amortization of intangibles arising
pursuant to GAAP, (d) any non-cash compensation charge or expense, (e) the
income (or loss) of any Person that is not a wholly-owned Subsidiary of the
Borrower except to the extent of the amount of dividends or other distributions
actually paid in cash by such Person to the Borrower or any of its Subsidiaries
during such period and the payment of such dividends or distributions was not at
the time subject to the consent of a third party or prohibited by operation of
the terms of its charter or of any agreement, instrument, judgment decree,
order, rule or governmental regulation applicable to such Person, (f) the
cumulative effect of foreign currency translations during such period to the
extent included in Consolidated Net Income, (g) any gains or losses from
discontinued operations, (h) any after-tax gains or losses attributable to Asset
Sales or other asset dispositions outside of Ordinary Course of Business
(including events resulting in Insurance

 

9

--------------------------------------------------------------------------------


 

and Condemnation Events) and (i) net after-tax income attributable to the early
extinguishment of Indebtedness.

 

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated Funded Indebtedness as of
such date minus Consolidated Cash on Hand at such date in an aggregate amount
not to exceed (i) in the case of any calculation on or prior to the first
anniversary of the Closing Date, $50,000,000 or (ii) in the case of any
calculation thereafter, $10,000,000 to (b) Consolidated EBITDA for the four
fiscal quarter period ending on such date; provided that the Consolidated Total
Net Leverage Ratio shall be determined on a Pro Forma Basis.

 

“Consolidated Working Capital” means, on any date, Consolidated Current Assets
minus Consolidated Current Liabilities on such date; provided that all such
amounts shall be adjusted on a pro forma basis to account for Permitted
Acquisitions consummated during such period; provided, further, in calculating
Consolidated Working Capital as of any date, the impact of the following items
shall be ignored: (a) customer deposits, including those received in advance of
the performance of services and other forms of unearned revenue, (b) unpaid
liabilities and deposits relating to value added taxes and other taxes collected
from customers and similar items that are required to be remitted to
Governmental Authorities, (c) accrued but unpaid income taxes and
(d) liabilities relating to accrued and unpaid capital expenditures.

 

“Contingent Obligations” means contingent indemnification obligations, Letters
of Credit that have been Cash Collateralized in accordance with the terms of
Section 2.16 and obligations arising under Hedge Agreements and Cash Management
Agreements, in each case, permitted to survive the termination of the
Commitments.

 

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of any Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding Equity Interests having ordinary voting power for the election of
directors of such Person or other Person performing similar functions for such
Person or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.

 

“Credit Event” means any of the following (a) a Borrowing, (b) any Conversion or
Continuation or (c) any LC Issuance.

 

10

--------------------------------------------------------------------------------


 

“Credit Facilities” means, collectively, the revolving and term loan credit
facilities established and made available to the Borrower pursuant to this
Agreement, and “Credit Facility” means any of them, as applicable.

 

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(a) such Lender’s Revolving Facility Exposure at such time and (b) the principal
amount of the Term Loans held by such Lender as such time.

 

“Credit Party” means the Borrower or any Guarantor.

 

“Debt Issuance” means the issuance of any Indebtedness by a Credit Party or any
of its Subsidiaries (excluding any Indebtedness of the Credit Parties and their
Subsidiaries permitted to be incurred pursuant to Section 8.04 hereof).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event, act or condition described in Section 9.01 that with
notice or lapse of time, or both (in each case, as set forth in Section 9.01),
would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender

 

11

--------------------------------------------------------------------------------


 

under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, each LC Issuer, each Swing Line Lender and each
Lender.

 

“Default Rate” means, (a) when used with respect to Obligations other than LC
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Margin, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws and (b) when used with respect to LC Fees, a
rate equal to the Applicable Margin plus 2% per annum.

 

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

 

“Domestic Subsidiary” means any Subsidiary organized under the Laws of the
United States, any State thereof, or the District of Columbia.

 

“Eligible Assignee” means any person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
that may be required under, and other restrictions set forth in,
Section 11.06(b)(iii)).

 

“Environmental Claims” means any and all administrative or judicial actions,
suits, demand letters, claims, liens, orders, written notices of non-compliance
or violation, or administrative or judicial proceedings (hereafter “Claims”)
asserted, issued or arising under any Environmental Law or any permit issued
under any Environmental Law, including, without limitation, (i) any and all
Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release of any
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to the
protection of human health and the environment or the regulation of Hazardous
Materials.

 

“Equity Interests” means, with respect to any Person, (a) all of the shares of
capital stock of (or other ownership or profit interests in) such Person,
(b) all warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, (c) all securities convertible into or exchangeable
for (i) shares of capital stock of (or other ownership or profit interests in)
such Person or (ii) warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests) and (d) all other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“Equity Issuance” means any issuance by any Credit Party or any Subsidiary of
its Equity Interests.  Notwithstanding the foregoing, the term “Equity Issuance”
shall not include any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

12

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a Multiemployer Plan is in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR Rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum at which KeyBank is offered deposits in
Dollars, for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, Converted or
Continued and with a term equivalent to such Interest Period, at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period in the interbank eurodollar market where the Eurodollar and
foreign currency and exchange operations in respect of its Eurodollar Loans are
then being conducted.

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate at which KeyBank is
offered deposits in Dollars, for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month, at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period in the interbank eurodollar market where the Eurodollar and foreign
currency and exchange operations in respect of its Eurodollar Loans are then
being conducted.

 

“Eurodollar Loan” means each Loan bearing interest at a rate based upon clause
(a) of the definition of “Eurodollar Rate”.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning provided in Section 9.01.

 

“Excess Cash Flow” means, with respect to any fiscal year period of the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated EBITDA for such period minus, without duplication, (b) Capital
Expenditures or other capitalized expenses paid for during such fiscal year with
operating cash flow or the proceeds of Revolving Borrowings minus
(c) Consolidated Interest Charges for such period paid in cash minus
(d) foreign, federal, state, local and other income taxes and franchise taxes
actually paid by the Borrower and its Subsidiaries during such period on a
consolidated basis minus (e) all scheduled payments of principal on Consolidated
Funded Indebtedness made during such period, minus (f) all mandatory prepayments
of Consolidated Funded Indebtedness (other than the Obligations) made in cash
during such period; provided that (i) such payments are otherwise permitted
hereunder, (ii) if such Indebtedness consists of a revolving line of credit, the
commitments under such line of credit are permanently reduced by the amount of
such prepayment and (iii) such prepayments are not made, directly or indirectly,
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income for
such period), minus (g) all cash items added back to Consolidated Net Income in
the calculation of Consolidated EBITDA for such period minus (h) any increase in
Consolidated Working Capital for such fiscal year, measured as of the last day
of such fiscal year by comparison with Consolidated Working Capital on the first
day of such fiscal year, minus (i) Restricted Payments permitted by Section 8.06
and made in cash during such period, minus (j) consideration paid and certain
costs and expenses incurred in connection with Permitted Acquisitions and other
Investments effected during such period and permitted pursuant to Section 8.05
(other than Section 8.05(a), but including, without limitation, any deferred or
contingent consideration, unpaid holdback obligations, escrowed amounts and
similar items) plus (k) any decrease in Consolidated Working Capital for such
fiscal year, measured as of the last day of such fiscal year by comparison with
Consolidated Working Capital on the first day of such fiscal year.

 

“Excluded Accounts” means (i) deposit and/or securities accounts the balance of
which consists primarily of (A) withheld income taxes and federal, state or
local employment taxes in such amounts as are required to be paid to the IRS or
state or local government agencies within the following two months with respect
to employees of any of the Credit Parties or (B) amounts required to be paid
over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf
of or for the benefit of employees of one or more Credit Parties, (ii) all
segregated deposit and/or securities accounts established as and constituting
(and the balance of which consists solely of funds set aside in connection with)
taxes accounts, payroll accounts and trust accounts, (iii) zero balance and
disbursement accounts, (iv) accounts located in foreign jurisdictions, (v) from
the date of the consummation of a Permitted Acquisition through and including
the six month anniversary of such date, accounts acquired in connection with
Permitted Acquisitions and (vi) any such account that has (and will continue to
have) a maximum balance that does not exceed $250,000 (provided that the
aggregate maximum average monthly balance of all such accounts deemed Excluded
Accounts by operation of this clause (vi) at any one time shall not exceed
$750,000).

 

“Excluded Asset Sale” means any Asset Sale permitted by Sections 8.02(a) through
(e) and (g) through (n).

 

“Excluded Foreign Holding Company” means any Domestic Subsidiary substantially
all of whose assets consist of Equity Interests in one or more Foreign
Subsidiaries.

 

“Excluded Issuance” means the issuance of Equity Interests by the Borrower.

 

“Excluded Property” means, with respect to any Credit Party, including any
Person that becomes a Credit Party after the Closing Date as contemplated by
Section 7.08, the following: (a) computer

 

14

--------------------------------------------------------------------------------


 

equipment provided to bankruptcy trustees and located on their premises in the
ordinary course of the Credit Parties’ business, (b) computer equipment placed
in offices of the Credit Parties’ customers but only to the extent the aggregate
value of all such computer equipment is immaterial, (c) fractional interests in
aircraft where a pledge is prohibited by the agreement among the holders of such
interests, (d) Equity Interests in (i) any Foreign Subsidiary or Excluded
Foreign Holding Company directly owned by a Credit Party in excess of
(x) sixty-five percent (65%) of the total combined voting power of all classes
of Equity Interests of such Foreign Subsidiary or Excluded Foreign Holding
Company and (y) one hundred percent (100%) of the non-voting Equity Interests of
such Foreign Subsidiary or Excluded Foreign Holding Company and (ii) any
indirect Foreign Subsidiary or Excluded Foreign Holding Company, (e) permits,
licenses and contracts which by the terms of such permits, licenses and
contracts prohibit the assignment of such agreements (to the extent such
prohibition is enforceable at Law after giving effect to the applicable
anti-assignment provisions of the UCC or other relevant Law), other than
proceeds and receivables thereof, (f) fixed assets subject to a purchase money
Lien or Capital Lease with an underlying contract or agreement that prohibits
the granting of a second Lien on such fixed assets, but only to the extent such
prohibition is enforceable at Law after giving effect to the applicable
anti-assignment provisions of the UCC and only as long as such Liens attach to
such fixed assets, (g) any owned Real Property with a fair market value less
than $750,000, (h) any leased Real Property, (i) any motor vehicle covered by a
certificate of title, (j) any Excluded Account (other than clause (v) of the
definition thereof) and (k) any “intent-to-use” application for registration of
a trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act, to the extent that, and during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of any registration that issues from such intent-to-use application under
applicable federal law.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (ii) any Excluded
Foreign Holding Company and (c) any Immaterial Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 4.08 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedge Agreement, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Hedge Agreements for which such
Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or in which it is doing business (other than solely
as a result of entering into this Agreement) or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a

 

15

--------------------------------------------------------------------------------


 

Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.27), any United States federal withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a)(ii) or
Section 3.01(c) and (e) any United States federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit and Security Agreement dated as of April 25, 2011 by and among the
Borrower and certain of its material domestic subsidiaries, as borrowers, the
lenders from time to time party thereto and KeyBank, as administrative agent.

 

“Existing Letters of Credit” means the letters of credit described on Schedule
3.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or any official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means the letter, dated July 2, 2013, between the Administrative
Agent and the Borrower, which details certain fees payable by the Borrower in
connection with this Agreement.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

 

“Flood Hazard Property” has the meaning specified in Section 7.12(d)(iv).

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the LC Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings other than LC Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Loans other than Swing Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

16

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority” means the government of the United States and any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” shall mean, collectively, (a) each Subsidiary Guarantor identified
as a “Guarantor” on the signature pages hereto, (b) each other Subsidiary that
joins as a Guarantor pursuant to Section 7.08 or otherwise, (c) with respect to
(i) any a Hedge Agreement between any Credit Party (other than the Borrower) and
any Hedge Bank that are permitted to be incurred pursuant to Section 8.04 and
any Cash Management Agreement between any Credit Party (other than the Borrower)
and any Cash Management Bank, the Borrower and (ii) the payment and performance
by each Specified Credit Party of its obligations under its Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing, and “Guarantor” means any of them.  A list
of the Guarantors as of the Closing Date is set forth on Schedule 2.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Creditors pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17

--------------------------------------------------------------------------------


 

“Hedge Agreement” means (a) any Interest Rate Protection Agreements, (b) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (c) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hedge Bank” means any Person that (a) is a party to a Hedge Agreement in its
capacity as such and (b) at the time it enters into such Hedge Agreement is also
a Lender or an Affiliate of a Lender.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Honor Date” has the meaning specified in Section 2.05(f)(i).

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (a) had (or
would have, if newly formed, created or acquired) total assets representing 1%
or less of the total consolidated assets of the Borrower and its Subsidiaries on
the last day of the most recent fiscal quarter ended prior to such date of
determination (such quarter end date, the “Test Date”) and (b) generated (or
would have generated, if newly formed, created or acquired) 1% or less of the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal
quarter period ended as of the Test Date; provided that (i) the total assets
held by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall not
exceed 3.0% or more of the total consolidated assets of the Borrower and its
Subsidiaries as of the Test Date and (ii) the total Consolidated EBITDA
generated by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall
not exceed 3.0% or more of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four fiscal quarters period ended as of the Test Date.

 

“Incremental Facilities” and “Incremental Facility” have the meaning provided in
Section 11.12(b).

 

“Indebtedness” means, with respect to any Person as a particular time, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the Ordinary Course of Business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services (other than
obligations under deferred compensation arrangements) purchased by such Person
(other than trade

 

18

--------------------------------------------------------------------------------


 

debt incurred in the Ordinary Course of Business and due within six months of
the incurrence thereof), (e) all Attributable Indebtedness of such Person,
(f) with respect to any Hedge Agreement of such Person, the Hedge Termination
Value thereof as of such date, (g) all direct or contingent reimbursement
obligations arising under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (h) the principal component or
liquidation preference of all Equity Interests issued by such Person and which
by the terms thereof could, other than in connection with a Change of Control,
at any time prior to the date that is 180 days after the Maturity Date
applicable to the Term Loan be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, mandatory redemption or
other acceleration, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (j) all Guarantees of such Person in respect
of any of the foregoing, and (k) the Indebtedness of the types referred to in
the foregoing clauses (a) through (j) of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer to the
extent such Indebtedness is recourse to such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 11.02.

 

“Insolvency Event” means, with respect to any Person, (a) the commencement of a
voluntary case by such Person seeking relief under the Bankruptcy Code or the
seeking of relief by such Person under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States; (b) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not dismissed within 60 days after commencement of the case or any order of
relief or other order approving any such case is entered; (c) such Person
applies for or consents to the appointment of a receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property, (d) such Person commences (including by
way of applying for or consenting to the appointment of, or the taking of
possession by, a rehabilitator, receiver, custodian, trustee, conservator or
liquidator (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person; (e) any
such proceeding of the type set forth in clause (d) above is commenced against
such Person to the extent such proceeding is consented to by such Person or
remains undismissed for a period of 60 days; (f) such Person is adjudicated
insolvent or bankrupt; (g) such Person suffers any appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer or
the like for it or any substantial part of its property that continues
undischarged or unstayed for a period of 60 days; or (h) such Person makes a
general assignment for the benefit of creditors or generally does not pay its
debts as such debts become due.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds (excluding proceeds of
business interruption insurance, if any) or condemnation award payable by reason
of theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective property in an amount greater than $500,000.

 

“Intercompany Debt” has the meaning specified in Section 11.24.

 

“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or Converted to or
Continued as a Eurodollar Loan, and ending on the date one, two, three or six
months thereafter, as selected by the Borrower in the Notice of Borrowing or
Notice of Continuation or Conversion, as applicable; provided, however, that
(a) each Interest Period

 

19

--------------------------------------------------------------------------------


 

occurring thereafter in respect of such Eurodollar Loan shall commence on the
day on which the next preceding Interest Period expires; (b) if any Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of such calendar month; (c) if any Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided, however, that
if any Interest Period would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;
(d) no Interest Period for any Eurodollar Loan may be selected that would end
after the Maturity Date of the facility under which such Loan was made; and
(e) if, upon the expiration of any Interest Period, the Borrower has failed to
(or may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
interest rate management agreement or arrangement, in each case providing for
the transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Interim Financial Statements” means, collectively, the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries dated June 30, 2013, and the
related statements of operations and cash flows of the Borrower and its
Subsidiaries for the six-month period ended on such date.

 

“Investment” in any Person means (a) any Acquisition of such Person, (b) any
other acquisition of Equity Interests, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of such other
Person, (c) any deposit with, or advance, loan or other extension of credit to,
such Person (other than (x) deposits made in connection with the purchase of
equipment, inventory and supplies in the Ordinary Course of Business and
(y) travel and similar advances to employees in the Ordinary Course of Business)
or (d) any other capital contribution to or investment in such Person,
including, without limitation, any Guarantee (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.  Investments which are capital contributions or purchases of Equity
Interests which have a right to participate in the profits of the issuer thereof
shall be valued at the amount (or, in the case of any Investment made with
property other than cash, the book value of such property) actually contributed
or paid (including cash and non-cash consideration and any assumption of
Indebtedness) to purchase such Equity Interests or other Property as of the date
of such contribution or payment less the amount of all returns of capital in
respect of such Investment (including, without limitation, pursuant to the
disposition or liquidation of all or part of such Investment) through and
including the date of determination.  Investments which are loans, advances or
other extensions of credit or Guarantees shall be valued at the principal amount
of such loan, advance or extension of credit outstanding as of the date of
determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such
Guarantees (as determined by reference to the definition of Guarantee).

 

“IP Rights” has the meaning provided in Section 6.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.08.

 

“KeyBank” means KeyBank National Association, and its successors.

 

20

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

 

“LC Fee” means the letter of credit fee payable pursuant to Section 2.11(b) in
respect of Letters of Credit.

 

“LC Issuance” means the issuance of any Letter of Credit by the LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 

“LC Issuer” means KeyBank, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary of the Borrower for whose account such Letter of Credit is issued.

 

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unreimbursed Drawings with respect to Letters of Credit.

 

“LC Participant” has the meaning provided in Section 2.05(g)(i).

 

“LC Participation” has the meaning provided in Section 2.05(g)(i).

 

“LC Request” has the meaning provided in Section 2.05(b).

 

“LC Sublimit” means, at any time, the lesser of (a) the Total Revolving
Commitment then in effect and (b) $15,000,000.  The LC Sublimit is part of, and
not in addition to, the Total Revolving Commitment.

 

“Lead Arranger” means KeyBank National Association, in its capacity as sole lead
arranger and sole book manager for the Credit Facilities.

 

“Leaseholds” means, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases and
licenses of land, improvements and fixtures.

 

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

 

“Lender Register” has the meaning provided in Section 2.08(b).

 

21

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby Letter of Credit issued by the LC Issuer
under this Agreement pursuant to Section 2.05 for the account of any LC Obligor
and shall include the Existing Letters of Credit.

 

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
financing lease in the nature thereof).  For the avoidance of doubt, and in
accordance with Sections 9-509 and 9-510 of the UCC, to the extent UCC financing
statement filed against a debtor is ineffective as a result of the fact that the
secured party identified thereon is not authorized to file such UCC financing
statement, such UCC financing statement shall not constitute a Lien for so long
as such UCC financing statement remains ineffective under the UCC.

 

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, each Joinder Agreement, each Letter of Credit and each other LC
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to Section 2.16 or any other applicable provision of this Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means any or all of the following: (a) any material
adverse effect on the operations, business, properties or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) any material adverse
effect on the ability of the Credit Parties, taken as a whole, to perform their
obligations under the Loan Documents or a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents; or
(c) any material adverse effect on the validity, effectiveness or
enforceability, as against any Credit Party, of the Loan Documents to which it
is a party.

 

“Material Agreements” means any contract, agreement, license or arrangement to
which a Credit Party is party that (a) the termination, expiration or breach of
which could reasonably be expected to cause a Material Adverse Effect or
(b) relates to any Material Indebtedness of such Person.

 

“Material Indebtedness” means, as to any Person, any particular Indebtedness of
such Person (including any Guarantees of the Indebtedness of other Persons) in
an aggregate principal amount of $10,000,000.

 

“Maturity Date” means the earlier of (a) the date that the applicable
Commitments have been terminated pursuant to Section 9.02 and (b)(i) with
respect to Revolving Loans and Letters of Credit, the Revolving Facility
Maturity Date and (ii) with respect to the Term Loan, August 27, 2020.

 

“Maximum Rate” has the meaning provided in Section 11.22.

 

22

--------------------------------------------------------------------------------


 

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$500,000, with minimum increments thereafter of $500,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $500,000,
and (iii) with respect to Swing Loans, $500,000, with minimum increments
thereafter of $100,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage Policies” has the meaning specified in Section 7.12(d)(iii).

 

“Mortgaged Properties” has the meaning specified in Section 7.12(d)(i).

 

“Mortgages” has the meaning specified Section 7.12(d)(i).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Credit Party or any Subsidiary in respect of any Asset Sale,
Debt Issuance or Insurance and Condemnation Event, net of (a) costs, fees and
expenses (including, without limitation, legal, accounting and investment
banking fees and expenses, relocation fees and expenses, remediation, repair or
closure expenses, title insurance premiums, recordation, transfer or similar
taxes and fees, and sales commissions, in each case paid or to be paid)
associated therewith, (b) with respect to any Asset Sale, (i) amounts held in
escrow or provided as a reserve to be applied as part of the purchase price of
such Asset Sale and (ii) the principal amount, premium or penalty, if any,
interest and other amounts paid with respect to any Indebtedness for borrowed
money that is secured by the asset(s) sold in such Asset Sale and that is
required to be permanently repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset(s), (c) any amount required
to compensate or reimburse a Credit Party, including, without limitation, in
connection with an indemnification payment and (d) any taxes paid or payable as
a result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Credit Party or any
Subsidiary in any Asset Sale, Debt Issuance or Insurance and Condemnation Event
and, with respect to any Asset Sale, any cash released from escrow to a Credit
Party or a Subsidiary as part of the purchase price in connection with such
Asset Sale.

 

“Non-Credit Party” means a Subsidiary that is not a Credit Party.

 

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
Guarantees by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is a Non-Credit Party.

 

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

 

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

 

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

 

“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road Brooklyn, Ohio 44144, Attention: LaShawn Dalton (facsimile: (216) 370-6114;
telephone: (216) 813-

 

23

--------------------------------------------------------------------------------


 

4819; email: Lashawn_Dalton@KeyBank.com), or such other office as the
Administrative Agent may designate in writing to the Borrower from time to time.

 

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document, or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, that “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations of such Guarantor.

 

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and, in the case of any limited liability company,
includes any operating agreement, and, in each case, and any amendments to any
of the foregoing.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party or any Subsidiary of a Credit Party, the ordinary course of such
Person’s business, as conducted by such Person in accordance with past practice
and undertaken in good faith (and not otherwise in violation of, or for the
purpose of evading, any covenant or restriction in any Loan Document).

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning specified in Section 11.06(c).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

 

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road Brooklyn, Ohio 44144, Attention: LaShawn Dalton (facsimile: (216) 370-6114;
telephone: (216) 813-4819; email: Lashawn_Dalton@KeyBank.com), or such other
office as the Administrative Agent may designate in writing to the Borrower from
time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

24

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (not including a Multiemployer Plan) that is maintained or
is contributed to by the Borrower and any ERISA Affiliate and is either covered
by Title IV of ERISA.

 

“Permitted Acquisition” means any Acquisition permitted by Section 8.05(i).

 

“Permitted Business” means the business engaged in by the Borrower and its
Subsidiaries on the Closing Date, and businesses, operations and activities
reasonably related and/or complementary or ancillary thereto and reasonable
extensions and expansions thereof.

 

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

 

(a)                                 the investments by the Borrower or a
Domestic Subsidiary in a Foreign Subsidiary, in such amounts existing as of the
Closing Date and set forth on Schedule 8.05(o) hereto;

 

(b)                                 the loans by the Borrower or a Domestic
Subsidiary to a Foreign Subsidiary, in such amounts existing as of the Closing
Date and set forth on Schedule 8.05(o) hereto;

 

(c)                                  any investment by a Foreign Subsidiary in,
or loan from a Foreign Subsidiary to, or guaranty from a Foreign Subsidiary of
Indebtedness of, the Borrower or its Subsidiaries; and

 

(d)                                 any Non-Credit Party Exposure, not otherwise
permitted under this definition, up to the aggregate amount for all Foreign
Subsidiaries, when combined with all Permitted Investments, not to exceed
$50,000,000 at any time outstanding.

 

“Permitted Investment” means an investment of the Borrower or its Subsidiaries
in the stock (or other debt or equity instruments) of a Person (other than the
Borrower or its Subsidiaries), so long as the aggregate amount of all such
investments of the Borrower or its Subsidiaries (taken as a whole) does not
exceed, at any time, an aggregate amount (as determined when each such
investment is made) of $5,000,000 (net of any returns of capital realized on
such investments).

 

“Permitted Lien” means any Lien permitted by Section 8.03.

 

“Permitted Refinancing Indebtedness” means with respect to any Indebtedness, any
refinancing thereof; provided, however, that (i) no Event of Default shall have
occurred and be continuing after giving effect thereto, (ii) any such
refinancing Indebtedness shall (a) either (x) not have covenants, defaults,
rights or remedies more burdensome in the aggregate to the obligor than the
Indebtedness being refinanced or (y) not have covenants, defaults, rights or
remedies more burdensome in the aggregate than the corresponding provisions of
this Agreement, (b) not have a stated maturity or Weighted Average Life to
Maturity that is shorter than the Indebtedness being refinanced, (c) be at least
as subordinate to the Obligations as the Indebtedness being refinanced (and
unsecured if the refinanced Indebtedness is unsecured), (d) not require the
payment of cash interest earlier than was required by the terms of the
Indebtedness being refinanced, and (e) be in an initial principal amount that
does not exceed the principal amount so refinanced, plus all accrued and unpaid
interest thereon, plus the stated amount of any premium and other payments
required to be paid in connection with such refinancing pursuant to the terms of
the Indebtedness being refinanced, plus, in either case, the amount of
reasonable expenses of the Credit Parties or any of their Subsidiaries incurred
in connection with such refinancing, and (iii) the obligors and/or guarantors on
such refinancing Indebtedness shall be the same, or a subset of the, obligors
and/or guarantors on such Indebtedness being refinanced.

 

25

--------------------------------------------------------------------------------


 

“Permitted Unsecured Debt” means any unsecured Indebtedness of the Borrower in
the form of senior or subordinated unsecured notes issued pursuant to a public
offering or pursuant to a Rule 144A transaction or other private placement
transaction that (i) has a maturity date no earlier than the date that is six
months after the Maturity Date of the Term Loan (or, if applicable, the maturity
date of any then outstanding Incremental Facility structured as a separate term
loan tranche) and (ii) does not have covenants, defaults, rights or remedies
more burdensome in the aggregate than the corresponding provisions of the Loan
Documents unless such provisions are added to the applicable Loan Documents;
provided that in the case of subordinated unsecured notes, such notes are
subordinated (by written terms or written agreement, in either case, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Obligations (other than
Contingent Obligations).

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date of the financial covenant set forth in Section 8.07 in respect
of a proposed transaction (a “Specified Transaction”) as of the date on which
such Specified Transaction is to be effected, the making of such calculation
after giving effect on a pro forma basis to:

 

(a)                                 the consummation of such Specified
Transaction as of the first day of the applicable Calculation Period;

 

(b)                                 the assumption, incurrence or issuance of
any Indebtedness by any of the Borrower and its Subsidiaries (including any
Person which becomes a Subsidiary pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable Calculation Date);

 

(c)                                  the permanent repayment, retirement or
redemption of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a permanent commitment reduction) by any of the Borrower
and its Subsidiaries (including any Person which becomes a Subsidiary pursuant
to or in connection with such Specified Transaction) in connection with such
Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Calculation Period;

 

(d)                                 other than in connection with such Specified
Transaction, any assumption, incurrence or issuance of any Indebtedness by any
of the Borrower and its Subsidiaries during the period beginning with the first
day of the applicable Calculation Period through and including the applicable
Calculation Date, as if such Indebtedness had been assumed, incurred or issued
(and the proceeds thereof applied) on the first day of such Calculation Period
(with any such Indebtedness bearing interest at a floating rate being deemed to
have an implied rate of interest for the applicable period equal to the weighted
average of the interest rates actually in effect with

 

26

--------------------------------------------------------------------------------


 

respect to such Indebtedness during the portion of such period that such
Indebtedness was outstanding); and

 

(e)                                  other than in connection with such
Specified Transaction, the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by any of the Borrower and its
Subsidiaries during the period beginning with the first day of the applicable
Calculation Period through and including the applicable Calculation Date, as if
such Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period.

 

(f)                                   With respect to any Permitted Acquisition
or Asset Sale occurring during the applicable Calculation Period, income
statement and other balance sheet items attributable to the Person or property
acquired and/or Person or assets disposed of, respectively, in such transaction
shall be included or excluded, respectively, in such calculations, in each case
to the extent related to such Calculation Period and in accordance with the
principles set forth in Section 1.03(c).

 

“Pro Forma Compliance Certificate” means a certificate of an Authorized Officer
of the Borrower delivered to the Administrative Agent in connection with the
Specified Transaction, such certificate to contain reasonably detailed
calculations in form and substance reasonably satisfactory to the Administrative
Agent, upon giving effect to the applicable Specified Transaction on a Pro Forma
Basis, of the financial covenant set forth in Section 8.07 for the applicable
Calculation Period.

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” means, with respect to any Person at any time, all of the right,
title and interest of such Person in and to land, together with improvements and
fixtures thereon.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Release” or “Released” means any release, spill, leak, discharge, presence of,
abandonment, disposal, pumping, pouring, emitting, emptying, injecting,
leaching, dumping, depositing, dispersing, allowing to escape or migrate into or
otherwise enter the environment (including ambient air, surface water,
groundwater, wetlands, land, surface, and subsurface strata or within any
building, structure, facility or fixture) of any Hazardous Materials.

 

27

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, except those events for which the 30 day notice period has been waived
and where the Borrower would satisfy any financial soundness safe harbor set
forth in regulations issued by the PBGC.

 

“Repricing Transaction” means (a) any prepayment or repayment of Term Loans in
whole or in part with the proceeds of senior secured Indebtedness (including by
way of conversion by a Lender of its Term Loans into new senior secured term
loans) incurred by the Borrower or any of its Subsidiaries from a substantially
concurrent issuance or incurrence of syndicated term loans provided by one or
more banks or other financial institutions for which the “all-in yield” thereof
is lower than the “all-in yield” on the date of such voluntary prepayment with
respect to the Term Loans, (b) any amendment to this Agreement that reduces the
“all-in yield” with respect to the Term Loans (in the case of each of clauses
(a) and (b) above, as determined by the Administrative Agent consistent with
generally accepted financial practice and, in any event, (x) excluding any
structuring, arrangement, underwriting or similar fees paid or payable to the
applicable lead arranger for such facility not shared with the applicable
lenders and (y) including interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
life to maturity and the remaining life to maturity for the purposes of
determining any increases to the applicable interest rate margin) applicable to
such new or replacement tranche of term loans) or (c) any prepayment made to a
Lender as the result of a mandatory assignment of all or a portion of its Term
Loans pursuant to Section 11.27 following such Lender’s failure to consent to an
amendment of this Agreement described in clause (b) of this definition.

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower and its Subsidiaries, (a) the financial statements
required to be delivered pursuant to Section 7.01(a) or Section 7.01(b) for such
fiscal period or quarter, and (b) the Compliance Certificate required by
Section 7.01(c) to be delivered with the financial statements described in
clause (a) above.

 

“Required Lenders” means, (a) at any time prior to the date on which the
Commitments have been terminated, Lenders whose Credit Facility Exposure and
Unused Revolving Commitments constitute more than 50% of the sum of the
Aggregate Credit Facility Exposure and the Unused Total Revolving Commitment,
and (b) at any time on or after the date on which the Commitments have been
terminated, the Lender or Lenders that hold more than 50% of the sum of (i) the
Aggregate Revolving Facility Exposure and (ii) the outstanding principal amount
of the Term Loans.  The unfunded Commitments of, and the outstanding Loans, LC
Outstandings and participations therein held or deemed held by any Defaulting
Lender shall be excluded for the purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means Revolving Lenders holding more than 50% of
the sum of aggregate Revolving Commitments (or, if the Revolving Commitments
have expired or been terminated, the aggregate unpaid principal amount of the
Revolving Loans and participations in outstanding Letters of Credit and Swing
Loans); provided that whenever there are one or more Defaulting Lenders, the
unfunded Commitments of, and the outstanding Loans, LC Outstandings and
participations therein held or deemed held by any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Revolving
Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any such Equity Interests.

 

28

--------------------------------------------------------------------------------


 

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans the same Interest Period.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
obligation of such Lender to (a) make Revolving Loans to the Borrower pursuant
to Section 2.02(b), (b) purchase participations in LC Outstandings and
(c) purchase participations in Swing Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name in Schedule 1 as its “Revolving Commitment” or in the case of any
Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Maturity Date.

 

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, (ii) such Lender’s Applicable Percentage of the LC Outstandings at
such time and (iii) such Lender’s Applicable Percentage of the outstanding Swing
Loans at such time.

 

“Revolving Facility Incremental Lender” has the meaning specified in
Section 11.12(b)(i).

 

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.

 

“Revolving Facility Maturity Date” means August 27, 2018.

 

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment.

 

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02(b).

 

“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Credit Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933.

 

“Secured Cash Management Agreement” means any Cash Management Agreement to which
a Credit Party is a party and to which the applicable counterparty is a Cash
Management Bank.

 

“Secured Creditors” means, collectively, the Administrative Agent, the Lenders,
the LC Issuer, the Swing Line Lender, each Hedge Bank that is party to a Secured
Hedge Agreement, each Cash Management Bank that is party to a Secured Cash
Management Agreement, each co-agent or sub-agent

 

29

--------------------------------------------------------------------------------


 

appointed by the Administrative Agent, any other holder of the Obligations, and
the respective successors and assigns of each of the foregoing.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article VII or VIII to which a Credit Party is a party and to which the
applicable counterparty is a Hedge Bank.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the Security and Pledge Agreement, dated as of the
Closing Date, among the Credit Parties and the Administrative Agent.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person (taken as a going concern) is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s general
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to generally pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
Ordinary Course of Business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Credit Party” shall mean means each Credit Party that is, at the time
on which the relevant Guarantee or grant of the relevant security interest under
the Loan Documents by such Credit Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 4.08.

 

“Specified Transaction” has the meaning specified in the definition of “Pro
Forma Basis”.

 

“Stated Amount” of each Letter of Credit at any time means the maximum amount
available to be drawn thereunder at such time (regardless of whether any
conditions or other requirements for drawing could then be met).

 

“Subsidiary” of any Person means (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof.

 

30

--------------------------------------------------------------------------------


 

Unless otherwise expressly provided, all references herein to “Subsidiary” shall
mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” has the meaning provided in the introductory paragraph
hereof.

 

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Sublimit” means, at any time, the lesser of (a) the Total Revolving
Commitment then in effect and (b) $10,000,000.  The Swing Line Sublimit is part
of, and not in addition to, the Total Revolving Commitment.

 

“Swing Line Lender” means KeyBank or any successor Swing Line Lender hereunder.

 

“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-3.

 

“Swing Loan” means any loan made by the Swing Line Lender pursuant to
Section 2.04.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be 30 days or less, and
(ii) the Revolving Facility Maturity Date.

 

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

 

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

 

“Swing Loan Purchase Date” has the meaning provided in Section 2.04(c).

 

“Synthetic Lease” means any synthetic lease, tax retention Operating Lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Borrower from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date) in the same currency, having in
the case of any Eurodollar Loans the same Interest Period.

 

“Term Commitment” means, with respect to each Lender, the obligation of such
Lender to make Term Loans to the Borrower on the Closing Date in the amount set
forth opposite such Lender’s name in Schedule 1 as its “Term Commitment”.  As of
the Closing Date, the amount of the Term Commitments of all the Lenders is
$300,000,000.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

31

--------------------------------------------------------------------------------


 

“Term Note” means a promissory note substantially in the form of Exhibit A-2.

 

“Term Loan” means, with respect to each Lender, any loan made by such Lender
pursuant to Section 2.02(a).

 

“Test Date” has the meaning provided in the definition of “Immaterial
Subsidiary”.

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of the Revolving Lenders in effect at such time.  As of the Closing
Date, the amount of the Total Revolving Commitment is $100,000,000.

 

“Transaction” means, collectively, (a) the entering into by the Credit Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrower and its Subsidiaries and the termination of all commitments with
respect thereto, and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

 

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

“United States” and “U.S.” each means United States of America.

 

“Unreimbursed Drawing” means, with respect to any Letter of Credit, the
aggregate amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

 

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

 

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

32

--------------------------------------------------------------------------------


 

including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

Section 1.02                                       Computation of Time Periods. 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including,” the words
“to” and “until” each means “to but excluding” and the word “through” means
“through and including.”

 

Section 1.03                                       Accounting Terms.

 

(a)                           Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FAS 141R, FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(b)                           Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement or any
covenant set forth in any Loan Document, the application of any representation
or warranty or any other provision hereof and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, if any party
shall so request, then until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                            Effect of Acquisitions and Asset Sales. 
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that, for purposes of all calculations made under the
financial covenant set forth in Section 8.07 (including without limitation for
purposes of the definition of “Pro Forma Basis” set forth in Section 1.01),
(i) after consummation of a divestiture of any Subsidiary or business or line of
business (A) income statement items (whether positive or negative) attributable
to the Person or property disposed of shall be excluded, and (B) Indebtedness
which is retired shall be excluded and deemed to have been retired as of the
first day of the applicable period and (ii) after consummation of any Permitted
Acquisition (A) income statement items (whether positive or negative)
attributable to the Person or property acquired, to the extent not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, shall be included to the extent relating to any period applicable
in such calculations, and (B) to the extent not retired in connection with such
acquisition, Indebtedness of the Person or property acquired shall be deemed to
have been incurred as of the first day of the applicable period.

 

33

--------------------------------------------------------------------------------


 

Section 1.04                                       Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Schedules and Exhibits shall be construed to refer to Sections of, and
Schedules and Exhibits to, this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all Real Property, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and interests in any of the
foregoing, and (f) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.”  Section headings herein and in
the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document.

 

Section 1.05                                       Times of Day; Deliveries. 
Except as otherwise specifically provided herein, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).  If any payment, document or other delivery to be made by the
Borrower shall come due or deliverable on a day other than a Business Day,
payment or delivery shall be made on the next succeeding Business Day, and, to
the extent applicable, such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

Section 1.06                                       Letter of Credit Amounts. 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LC Document related thereto, provides for one or
more automatic increases in the Stated Amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum Stated Amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.

 

ARTICLE II

 

THE TERMS OF THE CREDIT FACILITIES

 

Section 2.01                                       Establishment of the Credit
Facilities.  On the Closing Date, and subject to and upon the terms and
conditions set forth in this Agreement and the other Loan Documents, the
Administrative Agent, the Lenders, the Swing Line Lender and the LC Issuer agree
to establish the Credit Facilities for the benefit of the Borrower; provided,
however, that at no time will (i) the Aggregate Credit Facility Exposure exceed
the Aggregate Commitments, (ii) the Aggregate Revolving Facility Exposure exceed
the Total Revolving Commitment or (iii) the Credit Facility Exposure of any
Lender exceed the aggregate amount of such Lender’s Commitment.

 

34

--------------------------------------------------------------------------------


 

Section 2.02                                       Revolving Loans and Term
Loans.

 

(a)                                 The Term Loan.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrower on the Closing Date in an amount equal to such
Term Lender’s Term Commitment.  Term Loans may, at the option of the Borrower,
be incurred and maintained as, or Converted into, Term Loans that are Base Rate
Loans or Eurodollar Loans; provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type.  Amounts borrowed
under this Section 2.02(a) and repaid or prepaid may not be reborrowed.

 

(b)                                 Revolving Loans. During the Revolving
Facility Availability Period, each Revolving Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make a Revolving Loan or
Revolving Loans to the Borrower from time to time pursuant to such Lender’s
Revolving Commitment, which Revolving Loans (i) may, except as set forth herein,
at the option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans and (ii) may be
repaid or prepaid and reborrowed in accordance with the provisions hereof;
provided that, after giving effect to any Revolving Borrowing (A) the Revolving
Facility Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment and (B) the Aggregate Revolving Facility Exposure shall not exceed
the Total Revolving Commitment.

 

Section 2.03                                       [Reserved]

 

Section 2.04                                       Swing Line.

 

(a)                                 Swing Loans.  During the Revolving Facility
Availability Period, the Swing Line Lender agrees, on the terms and conditions
set forth in this Agreement and in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.04, to make a Swing Loan or Swing Loans to
the Borrower from time to time, which Swing Loans (i) shall be payable on the
Swing Loan Maturity Date applicable to each such Swing Loan; (ii) shall be made
only in U.S. Dollars and (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; provided, however, that after giving
effect to any Swing Loan (A) the aggregate principal amount of Swing Loans
outstanding shall not exceed the Swing Line Sublimit, (B) the Revolving Facility
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment and
(C) the Aggregate Revolving Facility Exposure shall not exceed the Total
Revolving Commitment; provided further that no Swing Loan shall be made if the
proceeds thereof would be used to repay, in whole or in part, any outstanding
Swing Loan.  No more than five Swing Loans may be outstanding at any time. 
Notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make a Swing Loan if at that time any Revolving Lender is at that time a
Defaulting Lender, unless the Swing Line Lender has entered into agreements
(including delivery of Cash Collateral reasonably satisfactory to the Swing Line
Lender with the Borrower and/or such Revolving Lender to eliminate the Swing
Line Lender’s Fronting Exposure with respect to the Defaulting Lender (after
giving effect to Section 2.15(a)(iv)) arising from either the Swing Loan then
proposed to be issued or that Swing Line Lender and all other Swing Loans to
which the Swing Line Lender has actual or potential Fronting Exposure in respect
of such Defaulting Lender).

 

(b)                                 Swing Loan Refunding.  The Swing Line Lender
may at any time, in its sole and absolute discretion, direct that the Swing
Loans owing to it be refunded by delivering a notice to such effect to the
Administrative Agent and the Borrower, specifying the aggregate principal amount
thereof (a “Notice of Swing Loan Refunding”).  Promptly upon receipt of a Notice
of

 

35

--------------------------------------------------------------------------------


 

Swing Loan Refunding, the Administrative Agent shall give notice of the contents
thereof to the Lenders with Revolving Commitments and the Borrower.  Each such
Notice of Swing Loan Refunding shall be deemed to constitute delivery by the
Borrower of a Notice of Borrowing requesting Revolving Loans consisting of Base
Rate Loans in the amount of the Swing Loans to which it relates.  Each Lender
with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 5.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Applicable Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.  Each such Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds at the
Payment Office not later than 1:00 P.M., if such notice is received by such
Lender prior to 11:00 A.M., or not later than 1:00 P.M. on the next Business
Day, if such notice is received by such Lender after such time (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Loan).  The proceeds of such Revolving Loans shall be made
immediately available to the Swing Line Lender and applied by it to repay the
principal amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.

 

(c)                                  Swing Loan Participation.  If prior to the
time a Revolving Loan would otherwise have been made as provided above as a
consequence of a Notice of Swing Loan Refunding, an Event of Default shall have
occurred and be continuing or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Swing Loan Purchase Date”), purchase an undivided participating
interest (a “Swing Loan Participation”) in the outstanding Swing Loans to which
such Notice of Swing Loan Refunding relates, in an amount (the “Swing Loan
Participation Amount”) equal to such Lender’s Applicable Percentage of such
outstanding Swing Loans.  On the Swing Loan Purchase Date, each such Lender or
each such Lender so prohibited, as the case may be, shall pay to the Swing Line
Lender, in immediately available funds, such Lender’s Swing Loan Participation
Amount, and promptly upon receipt thereof the Swing Line Lender shall, if
requested by such other Lender, deliver to such Lender a participation
certificate, dated the date of the Swing Line Lender’s receipt of the funds
from, and evidencing such Lender’s Swing Loan Participation in, such Swing Loans
and its Swing Loan Participation Amount in respect thereof.  If any amount
required to be paid by a Lender to the Swing Line Lender pursuant to the above
provisions in respect of any Swing Loan Participation is not paid on the date
such payment is due, such Lender shall pay to the Swing Line Lender on demand
interest on the amount not so paid at the overnight Federal Funds Effective Rate
from the due date until such amount is paid in full.  Whenever, at any time
after the Swing Line Lender has received from any other Lender such Lender’s
Swing Loan Participation Amount, the Swing Line Lender receives any payment from
or on behalf of the Borrower on account of the related Swing Loans, the Swing
Line Lender will promptly distribute to such Lender its ratable share of such
amount based on its Applicable Percentage of such amount on such date on account
of its Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

 

(d)                                 Obligations Unconditional.  Each Lender’s
obligation to make Revolving Loans pursuant to Section 2.04(b) and/or to
purchase Swing Loan Participations in connection with a Notice of Swing Loan
Refunding shall be subject to the conditions that (i) such Lender shall have

 

36

--------------------------------------------------------------------------------


 

received a Notice of Swing Loan Refunding complying with the provisions hereof
and (ii) at the time the Swing Loans that are the subject of such Notice of
Swing Loan Refunding were made, the Swing Line Lender making the same had no
actual written notice from another Lender that an Event of Default had occurred
and was continuing, but otherwise shall be absolute and unconditional, shall be
solely for the benefit of the Swing Line Lender, and shall not be affected by
any circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Credit Party, or any other Person, or any Credit Party may have
against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.

 

Section 2.05                                       Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein (A) the Borrower may request the LC Issuer at any time and from
time to time to issue, for the account of any the Borrower or any Subsidiary of
the Borrower, and (B) the LC Issuer agrees, in reliance on the agreements of the
Revolving Lenders set forth herein, to issue from time to time Letters of Credit
denominated and payable in Dollars, and to amend or extend Letters of Credit
previously issued by it, and in each case in such form as may be reasonably
approved by the LC Issuer and the Administrative Agent; provided, however, that
after giving effect to any LC Issuance (1) the LC Outstandings shall no exceed
the LC Sublimit, (2) the Revolving Facility Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment and (3) the Aggregate Revolving
Facility Exposure shall not exceed the Total Revolving Commitment.  Subject to
Section 2.05(c) below, each Letter of Credit shall have an expiry date
(including any renewal periods) occurring not later than the earlier of (A) one
year from the date of issuance thereof, or (B) thirty (30) days prior to the
Revolving Facility Maturity Date.  On the Closing Date, the LC Issuer shall be
deemed, without further action by any party hereto, to have granted to each LC
Participant and each LC Participant shall be deemed to have purchased from the
LC Issuer a participation in each Existing Letter of Credit in accordance with
Section 2.05(g) below.  On and after the Closing Date, each Existing Letter of
Credit shall constitute a Letter of Credit for the purposes hereof.

 

(ii)                                  The LC Issuer shall be under no obligation
to issue any Letter of Credit if (A) subject to Section 2.05(c), the expiry date
of the requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension; (B) the expiry date of the requested Letter
of Credit would occur after the Revolving Facility Maturity Date; (C) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the LC Issuer from issuing the Letter of
Credit, or any Law applicable to the LC Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the LC Issuer shall prohibit, or request that the LC Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the LC Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
LC Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date (for which the LC Issuer is not
otherwise compensated hereunder) and which the LC Issuer in good faith deems
material to it; (D) the issuance of the Letter of Credit would violate one or
more policies of the LC Issuer applicable to borrowers generally; (E) the Letter
of Credit is in an initial Stated Amount of less than $250,000;

 

37

--------------------------------------------------------------------------------


 

(F) the Letter of Credit is to be denominated in a currency other than Dollars,
(G) the Letter of Credit contains any provision for automatic reinstatement of
the Stated Amount after any drawing thereunder or (H) any Revolving Lender is at
that time a Defaulting Lender, unless LC Issuer has entered into arrangements,
including delivery of Cash Collateral satisfactory to the LC Issuer (in its sole
discretion) with the Borrower and/or such Revolving Lender to eliminate the LC
Issuer’s Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other LC Outstandings as
to which the LC Issuer has actual or potential Fronting Exposure in respect of
such Defaulting Lender.  The Lender shall be under no obligation to amend any
Letter of Credit if (A) the Lender would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereof.

 

(b)                                 LC Requests.  Whenever the Borrower desires
that a Letter of Credit be issued for its account or the account of any eligible
LC Obligor, the Borrower shall give the Administrative Agent and the LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, a “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the LC Issuer), prior to
11:00 a.m. at least three Business Days (or such shorter period as may be
reasonably acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that the LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit).  In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.

 

(c)                                  Auto-Renewal Letters of Credit.  If an LC
Obligor so requests in any applicable LC Request, the LC Issuer shall issue a
Letter of Credit that has automatic renewal provisions; provided, however, that
any Letter of Credit that has automatic renewal provisions must permit the LC
Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Once any
such Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) the LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than thirty (30) days prior to the Revolving Facility Maturity Date;
provided, however, that the LC Issuer shall not permit any such renewal if
(i) the LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that the LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied.

 

(d)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the LC Issuer and the applicable LC Obligor, when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(e)                                  Notice of LC Issuance.  The LC Issuer
shall, on the date of each LC Issuance by it, give the Administrative Agent,
each applicable Lender and the Borrower written notice of such LC Issuance,
accompanied by a copy to the Administrative Agent of the Letter of Credit or
Letters of Credit issued by it.  The LC Issuer shall provide to the
Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Letter of Credit issued by the LC Issuer and
then outstanding and an identification for the relevant period of the daily
aggregate LC Outstandings represented by Letters of Credit issued by the LC
Issuer.

 

(f)                                   Reimbursement Obligations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the LC
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date one Business Day after the day of any payment
by the LC Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the LC Issuer (or cause it to be reimbursed) by making
payment directly to the LC Issuer in immediately available funds in Dollars at
the payment office of the LC Issuer in an amount equal to such drawing.  To the
extent reimbursement is not so made when required, (A) the Borrower will be
deemed to have given a Notice of Borrowing for Revolving Loans that are Base
Rate Loans in an aggregate principal amount sufficient to reimburse any such
Unreimbursed Drawing (plus interest at the rate provided below in this
Section 2.05(f)(i)) and the Administrative Agent shall promptly give notice to
the Lenders of such deemed Notice of Borrowing, and (B) the Lenders shall,
subject to Section 5.02, make the Revolving Loans contemplated by such deemed
Notice of Borrowing (which Revolving Loans shall be considered made under
Section 2.02), and the proceeds of such Revolving Loans shall be disbursed
directly to the LC Issuer to the extent necessary to effect such reimbursement
and repayment of the Unreimbursed Drawing, with any excess proceeds to be made
available to the Borrower in accordance with the applicable provisions of this
Agreement.  To the extent such Unreimbursed Drawing is not reimbursed prior to
1:00 P.M. on the date such reimbursement is required to be made pursuant to the
foregoing, interest on such Unreimbursed Drawing shall accrue, from and
including the date paid or disbursed to but not including the date the LC Issuer
is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.09(a)(i) that are Base Rate
Loans; provided, however, if such amount cannot be reimbursed on the date of
such payment or disbursement because one or more conditions precedent to such
Credit Event cannot be satisfied, such amount shall thereafter bear interest at
the applicable Default Rate, and shall be payable on demand.

 

(ii)                                  Obligations Absolute.  The Borrower’s
obligation under this Section 2.05 to reimburse (or to cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) the LC Issuer with
respect to Unreimbursed Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such LC
Obligor may have or have had against the LC Issuer, the Administrative Agent or
any Lender, including, without limitation, any defense based upon the failure of
any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that no LC Obligor shall be
obligated to reimburse the LC Issuer for any wrongful payment made by the LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the LC Issuer.

 

39

--------------------------------------------------------------------------------


 

(g)                                  LC Participations.

 

(i)                                     Immediately upon each LC Issuance, the
LC Issuer shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from the
LC Issuer, without recourse or warranty, an undivided interest and participation
in (an “LC Participation”), to the extent of such Lender’s Applicable Percentage
of the Stated Amount of such Letter of Credit in effect at such time of
issuance, such Letter of Credit, each substitute Letter of Credit, each drawing
made thereunder, the obligations of any LC Obligor under this Agreement with
respect thereto (although the LC Fee described in Section 2.11(b) relating
thereto shall be payable directly to the Administrative Agent for the account of
the Lenders as provided in Section 2.11(b), and the LC Participants shall have
no right to receive any portion of any fees of the nature contemplated by
Section 2.11(c) or (d), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing).

 

(ii)                                  In determining whether to pay under any
Letter of Credit, the LC Issuer shall not have any obligation relative to the LC
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the LC Issuer under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the LC Issuer any resulting liability.

 

(iii)                               If the LC Issuer makes any payment under any
Letter of Credit and the LC Issuer shall not have been reimbursed for such
amount in full pursuant to Section 2.05(f), the LC Issuer shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each LC Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the LC Issuer
(and the Administrative Agent may apply Cash Collateral provided for this
purpose), the amount of such LC Participant’s Applicable Percentage of such
payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Applicable
Percentage of such unreimbursed amount for any wrongful payment made by the LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the LC Issuer.  If the
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. on any Business Day, such LC
Participant shall make available to the Administrative Agent for the account of
the relevant LC Issuer such LC Participant’s Applicable Percentage of the amount
of such payment on such Business Day in same-day funds.  If and to the extent
such LC Participant shall not have so made its Applicable Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of the LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the LC Issuer at
the Federal Funds Effective Rate.  The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Applicable Percentage of any payment under any Letter of Credit shall not
relieve any other LC Participant of its obligation hereunder to make available
to the Administrative Agent for the account of the LC Issuer its Applicable
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of the LC Issuer such other LC Participant’s Applicable Percentage of
any such payment.

 

40

--------------------------------------------------------------------------------


 

(iv)                              Whenever the LC Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of the LC Issuer any payments from the LC Participants pursuant to
subpart (iii) above, the LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Applicable Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Applicable Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

 

(v)                                 The obligations of the LC Participants to
make payments to the Administrative Agent for the account of the LC Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, set-off defense or
other right that any LC Obligor may have at any time against a beneficiary named
in a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the LC
Issuer, any Lender, or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the applicable LC
Obligor and the beneficiary named in any such Letter of Credit), other than any
claim that the applicable LC Obligor may have against any LC Issuer for gross
negligence or willful misconduct of the LC Issuer in making payment under any
applicable Letter of Credit;

 

(C)                               any draft, certificate or other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents; or

 

(E)                                the occurrence of any Default or Event of
Default.

 

(vi)                              To the extent the LC Issuer is not indemnified
by the Borrower, the LC Participants will reimburse and indemnify the LC Issuer,
in proportion to their respective Applicable Percentages, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by the LC Issuer in performing
its respective duties in any way related to or arising out of LC Issuances by
it; provided, however, that no LC Participants shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from the LC Issuer’s gross
negligence or willful misconduct.

 

(h)                                 Role of LC Issuer with respect to Letters of
Credit.  The Borrower agrees that, in paying any drawing under a Letter of
Credit, the LC Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document

 

41

--------------------------------------------------------------------------------


 

or the authority of the Person executing or delivering any such document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the LC Issuer, the
Lenders, any of their Related Parties nor any correspondent or assignee of the
LC Issuer shall be liable for any of the matters described in clauses
(A) through (E) of Section 2.05(g)(v); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the LC Issuer, and the LC Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the LC
Issuer’s willful misconduct or gross negligence or the LC Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the LC Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any LC
Documents, the terms hereof shall control.

 

(j)                                    Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the LC Issuer hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

Section 2.06                                       Notice of Borrowing.

 

(a)                                 Time of Notice.  Each Borrowing of a Loan
(other than a Continuation or Conversion) shall be made upon notice in the form
provided for below which shall be provided by the Borrower to the Administrative
Agent at its Notice Office not later than (i) in the case of each Borrowing of a
Eurodollar Loan, 1:00 P.M. at least three Business Days’ prior to the date of
such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan, prior to
1:00 P.M. on the proposed date of such Borrowing, and (iii) in the case of any
Borrowing of Swing Loans, prior to 2:00 P.M. on the proposed date of such
Borrowing.

 

(b)                                 Notice of Borrowing.  Each request for a
Borrowing (other than a Continuation or Conversion) shall be made by an
Authorized Officer of the Borrower by delivering written notice of such request
substantially in the form of Exhibit B-1 (each such notice, a “Notice of
Borrowing”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of the Borrower of a Notice of Borrowing), and in any
event each such request shall be irrevocable and shall specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of the Borrowing (which shall be a Business Day), (iii) the Type of Loans
such Borrowing will consist of, and (iv) in the case of a Eurodollar Loan, the
initial Interest Period and (v) in the case of a Swing Loan, the applicable
Swing Loan Maturity Date (which shall be no later than the 30th day following
the day on which the Borrowing occurs).  If the applicable Notice of Borrowing
fails to specify (i) a Type of Loan, then the applicable Loans

 

42

--------------------------------------------------------------------------------


 

shall be made as Base Rate Loans and (ii) with respect to a Eurodollar Loan, an
Interest Period, the Borrower will be deemed to have specified an Interest
Period of one month.  Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower.  In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 

(c)                                  Minimum Borrowing Amount.  The aggregate
principal amount of each Borrowing by the Borrower shall not be less than the
Minimum Borrowing Amount.

 

(d)                                 Maximum Borrowings.  More than one Borrowing
may be incurred hereunder on any day; provided, however, that (i) if there are
two or more Borrowings on a single day by the Borrower that consist of
Eurodollar Loans, each such Borrowing shall have a different initial Interest
Period, (ii) at no time shall there be more than seven Borrowings of Eurodollar
Loans outstanding hereunder and (iii) at no time shall there be more than five
Borrowings of Swing Loans outstanding hereunder.

 

Section 2.07                                       Funding Obligations;
Disbursement of Funds.

 

(a)                                 Several Nature of Funding Obligations.  The
Commitments of each Lender hereunder and the obligation of each Lender to make
Loans, acquire and fund Swing Loan Participations, and LC Participations, as the
case may be, are several and not joint obligations.  No Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
or fund any participation hereunder and each Lender shall be obligated to make
the Loans provided to be made by it and fund its participations required to be
funded by it hereunder, regardless of the failure of any other Lender to fulfill
any of its Commitments hereunder.  Nothing herein and no subsequent termination
of the Commitments pursuant to Section 2.12 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights that the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

(b)                                 Borrowings Pro Rata.  Except with respect to
the making of Swing Loans by the Swing Line Lender, all Revolving Loans and Term
Loans hereunder shall be made and LC Participations acquired by each applicable
Lender on a pro rata basis based upon each Lender’s Applicable Percentage of the
amount of such Borrowing or Letter of Credit in effect on the date the
applicable Borrowing is to be made or the Letter of Credit is to be issued. 
Swing Loan Participations shall be acquired by each applicable Lender on a pro
rata basis based upon each Lender’s Applicable Percentage of the amount of such
Swing Loan as provided in Section 2.04(c).

 

(c)                                  Notice to Lenders. The Administrative Agent
shall promptly give each Lender, as applicable, written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing, or Conversion
or Continuation thereof, and LC Issuance, and of such Lender’s proportionate
share thereof or participation therein and of the other matters covered by the
Notice of Borrowing, Notice of Continuation or Conversion, or LC Request, as the
case may be, relating thereto.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Funding of Loans.

 

(i)                                     Loans Generally.  No later than
2:00 p.m. on the date specified in each Notice of Borrowing, each Lender will
make available its amount, if any, of each Borrowing requested to be made on
such date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

 

(ii)                                  Swing Loans.  No later than 3:00 p.m. on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

 

(e)                                  Advance Funding.  Unless the Administrative
Agent shall have been notified by any Lender prior to the date of Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made the same available to
the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall within one Business Day pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.09, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.05).

 

Section 2.08                                       Evidence of Obligations.

 

(a)                                 Loan Accounts of Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Obligations of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(b)                                 Loan Accounts of Administrative Agent;
Lender Register.  The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan and Borrowing made hereunder, the Type
thereof, the currency in which such Loan is denominated, the Interest Period and
applicable interest rate and, in the case of a Swing Loan, the Swing Loan
Maturity Date applicable thereto, (ii) the amount and other details with respect
to each Letter of Credit issued hereunder, (iii) the amount of any principal due
and payable or to become due and payable from the Borrower to each Lender
hereunder, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations.  In addition, the Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such

 

44

--------------------------------------------------------------------------------


 

agency being solely for tax purposes), shall maintain a register (the “Lender
Register”) on or in which it will record the names and addresses of the Lenders
and any LC Issuer, and the Commitments, and principal amount of the Loans and LC
Outstandings owing to each of the Lenders pursuant to the terms hereof from time
to time.  Notwithstanding anything in this Agreement to the contrary, each
Person whose name is recorded in the Lender Register pursuant to the terms
hereof shall be treated as a Lender or LC Issuer, as applicable, for all
purposes hereunder.  The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon its request.

 

(c)                                  Effect of Loan Accounts, etc.  The entries
made in the accounts maintained pursuant to Section 2.08(b) shall be prima facie
evidence of the existence and amounts of the Obligations recorded therein;
provided, that the failure of the Administrative Agent to maintain such accounts
or any error (other than manifest error) therein shall not in any manner affect
the obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

 

(d)                                 Notes.  Upon request of any Lender or the
Swing Line Lender, the Borrower will execute and deliver to such Lender or the
Swing Line Lender, as the case may be, (i) a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, (ii) a Term Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Term Loans made to it by such Lender and (iii) a Swing
Line Note with blanks appropriately completed in conformity herewith to evidence
the Borrower’s obligation to pay the principal of, and interest on, the Swing
Loans made to it by the Swing Line Lender; provided, however, that the decision
of any Lender or the Swing Line Lender to not request a Note shall in no way
detract from the Borrower’s obligation to repay the Loans and other amounts
owing by the Borrower to such Lender or the Swing Line Lender.

 

Section 2.09                                       Interest; Default Rate.

 

(a)                                 Interest on Revolving Loans.  The
outstanding principal amount of each Revolving Loan made by each Lender shall
bear interest at a fluctuating rate per annum that shall at all times be equal
to (i) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Margin in effect from time to time, and (ii) during
such periods as such Revolving Loan is a Eurodollar Loan, the relevant
Eurodollar Rate for such Eurodollar Loan for the applicable Interest Period plus
the Applicable Margin in effect from time to time.

 

(b)                                 Interest on Term Loans.  The outstanding
principal amount of each Term Loan made by each Lender shall bear interest at a
fluctuating rate per annum that shall at all times be equal to (i) during such
periods as such Term Loan is a Base Rate Loan, the Base Rate plus the Applicable
Margin in effect from time to time, and (ii) during such periods as such Term
Loan is a Eurodollar Loan, the relevant Eurodollar Rate for such Eurodollar Loan
for the applicable Interest Period plus the Applicable Margin in effect from
time to time; provided, however, in no event shall (i) the Eurodollar Rate be
less than 1.00% for the purposes of these interest calculations with respect to
Term Loans and (ii) the Base Rate be less than 2.00% for the purposes of these
interest calculation with respect to Term Loans.

 

(c)                                  Interest on Swing Loans.  The outstanding
principal amount of each Swing Loan shall bear interest from the date of the
Borrowing at a rate per annum that shall be equal to the

 

45

--------------------------------------------------------------------------------


 

Base Rate plus the Applicable Margin then in effect for Revolving Loans that are
Base Rate Loans.  Each Swing Loan shall bear interest for a minimum of one day.

 

(d)                                 Default Interest.  Notwithstanding the above
provisions, (i) immediately upon the occurrence of an Event of Default under
Section 9.01(h) or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence of any Event of Default under Section 9.01(a), (A) the principal
amount of all outstanding Obligations hereunder shall bear interest, payable on
demand, at a rate per annum equal to the Default Rate, and (B) the LC Fee shall
be increased by an additional 2% per annum in excess of the LC Fee otherwise
applicable thereto.  In addition, if any amount (other than amounts as to which
the foregoing subparts (A) and (B) are applicable) payable by the Borrower under
the Loan Documents is not paid when due, whether at stated maturity, by
acceleration, or otherwise, at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), such amount
shall bear interest, payable on demand, at a rate per annum equal to the Default
Rate.

 

(e)                                  Accrual and Payment of Interest.  Interest
shall accrue from and including the date of any Borrowing to but excluding the
date of any prepayment or repayment thereof and shall be payable by the Borrower
as follows: (i) in respect of each Base Rate Loan, quarterly in arrears on the
last Business Day of each March, June, September and December, (ii) in respect
of each Eurodollar Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on the
dates that are successively three months after the commencement of such Interest
Period, and (iii) in respect of any Swing Loan, on the Swing Loan Maturity Date
applicable thereto and (iv) in respect of any interest payable pursuant to
Section 2.09(d), on demand.

 

(f)                                   Computations of Interest.  All
computations of interest on Eurodollar Loans and Swing Loans hereunder shall be
made on the actual number of days elapsed over a year consisting of 360 days. 
All computations of interest on Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) and Unreimbursed Drawings
hereunder shall be made on the actual number of days elapsed over a year
consisting of 365 or 366 days, as applicable.

 

(g)                                  Information as to Interest Rates.  The
Administrative Agent, upon determining the interest rate for any Borrowing,
shall promptly notify the Borrower and the Lenders thereof.  Any changes in the
Applicable Margin shall be determined by the Administrative Agent in accordance
with the provisions set forth in the definition of “Applicable Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders.  Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

 

(h)                                 Retroactive Adjustments of the Applicable
Margin.  If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Required Lenders determine that (i) the Consolidated Total Net Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Net Leverage Ratio would
have resulted in a higher Applicable Margin for such period the Borrower shall
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the LC Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the LC Issuer), an amount equal

 

46

--------------------------------------------------------------------------------


 

to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 
This Section 2.09(h) shall not limit the rights of the Administrative Agent, any
Lender or the LC Issuer, as the case may be, under any other provision of this
Agreement.  The Borrower’s obligations under this paragraph shall survive the
termination of the Total Revolving Commitment and the repayment of all other
Obligations hereunder.

 

Section 2.10                                       Conversion and Continuation
of Loans.

 

(a)                                 Conversion and Continuation of Revolving
Loans.  The Borrower shall have the right, subject to the terms and conditions
of this Agreement, to (i) Convert all or a portion of the outstanding principal
amount of Loans of one Type made to it into a Borrowing or Borrowings of another
Type of Loans that can be made to it pursuant to this Agreement and
(ii) Continue a Borrowing of Eurodollar Loans, as the case may be, at the end of
the applicable Interest Period as a new Borrowing of Eurodollar Loans with a new
Interest Period; provided, however, that (i) if the Borrower effects any
Conversion of Eurodollar Loans into Base Rate Loans on a date other than the
last day of an Interest Period for such Eurodollar Loans, the Borrower shall pay
on demand any amounts due to the Lenders under Section 3.05 and (ii) during the
existence and continuation of (A) an Event of Default under Sections 9.01(a) or
9.01(h) and (B) any other Event of Default following written notice from the
Administrative Agent at the direction of the Required Lenders, no Loans may be
Continued as or Converted to Eurodollar Loans.

 

(b)                                 Notice of Continuation and Conversion.  Each
Continuation or Conversion of a Loan shall be made upon notice in the form
provided for below provided by the Borrower to the Administrative Agent at its
Notice Office not later than (i) in the case of each Continuation of or
Conversion into a Eurodollar Loan, prior to 1:00 P.M. at least three Business
Days’ prior to the date of such Continuation or Conversion, and (ii) in the case
of each Conversion to a Base Rate Loan, prior to 1:00 P.M. on the proposed date
of such Conversion.  Each such request shall be made by an Authorized Officer of
the Borrower delivering written notice of such request substantially in the form
of Exhibit B-2 (each such notice, a “Notice of Continuation or Conversion”) or
by telephone (to be confirmed immediately in writing by delivery by an
Authorized Officer of the Borrower of a Notice of Continuation or Conversion),
and in any event each such request shall be irrevocable and shall specify
(A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) the Interest
Period or, in the case of a Continuation, the new Interest Period.  If a Notice
of Continuation or Conversion delivered by the Borrower fails to specify an
Interest Period, the Borrower will be deemed to have specified and Interest
Period of one month.  Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower.  In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 

Section 2.11                                       Fees.

 

(a)                                 Commitment Fees.  The Borrower shall pay to
the Administrative Agent, for the account of each Revolving Lender in accordance
with its Applicable Percentage, a Commitment Fee (the “Commitment Fee”) equal to
the Applicable Margin times the actual daily amount by which the Total Revolving
Commitment exceeds the sum of (i) the aggregate principal amount of the
Revolving Loans and (ii) the LC Outstandings (subject to adjustment as provided
in Section

 

47

--------------------------------------------------------------------------------


 

2.15).  The Commitment Fee shall accrue at all times during the Revolving
Facility Availability Period, including at any time during which one or more of
the conditions in Article V is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Revolving Facility Availability Period.  Swing Loans shall not
count as usage of the Revolving Commitments and a reduction of available
Revolving Commitments for the purposes of the calculation of the Commitment Fee
pursuant to this Section 2.11(a).

 

(b)                                 LC Fees.  The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Applicable Percentage, a fee in respect
of each Letter of Credit issued hereunder for the period from the date of
issuance of such Letter of Credit until the expiration or termination date
thereof (including any extensions of such expiration date that may be made at
the election of the account party or the beneficiary), computed for each day at
a rate per annum equal to the Applicable Margin times the daily amount available
to be drawn under such Letter of Credit.  For the purposes of computing the
daily amount available to be drawn under such Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  The
foregoing fee shall be payable quarterly in arrears on the last Business Day of 
March, June, September and December and on the Revolving Facility Maturity Date;
provided, however, any such LC Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the LC Issuer
pursuant to Section 2.05 and Section 2.16 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the LC Issuer for its own account.

 

(c)                                  Fronting Fees.  The Borrower agrees to pay
directly to the LC Issuer, for its own account, a fronting fee in respect of
each Letter of Credit issued by it, payable quarterly in arrears, computed at
the rate of 0.25% per annum on the Stated Amount thereof for the period from the
date of issuance (or increase, renewal or extension) to the expiration date
thereof (including any extensions or early terminations of such expiration date
which may be made at the election of the beneficiary thereof).

 

(d)                                 Additional Charges of LC Issuer.  The
Borrower agrees to pay directly to the LC Issuer upon each LC Issuance, drawing
under, or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such LC Issuance, drawing
under, amendment, extension, renewal or transfer be the processing charge that
the LC Issuer is then customarily charging for issuances of, drawings under or
amendments, extensions, renewals or transfers of, letters of credit issued by
it.

 

(e)                                  Administrative Agent Fees.  The Borrower
shall pay to the Administrative Agent, on the Closing Date and thereafter, for
its own account, the fees set forth in the Fee Letter.

 

(f)                                   Computations of Fees.  All computations of
Commitment Fees pursuant to Section 2.11(a), LC Fees and fronting fees hereunder
shall be made on the actual number of days elapsed over a year consisting of 360
days.  With respect to the fees payable pursuant to Sections 2.11(a) and
(b) above, if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

 

48

--------------------------------------------------------------------------------


 

Section 2.12                                       Termination and Reduction of
Commitments.

 

(a)                                 Mandatory Termination of Revolving
Commitments.  All of the Revolving Commitments shall terminate on the Revolving
Facility Maturity Date.

 

(b)                                 Voluntary Termination of the Total Revolving
Commitment.  Upon at least three Business Days’ prior irrevocable (except as
provided below) written notice (or telephonic notice confirmed in writing) by
the Borrower to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment; provided that (i) all outstanding Revolving Loans and Unreimbursed
Drawings are contemporaneously prepaid in accordance with Section 2.13 and
(ii) either (A) there are no outstanding Letters of Credit, (B) the Borrower
shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation, or (C) the Borrower shall have made other
arrangements with respect to such Letters of Credit satisfactory to the
Administrative Agent and LC Issuer; provided further that a notice of
termination of the Total Revolving Commitment may state that such notice is
conditioned on the effectiveness of other credit facilities, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

 

(c)                                  Partial Reduction of Total Revolving
Commitment.  Upon at least three Business Days’ prior irrevocable written notice
(except as provided below) (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right to partially and permanently reduce the Unused Total Revolving Commitment;
provided, however, that (i) any such reduction shall apply to proportionately
(based on each Lender’s Applicable Percentage) and permanently reduce the
Revolving Commitment of each Lender, (ii) in the event that such reduction shall
result in a Total Revolving Commitment that is less than the then-effective LC
Sublimit, such reduction shall apply to permanently reduce the LC Sublimit to an
amount equal to the then effective Total Revolving Commitment (as so reduced),
(iii) no such reduction shall be permitted if the Borrower would be required to
make a mandatory prepayment of Loans or cash collateralize Letters of Credit
pursuant to Section 2.13, and (iv) any partial reduction shall be in the amount
of at least $5,000,000 (or, if greater, in integral multiples of $200,000);
provided, further, that a notice of partial reduction of the Total Revolving
Commitment may state that such notice is conditioned on the occurrence of other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

(d)                                 Term Commitments.  The aggregate Term
Commitments shall be automatically and permanently reduced to zero on the date
of the Term Borrowing.

 

Section 2.13                                       Voluntary, Scheduled and
Mandatory Prepayments of Loans.

 

(a)                                 Voluntary Prepayments.  The Borrower shall
have the right to prepay from time to time any of the Loans owing hereunder, in
whole or in part, without premium or penalty (except as specified in subparts
(c) and (e) below). The Borrower shall give the Administrative Agent at the
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by the Administrative Agent) of
its intent to prepay the Loans, the amount of such prepayment and (in the case
of Eurodollar Loans) the specific Borrowing(s) pursuant to which the prepayment
is to be made, which notice shall be received by the Administrative Agent by
(x) 11:00 a.m. two Business Days prior to the date of such prepayment, in the
case of any prepayment of Eurodollar Loans, (y) 11:00 a.m. on the date of such
prepayment, in the case of any prepayment of Base Rate Loans (other than Swing
Loans), and (z) by 11:00 a.m. on the date of

 

49

--------------------------------------------------------------------------------


 

such prepayment, in the case of any prepayment of Swing Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders; provided that:

 

(i)                                     each partial prepayment of the Loans
pursuant to this Section 2.13(a) shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000 in
excess thereof (or, if less, the full amount of such Borrowing), (B) in the case
of any prepayment of a Base Rate Loan, $500,000 (or, if less, the full amount of
such Borrowing), or an integral multiple of $250,000 in excess thereof (or, if
less, the full amount of such Borrowing), and (C) in the case of any prepayment
of a Swing Loan, in the full amount thereof;

 

(ii)                                  each voluntary prepayment of a Term Loan
shall be applied to the remaining principal payments of such Term Loan as
directed by the Borrower, and each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages thereof;

 

(iii)                               with respect to any such voluntary
prepayment, the Borrower shall designate the Types of Loans that are to be
repaid or prepaid and the specific Borrowing(s) pursuant to which such repayment
or prepayment is to be made; provided, however, that (i) the Borrower shall
first so designate all Loans that are Base Rate Loans and Eurodollar Loans with
Interest Periods ending on the date of repayment or prepayment prior to
designating any other Eurodollar Loans for repayment or prepayment, and (ii) if
the outstanding principal amount of Eurodollar Loans made pursuant to a
Borrowing is reduced below the applicable Minimum Borrowing Amount as a result
of any such repayment or prepayment, then all the Loans outstanding pursuant to
such Borrowing shall, in the case of Eurodollar Loans, be Converted into Base
Rate Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

 

If such notice of voluntary prepayment is given by the Borrower pursuant to this
Section 2.13(a), the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.12(b) or (c), then such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.12(b) or (c).

 

(b)                                 Mandatory Payments.  The Loans shall be
subject to mandatory repayment or prepayment, and the LC Outstandings shall be
subject to cash collateralization requirements, in accordance with the following
provisions:

 

(i)                                     Maturity.  The entire principal amount
of all outstanding Loans of each Credit Facility shall be repaid in full on the
applicable Maturity Date for such Credit Facility.

 

(ii)                                  Revolving Loans Exceed the Revolving
Commitments.  If on any date (after giving effect to any other payments on such
date) (A) the Revolving Facility Exposure of any Lender exceeds such Lender’s
Revolving Commitment or (B) the Aggregate Revolving Facility Exposure exceeds
the Total Revolving Commitment, then, in the case of each of the foregoing, the
Borrower shall, within one Business Day, prepay Revolving Loans, Swing Loans and
Unreimbursed Drawings and/or Cash Collateralize the LC Outstandings in an
aggregate amount at least equal to such excess.

 

50

--------------------------------------------------------------------------------


 

(iii)                               LC Outstandings Exceed LC Sublimit.  If on
any date the LC Outstandings exceed the LC Sublimit, then the applicable LC
Obligor or the Borrower shall, on such day, at the option of the Borrower,
either, within one Business Day, (A) amend to reduce, or cancel and terminate,
outstanding Letters of Credit in an amount sufficient to eliminate such excess
or (B) pay (or cause to be paid) to the Administrative Agent an amount in cash
equal to such excess and the Administrative Agent shall hold such payment as
security for the reimbursement obligations of the applicable LC Obligors
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, the LC Issuer and the Borrower (which shall permit
certain investments in Cash Equivalents reasonably satisfactory to the
Administrative Agent, the LC Issuer and the Borrower until the proceeds are
applied to any Unreimbursed Drawing or to any other Obligations in accordance
with any such cash collateral agreement and which shall provide for regular
remittance to the Borrower of any interest accrued on such cash collateral
amount).

 

(iv)                              Excess Cash Flow.  Within 5 days after the
earlier of (A) the date the Required Financial Information is delivered for each
fiscal year and (B) the date the Required Financial Information is required to
be delivered with respect to each fiscal year of the Borrower (commencing with
the fiscal year ending December 31, 2014), the Borrower shall prepay the Loans
and/or Cash Collateralize the LC Outstandings in an aggregate amount equal to
(i) an amount equal to (A) if the Consolidated Total Net Leverage Ratio as of
the end of such fiscal year is equal to or greater than 3.25 to 1.00, 50% and
(B) if the Consolidated Total Net Leverage Ratio as of the end of such fiscal
year is less than 3.25 to 1.00 but equal to or greater than 2.75 to 1.00, 25%,
of Excess Cash Flow for such fiscal year less (ii) an amount equal to the sum of
(A) the aggregate principal amount of all voluntary prepayments of the Term
Loans made by the Borrower during such fiscal year and (B) all voluntary
prepayments of Revolving Loans made by the Borrower during such fiscal year  to
the extent accompanied by an equivalent permanent reduction of the Revolving
Commitments (such prepayment to be applied as set forth in clause (ix) below). 
Notwithstanding the foregoing, if the Consolidated Total Net Leverage Ratio as
of the end of such fiscal year is less than 2.75 to 1.00, no prepayment from
Excess Cash Flow shall be required pursuant to this clause (iv) for such fiscal
year.

 

(v)                                 Asset Sales.  Not later than five Business
Days following the receipt by a Credit Party (or a Subsidiary) of cash proceeds
in respect of any Asset Sale or related series of Asset Sales (other than an
Excluded Asset Sale) for which the Net Cash Proceeds exceed $1,000,000, the
Borrower shall prepay the Loans and/or Cash Collateralize the LC Outstandings in
an aggregate amount equal to 100% of the Net Cash Proceeds derived from such
Asset Sale (or related series of Asset Sales) (such prepayment to be applied as
set forth in clause (ix) below); provided, however, that, so long as no Event of
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that it intends to use such Net Cash
Proceeds to acquire assets used or useful in the business of the Borrower and
its Subsidiaries (which will become Collateral if the assets sold or disposed of
were Collateral) within 270 days of the receipt of such Net Cash Proceeds, it
being expressly agreed that any Net Cash Proceeds not so reinvested within such
270 day period shall be paid to the Administrative Agent and applied to repay
the Loans and/or cash collateralize the LC Outstandings within two Business Days
following the expiration of such period.

 

(vi)                              Debt Issuances.  Not later than five Business
Days following the receipt by any Credit Party or any of its Subsidiaries of
proceeds from any Debt Issuance, the Borrower shall prepay the Loans and/or Cash
Collateralize the LC Outstandings in an aggregate amount equal to

 

51

--------------------------------------------------------------------------------


 

100% of the Net Cash Proceeds of such Debt Issuance (such prepayment to be
applied as set forth in clause (ix) below).

 

(vii)                           [Reserved].

 

(viii)                        Insurance and Condemnation Event.  Not later than
five Business Days following an Insurance and Condemnation Event, the Borrower
shall prepay the Loans and/or Cash Collateralize the LC Outstandings in an
aggregate amount equal to 100% of the Net Cash Proceeds received as a result of
such Insurance and Condemnation Event (such prepayment to be applied as set
forth in clause (ix) below); provided, however, that, so long as no Event of
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that it intends to use such Net Cash
Proceeds to either (A) replace or repair the assets affected by such Insurance
and Condemnation Event or (B) acquire assets used or useful in the business of
the Borrower and its Subsidiaries (in each case which will become Collateral if
the assets affected by such Insurance and Condemnation Event were Collateral)
within 270 days of the receipt of such Net Cash Proceeds, it being expressly
agreed that any Net Cash Proceeds not reinvested within such 270 day period
shall be paid to the Administrative Agent and applied to repay the Loans and/or
cash collateralize the LC Outstandings within two Business Days following the
expiration of such period.

 

(ix)                              Application of Mandatory Prepayments.  All
amounts required to be prepaid pursuant to clauses (iv), (v), (vi) or (viii) of
this Section 2.13(b) shall be applied as follows: (A) first, to the Term Loans
(ratably to the remaining principal installments thereof (including the
principal installment due on the applicable Maturity Date)) until paid in full,
(B) second, to outstanding Swing Loans, (C) third, to the outstanding Revolving
Loans (without a corresponding permanent reduction in the Total Revolving
Commitment) and (D) fourth, paid to the Administrative Agent, which shall hold
such amounts as security for the reimbursement obligations of the Borrower
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each LC Issuer and the Borrower until the proceeds are
applied to any Unreimbursed Drawing or to any other Obligations in accordance
with any such cash collateral agreement and which shall provide for regular
remittance to the Borrower of any interest accrued on such cash collateral
amount.  Within each such category, such prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Loans in order of Interest Period
maturities (beginning with the earliest to mature).  If the outstanding
principal amount of Eurodollar Loans made pursuant to a Borrowing is reduced
below the applicable Minimum Borrowing Amount as a result of any such repayment
or prepayment, then all the Loans outstanding pursuant to such Borrowing shall,
in the case of Eurodollar Loans, be Converted into Base Rate Loans.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Article III.

 

(c)                                  Breakage and Other Compensation.  Any
prepayment made pursuant to this Section 2.13 shall be accompanied by any
amounts payable in respect thereof under Article III.

 

(d)                                 Scheduled Payments of Term Loan.  The
principal amount of the Term Loan shall be repaid in consecutive calendar
quarterly installments as follows, unless accelerated sooner pursuant to
Section 9.02 (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order or priority set forth in
Section 2.13(b)(ix)):

 

52

--------------------------------------------------------------------------------


 

Principal Amortization
Payment Dates

 

Term Loan Principal
Amortization Payment

 

December 31, 2013

 

$750,000

 

March 31, 2014

 

$750,000

 

June 30, 2014

 

$750,000

 

September 30, 2014

 

$750,000

 

December 31, 2014

 

$750,000

 

March 31, 2015

 

$750,000

 

June 30, 2015

 

$750,000

 

September 30, 2015

 

$750,000

 

December 31, 2015

 

$750,000

 

March 31, 2016

 

$750,000

 

June 30, 2016

 

$750,000

 

September 30, 2016

 

$750,000

 

December 31, 2016

 

$750,000

 

March 31, 2017

 

$750,000

 

June 30, 2017

 

$750,000

 

September 30, 2017

 

$750,000

 

December 31, 2017

 

$750,000

 

March 31, 2018

 

$750,000

 

June 30, 2018

 

$750,000

 

September 30, 2018

 

$750,000

 

December 31, 2018

 

$750,000

 

March 31, 2019

 

$750,000

 

June 30, 2019

 

$750,000

 

September 30, 2019

 

$750,000

 

December 31, 2019

 

$750,000

 

March 31, 2020

 

$750,000

 

June 30, 2020

 

$750,000

 

Maturity Date of Term Loan

 

Remaining Principal Balance of Term Loan

 

 

(e)                                  Repricing Transactions.  In connection with
any Repricing Transaction that is consummated in respect of all or any portion
of the Term Loans during the period from the Closing Date to but excluding the
date six months after the Closing Date, the Borrower shall pay to the Term
Lenders a fee equal to 1% of the aggregate principal amount of the Term Loans
prepaid or repriced in connection with such Repricing Transaction. 
Notwithstanding the foregoing, it is understood and agreed that the fee
described in this Section 2.13(e) shall not be applicable to any such
transaction that results in or involves a Change of Control of the Borrower.

 

Section 2.14                                       Method and Place of Payment.

 

(a)                                 Generally.  All payments made by the
Borrower hereunder under any Note or any other Loan Document, shall be made
without setoff, counterclaim or other defense.

 

(b)                                 Application of Payments.  Except as
specifically set forth elsewhere in this Agreement and subject to Section 9.03,
(i) all payments and prepayments of Loans and Unreimbursed Drawings with respect
to Letters of Credit shall be applied by the Administrative Agent on a pro rata
basis based upon each Lender’s Applicable Percentage of the amount of such

 

53

--------------------------------------------------------------------------------


 

prepayment, and (ii) all payments or prepayments of Swing Loans shall be applied
by the Administrative Agent to pay or prepay such Swing Loans.

 

(c)                                  Payment of Obligations.  Except as
specifically set forth elsewhere in this Agreement, all payments under this
Agreement with respect to any of the Obligations shall be made to the
Administrative Agent on the date when due and shall be made at the Payment
Office in immediately available funds and shall be made in Dollars.

 

(d)                                 Timing of Payments.  Any payments under this
Agreement that are made later than 1:00 p.m. (Eastern time) shall be deemed to
have been made on the next succeeding Business Day.  Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

(e)                                  Distribution to Lenders.  Upon the
Administrative Agent’s receipt of payments hereunder, the Administrative Agent
shall immediately distribute to each Lender or the LC Issuer, as the case may
be, its ratable share, if any, of the amount of principal, interest, and Fees
received by it for the account of such Lender.  Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders or the LC
Issuer, as the case may be, in Dollars in immediately available funds; provided,
however, that if at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Unreimbursed
Drawings, interest and Fees then due hereunder then, except as specifically set
forth elsewhere in this Agreement and subject to Section 9.03, such funds shall
be applied, first, towards payment of interest and Fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees then due to such parties, and second, towards payment of
principal and Unreimbursed Drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
Unreimbursed Drawings then due to such parties.

 

Section 2.15                                       Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.12(c).

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.03), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the LC Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the LC Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Loan or Letter of Credit; fourth, as the
Borrower may request (so long

 

54

--------------------------------------------------------------------------------


 

as no Event of Default exists), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the LC Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the LC Issuer or Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or other extension of credit resulting from
a drawing under any Letter of Credit in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or other
extensions of credit resulting from a drawing under any Letter of Credit were
made at a time when the conditions set forth in Section 5.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of and such other
obligations in respect of Letter of Credit owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans or such
obligations in respect of Letters of Credit owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.15 shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(A) shall not be entitled to receive any Commitment Fee pursuant to
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) except to the
extent allocable to that portion of its Revolving Commitment used to fund
Revolving Loans funded by it after it became Defaulting Lender (and the Borrower
shall (1) be required to pay to each of the LC Issuer and the Swing Line Lender,
as applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (2) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive LC Fees as
provided in Section 2.11(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swing
Loans or Letters of Credit pursuant to Sections 2.04 and 2.05, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists, and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Loans as of any
date shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender as of such date minus (2) the aggregate
outstanding principal amount of the Revolving Loans of that Lender as of such
date, plus (3) such Lender’s Applicable Percentage of the LC Outstandings as of
such date, plus (4) such Lender’s Applicable Percentage of the aggregate
outstanding principal amount of the Swing Loans of such date.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the LC Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
outstanding Loans and funded and unfunded participations in Letters of Credit
and Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 2.16                                       Cash Collateral for Credit
Support.

 

(a)                           Certain Credit Support Events.  Upon request of
the Administrative Agent or LC Issuer if (i) the LC Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has not
been reimbursed on the applicable Honor Date, or (ii) as of the date thirty (30)
days prior to the Revolving Facility Maturity Date, any Letter of Credit remains
outstanding, the Borrower shall, in each case, within one (1) Business Day, Cash
Collateralize the Stated Amount of all then outstanding Letters of Credit.  At
any time that there shall exist a Defaulting Lender, and to the extent the
Fronting Exposure attributable to such Defaulting Lender cannot be reallocated
among the non-Defaulting Lenders as provided in Section 2.15(a)(iv) above, then
within one (1) Business Day following the request of the Administrative Agent,
the LC Issuer or the Swing Line Lender, as applicable, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover the Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by the Defaulting Lender) attributable to such
Defaulting Lender.

 

(b)                           Grant of Security Interest.  All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at KeyBank.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the LC Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                            Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided in respect of
Letters of Credit or Swing Loans shall be held and applied to the satisfaction
of the specific LC Outstandings, Swing Loans, obligations to fund

 

56

--------------------------------------------------------------------------------


 

participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                           Release.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with the applicable requirements of Section 11.06)
or (ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that Cash Collateral furnished by or
on behalf of a Credit Party shall not be released during the continuance of an
Event of Default (and following application as provided in this Section 2.16 may
be otherwise applied in accordance with Section 9.03).

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01                                       Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Credit Parties hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes.  If, however, applicable Laws
require any Credit Party or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Credit Party or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If any Credit Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States federal backup withholding and withholding Taxes, from any
payment, then (A) such Credit Party or the Administrative Agent, as the case may
be, shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent shall timely pay the full amount of Taxes withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent, Lender or LC Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made for Indemnified Taxes or Other
Taxes.

 

(b)                                 Payment of Other Taxes by the Credit
Parties.  Without limiting the provisions of subsection (a) above, the Credit
Parties shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Credit Parties shall, and do
hereby, jointly and severally, indemnify the Administrative

 

57

--------------------------------------------------------------------------------


 

Agent, each Lender and the LC Issuer, and shall make payment in respect thereof
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent, such Lender or the LC Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the LC Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the LC Issuer, shall be conclusive absent manifest
error.

 

(ii)                                        Without limiting the provisions of
subsection (a) or (b) above, each Lender and the LC Issuer shall, and does
hereby, indemnify the Administrative Agent and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) against any Indemnified
Taxes attributable to such Lender or the LC Issuer (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (y) against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) against any Excluded Taxes attributable to such
Lender or the LC Issuer, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the LC Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the LC Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the LC Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by any
Credit Party or the Administrative Agent, as the case may be, after any payment
of Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, each Credit Party shall deliver to
the Administrative Agent or the Administrative Agent shall deliver to the
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and to the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit the Borrower or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Documents are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such

 

58

--------------------------------------------------------------------------------


 

Lender’s status for withholding tax purposes in the applicable jurisdiction.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent, on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent (in such number of copies as shall be requested by the
recipient) as will enable the Borrower or the Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements;

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                   executed originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)                              executed originals of IRS Form W-8ECI,

 

(III)                         executed originals of IRS Form W-8IMY and all
required supporting documentation, or

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of  IRS Form W-8BEN;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a

 

59

--------------------------------------------------------------------------------


 

basis for claiming exemption from or a reduction in United States federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by Law or reasonably requested by the
Administrative Agent or the Borrower such documentation prescribed by applicable
Law (including prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent or the
Borrower as may be necessary for the Administrative Agent and the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the LC
Issuer, or have any obligation to pay to any Lender or the LC Issuer, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender or
the LC Issuer, as the case may be. If the Administrative Agent, any Lender or
the LC Issuer determines, in its sole discretion, that it has received a refund
(including any application or carryover of such refund amount to reduce any
amount otherwise payable to the refunding Governmental Authority) of any Taxes
or Other Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Credit Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Credit Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Credit Party, upon
the request of the Administrative Agent, such Lender or the LC Issuer, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable recipient be required to pay
any amount to a Credit Party pursuant to this subsection the payment of which
would place the recipient in a less favorable net after-Tax position than such
recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the LC Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

60

--------------------------------------------------------------------------------


 

Section 3.02                                       Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans the interest on which
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (a) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (b) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

Section 3.03                                       Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a Base Rate Loan as to which the interest rate
is determined with reference to the Eurodollar Rate, or a conversion to or
continuation thereof, that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan or in connection with an existing or proposed Base
Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly
notify the Borrower and all Lenders.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Loans or Base Rate Loans as to which the interest
rate is determined with reference to the Eurodollar Rate shall be suspended in
each case until the Administrative Agent revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing,
Conversion or Continuation of Eurodollar Loans or a Base Rate Loan as to which
the interest rate is determined with reference to the Eurodollar Rate or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans as to which the interest rate is not determined by
reference to the Eurodollar Rate in the amount specified therein.

 

61

--------------------------------------------------------------------------------


 

Section 3.04                                       Increased Costs; Reserves on
Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the LC Issuer;

 

(ii)                                  subject any Lender or the LC Issuer to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender or the LC Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the LC Issuer); or

 

(iii)                               impose on any Lender or the LC Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the LC Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the LC Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the LC Issuer, the Borrower will pay to such Lender or
the LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
LC Issuer determines that any Change in Law affecting such Lender or the LC
Issuer or any Lending Office of such Lender or such Lender’s or the LC Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the LC
Issuer’s capital or on the capital of such Lender’s or the LC Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the LC Issuer, to a level below
that which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or the LC Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding company for
any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the LC Issuer setting forth the amount or amounts
necessary to compensate such Lender or the LC Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the LC Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the LC Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to the foregoing provisions of this Section 3.04 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the LC Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the LC Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant payment date, such additional interest
shall be due and payable 10 days from receipt of such notice.

 

Section 3.05                                       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                           any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                           any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                            any assignment of a Eurodollar Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

63

--------------------------------------------------------------------------------


 

Section 3.06                                       Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the LC Issuer or any
Governmental Authority for the account of any Lender or the LC Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the LC Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the LC Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the LC Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the LC Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the LC Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.27.

 

Section 3.07                                       Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

Section 4.01                                       The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Secured
Creditor as hereinafter provided, as primary obligor and not as surety, the
prompt payment in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization, upon demand
or otherwise, and at all times thereafter) of any and all Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Creditors, and whether arising
hereunder or under any other Loan Document, any Secured Cash Management
Agreement or Secured Hedge Agreement, strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization, upon demand
or otherwise), the Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Hedge Agreements or Secured Cash Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

64

--------------------------------------------------------------------------------


 

Section 4.02                                       Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Hedge
Agreements or Secured Cash Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full of the Obligations), it being the intent of this Section 4.02
that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Guarantor agrees that such
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than Contingent
Obligations) have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                           at any time or from time to time, without notice
to any Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                           any of the acts mentioned in any of the provisions
of any of the Loan Documents, any Secured Hedge Agreement or any Secured Cash
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Hedge Agreements or such Secured Cash Management
Agreements shall be done or omitted;

 

(c)                            the maturity of any of the Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents, any
Secured Hedge Agreement or any Secured Cash Management Agreement or any other
agreement or instrument referred to in the Loan Documents, such Secured Hedge
Agreements or such Secured Cash Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                           any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                            any of the Obligations shall be determined to be
void or voidable (including, without limitation, for the benefit of any creditor
of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Hedge Agreement or any Secured Cash Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Hedge Agreements or such Secured Cash Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

65

--------------------------------------------------------------------------------


 

Section 4.03                                       Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 4.04                                       Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

Section 4.05                                       Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

Section 4.06                                       Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than Contingent Obligations) have
been paid in full and the Commitments have terminated.

 

Section 4.07                                       Guarantee of Payment;
Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

Section 4.08                                       Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Loan Documents in respect of Swap Obligations; provided, however, that
each Qualified

 

66

--------------------------------------------------------------------------------


 

ECP Guarantor shall only be liable under this Section 4.08 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 4.08 or otherwise under this Agreement voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. The obligations of each Qualified ECP Guarantor
under this Section 4.08 shall remain in full force and effect until the
Obligations (other than Contingent Obligations) have been paid in full and the
Commitments have expired or terminated.  Each Qualified ECP Guarantor intends
that this Section 4.08 constitute, and this Section 4.08 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01                                       Conditions Precedent at
Closing Date.  The occurrence of the Closing Date, the effectiveness of this
Agreement, and the obligation of the Lenders to make Loans and of the LC Issuer
to issue Letters of Credit, is subject to the satisfaction of each of the
following conditions on or prior to the Closing Date:

 

(a)                           Loan Documents.  Receipt by the Administrative
Agent executed counterparts of this Agreement and the other Loan Documents
required to be delivered on the Closing Date.

 

(b)                           Notes.  The Borrower shall have executed and
delivered to the Administrative Agent the appropriate Note or Notes for the
account of each Lender that has requested the same.

 

(c)                            Fees.  The Borrower shall have paid (or,
concurrently with the funding of the Loans, will pay) (A) to the Administrative
Agent, for its own account, the fees required to be paid by it on the Closing
Date described in the Fee Letter, (B) all fees payable to the Lenders on the
Closing Date agreed to by the Borrower on or prior to the Closing Date, and
(C) all fees, charges and disbursements of counsel of the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings, in each case, such amounts may be offset against the
proceeds of the Loans; provided that such estimate shall not thereafter preclude
a final settling of accounts between the Borrower and the Administrative Agent.

 

(d)                           Corporate Resolutions and Approvals.  The
Administrative Agent shall have received certified copies of the resolutions of
the Board of Directors or equivalent governing body of each Credit Party
approving the Loan Documents to which such Credit Party is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the execution, delivery and performance by
such Credit Party of the Loan Documents to which it is a party.

 

(e)                            Incumbency Certificates.  The Administrative
Agent shall have received a certificate of the Secretary or an Assistant
Secretary or other Authorized Officer reasonably acceptable to the
Administrative Agent of each Credit Party certifying the names and true
signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is a party and any other documents to which
such Credit Party is a party that may be executed and delivered in connection
herewith.

 

67

--------------------------------------------------------------------------------


 

(f)                             Opinions of Counsel.  The Administrative Agent
shall have received such opinions of counsel from counsel to the Credit Parties
as the Administrative Agent shall reasonably request, each of which shall be
addressed to the Administrative Agent and each of the Lenders and dated the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.

 

(g)                            Corporate Charter and Good Standing
Certificates.  The Administrative Agent shall have received:  (i) a certified
copy of the Certificate or Articles of Incorporation (or equivalent formation
document) of each Credit Party and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of State and as
of the Closing Date by the secretary or other Authorized Officer of such Credit
Party; and (ii) a certified copy of a good standing certificate for each Credit
Party, dated as of a recent date, from (A) the Secretary of State of the state
of its incorporation or formation and (B) each other state where such Credit
Party has material operations.

 

(h)                           Closing Certificate.  The Administrative Agent
shall have received a certificate substantially in the form of Exhibit D, dated
as of the Closing Date, of an Authorized Officer of the Borrower, certifying
that the conditions set forth in Sections 5.01(l), (p), (q) and 5.02(b) have
been satisfied.

 

(i)                               Existing Indebtedness.  On the Closing Date,
after giving effect to the transactions contemplated herein, the Borrower and
its Subsidiaries shall have outstanding no Indebtedness other than (A) the Loans
and Letters of Credit issued hereunder and (B) Indebtedness permitted under
Section 8.04.  All other Indebtedness (other than the Existing Letters of
Credit) and agreements in respect thereof shall be terminated and all Liens
securing such Indebtedness shall be released or arrangements, to the
satisfaction of the Administrative Agent, shall have been made for such release.

 

(j)                              Proceedings and Documents.  All corporate and
other proceedings and all documents incidental to the transactions contemplated
hereby shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and the Administrative Agent and counsel.

 

(k)                           Personal Property Collateral.  The Administrative
Agent shall have received:

 

(i)                                     searches of UCC filings in such
jurisdictions as deemed appropriate by the Administrative Agent, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

 

(ii)                                  proper financing statements in form
appropriate for filing under the UCC in the jurisdictions of organization of
each Credit Party, to perfect the Administrative Agent’s security interest in
the Collateral for the benefit of the Secured Creditors;

 

(iii)                               searches of ownership of, and Liens on, the
IP Rights of each Credit Party in the appropriate United States governmental
offices;

 

(iv)                              if applicable, all certificates evidencing any
Pledged Equity, together with duly executed in blank, undated stock powers
attached thereto;

 

(v)                                 duly executed notices for filing with the
United States Patent and Trademark Office and United States Copyright Office of
the grant of security interest in

 

68

--------------------------------------------------------------------------------


 

patents, trademarks and/or copyrights, each in the form required by the Security
Agreement, to perfect the Administrative Agent’s security interest in the
Collateral for the benefit of the Secured Creditors;

 

(vi)                              if applicable, all debt instruments and
chattel paper in the possession of any of the Credit Parties, together with
allonges or assignments required to be pledged and delivered to the
Administrative Agent under the Security Agreement; and

 

(vii)                           a perfection certificate, in form and substance
reasonably acceptable to the Administrative Agent, executed and delivered on
behalf of the Credit Parties by an Authorized Officer of the Borrower.

 

(l)                               Governmental and Other Consents.  Receipt by
the Administrative Agent of evidence that all governmental, shareholder and
material third party consents and approvals necessary in connection with the
Transaction and expiration of all applicable waiting periods without any action
being taken by any Governmental Authority that could restrain, prevent or impose
any material adverse conditions on the Transaction or that could seek or
threaten any of the foregoing.

 

(m)                       Evidence of Insurance.  Receipt by the Administrative
Agent of (i) copies of certificates of insurance (together with applicable
endorsements) of the Credit Parties evidencing insurance (including, without
limitation, flood hazard insurance, worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) meeting the
requirements set forth in the Loan Documents, including, but not limited to,
naming the Administrative Agent, on behalf of the Lenders, as (x) an additional
insured under the general liability insurance policy of the Credit Parties and
(y) Lenders’ loss payee under the property and/or casualty insurance policies
with respect to the assets and properties of the Credit Parties that constitute
Collateral and (ii) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property located in the United States and, with respect to each Mortgaged
Property that is a Flood Hazard Property, a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and/or
each Subsidiary relating thereto.

 

(n)                           Solvency.  The Administrative Agent shall have
received a certificate executed by the Chief Financial Officer of the Borrower
as of the Closing Date, in form and substance satisfactory to the Administrative
Agent, regarding the Solvency of the Credit Parties on a consolidated basis.

 

(o)                           Financial Statements.  The Administrative Agent
shall have received:

 

(i)                                     the Interim Financial Statements; and

 

(ii)                                  pro forma forecasts prepared by management
of the Borrower, giving effect to all elements of the Transaction to be effected
on or before the Closing Date, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries (A) on
a quarterly basis for fiscal years 2013 and 2014 and (B) on an annual basis for
fiscal years 2015 through 2018, and the Administrative Agent shall be satisfied
that the projected EBITDA set forth therein is sustainable during such periods.

 

69

--------------------------------------------------------------------------------


 

(p)                           Debt Ratings.  The Administrative Agent shall have
received evidence that (i) the Credit Facilities shall have received a debt
rating from Moody’s and S&P and (ii) the Borrower shall have received a
(x) corporate family rating from Moody’s and (y) a corporate rating from S&P.

 

(q)                           Patriot Act.  Each Credit Party shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Patriot Act

 

(r)                              Miscellaneous.  The Credit Parties shall have
provided to the Administrative Agent and the Lenders such other items and shall
have satisfied such other conditions as may be reasonably required by the
Administrative Agent or the Lenders.

 

Section 5.02                                       Conditions Precedent to All
Credit Events.  The obligations of the Lenders, the Swing Line Lender and the LC
Issuer to honor any request for a Borrowing or other Credit Event (other than a
Notice of Conversion or Continuation) is subject, at the time thereof, to the
satisfaction of the following conditions:

 

(a)                           Notice.  The Administrative Agent (and in the case
of clause (ii) below, the LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.

 

(b)                           No Default; Representations and Warranties.  At
the time of each Credit Event and also after giving effect thereto, (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties of the Credit Parties contained herein or in the other Loan Documents
shall be true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date of such Credit Event, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty shall be
true and correct in all respects) as of the date when made (except that for
purposes of this Section 5.02, the representations and warranties contained in
Section 6.05(a) and (b), shall be deemed to refer to the most recent statements
furnished pursuant to Sections 7.01(a) and (b), respectively).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, the LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 5.01 and Section 5.02 have been
satisfied as of the times referred to in such Sections.  With respect to any
request for a Conversion of Base Rate Loans to Eurodollar Loans or a
Continuation of Eurodollar Loans, (i) the Administrative Agent shall have
received a Notice of Continuation or Conversion meeting the requirements of
Section 2.10(b) with respect to such Conversion or Continuation and (ii) at the
time of such Credit Event and after giving effect thereto, there shall exist
(A) no Event of Default under Sections 9.01(a) or 9.01(h) or (B) any other Event
of Default with respect to which the Administrative Agent has delivered written
notice to the Borrower as provided in Section 2.10(a).

 

70

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Lenders and the LC Issuer to enter into
this Agreement and to make the Loans and to issue and to participate in the
Letters of Credit provided for herein, the Borrower and the other Credit Parties
each makes the following representations and warranties to, and agreements with,
the Administrative Agent, the Lenders and the LC Issuer:

 

Section 6.01                                       Existence, Qualification and
Power.  Each Credit Party and each of its Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing (or comparable
concept in the applicable jurisdiction) under the Laws of the jurisdiction of
its incorporation or formation, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clauses (a) (solely as such relates
to good standing (or comparable concept in the applicable
jurisdiction)), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.02                                       Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
each Loan Document to which such Person is party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organizational Documents;
(b) violate any applicable law or (c) conflict with or result in any breach or
contravention of, or result in or require the creation of any Lien (other than
Liens created under the Loan Documents) under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
property of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject.

 

Section 6.03                                       Governmental Authorization;
Other Consents.  No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Credit Party of this Agreement or
any other Loan Document, except for (a) the authorizations, approvals, actions,
notices and filings listed on Schedule 6.03, all of which (i) have been obtained
or made and are in full force and effect and (b) filings to perfect the Liens
created by the Collateral Documents.

 

Section 6.04                                       Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Credit Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Credit
Party, enforceable against each Credit Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

 

Section 6.05                                       Financial Statements; No
Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP in all material respects consistently applied
throughout the period covered thereby, except as

 

71

--------------------------------------------------------------------------------


 

otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, and
(iii) show all Material Indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries, respectively, as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness,
in each case as required to be reflected therein in accordance with GAAP.

 

(b)                                The Interim Financial Statements (i) were
prepared in accordance with GAAP in all material respects consistently applied
throughout the period covered thereby, except as expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  The forecasts delivered pursuant to
Section 5.01 or Section 7.01(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable in
light of the conditions existing at the time such assumptions were made, and
represented, at the time when made, the Borrower’s good faith estimate of its
future financial conditions and performance (it being understood by the
Administrative Agent and the Lenders that projections are not a guaranty of
performance, are inherently uncertain and that actual results may be materially
different).

 

(d)                                 Since December 31, 2012, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.06                                       Litigation.  Except as set
forth on Schedule 6.06, as of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Credit
Parties, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of its
properties that (a) purport to affect or pertain to this Agreement or any other
Loan Document or the consummation of the Transaction or (b) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.07                                       No Default.  No Credit Party
is in default under any Contractual Obligation that could, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.08                                       Collateral Representations.

 

(a)                                 Each Credit Party has good marketable title
in fee simple to, or valid leasehold interests in, all Real Property necessary
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The properties of the Borrower and its Subsidiaries
are not subject to any Liens other than Permitted Liens.

 

(b)                                 Schedule 6.08(b) sets forth a complete and
accurate list as of the Closing Date of all Deposit Accounts (as defined in the
UCC) and Securities Accounts (as defined in the UCC) of each Credit Party at any
bank or other financial institution, in each case other than Excluded Accounts.

 

(c)                                  Schedule 6.08(c) sets forth a complete and
accurate list as of the Closing Date of all Real Property owned by each Credit
Party showing for each such Real Property as of the

 

72

--------------------------------------------------------------------------------


 

Closing Date the street address, county or other relevant jurisdiction, state
and record owner thereof.  Each Credit Party and each Subsidiary has good,
marketable and insurable fee simple title to the Real Property owned by such
Person, free and clear of all Liens, other than Permitted Liens.

 

(d)                                 Schedule 6.08(d) sets forth a complete and
accurate list of as of the Closing Date of all Leaseholds of each Credit Party
is the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor and lessee.  To the actual knowledge of the
Credit Parties, each such lease is the legal, valid and binding obligation of
the lessor thereof, enforceable in accordance with its terms (except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
equitable principles).

 

(e)                                  Schedule 6.08(e) sets forth a complete and
accurate list as of the Closing Date of all certificated and uncertificated
Equity Interests (other than Equity Interests of Subsidiaries) owned or held by
any Credit Party as of the Closing Date, showing as of the date hereof the
amount and issuer thereof.

 

(f)                                   Schedule 6.08(f) sets forth a complete and
accurate list as of the Closing Date of all locations (other than locations
owned by a Credit Party or tangible personal property in transit or out for
repair or servicing, which is located in the Ordinary Course of Business at a
customer location, or is in the possession of employees in the Ordinary Course
of Business) where any inventory, equipment or other tangible personal property
of a Credit Party with a fair market value equal to or greater than $1,000,000
is located as of the Closing Date.  Except as specifically noted on Schedule
6.08(f), as of the Closing Date, no personal property of any Credit Party with a
fair market value equal to or greater than $1,000,000 is (i) is stored with a
bailee, warehouseman, processor or similar Person or (ii) consigned to any
Person.

 

(g)                                  Schedule 6.08(g) sets forth a complete and
accurate list of all Material Agreements as of the Closing Date.

 

(h)                                 Schedule 6.08(h) sets forth a complete and
accurate list of as of the Closing Date of the following owned or held by each
Credit Party, in each case with a value (or representing property with a value
or any amount payable) equal to or greater than $500,000:  all Documents (as
defined in the UCC), Instruments (as defined in the UCC), Tangible Chattel Paper
(as defined in the UCC) and Electronic Chattel Paper, including the name of
(i) the applicable Credit Party and (ii) in the case of Electronic Chattel
Paper, the account debtor.  The aggregate amount/value of all such items not
included on Schedule 6.08(h) as a result of the foregoing dollar threshold does
not exceed $1,000,000.

 

(i)                                     Schedule 6.08(i) sets forth a complete
and accurate list as of the Closing Date of all (i) Letter-of-Credit Rights (as
defined in the UCC) of each Credit Party in or of an amount equal or greater
than $500,000 and (ii) Commercial Tort Claims (as defined in the UCC) of each
Credit Party that have a reasonable possibility of yielding net proceeds equal
to or greater than $500,000, and (A) in the case of any such Letter-of-Credit
Right including the name of the issuer or nominated person, as applicable, and
(B) in the case of any such Commercial Tort Claim, describing such claim in
reasonable detail.  The aggregate amount/value of all such items not included on
Schedule 6.08(i) as a result of the foregoing dollar threshold does not exceed
$1,000,000.

 

(j)                                    Schedule 6.08(j) sets for the following
information for each Credit Party as of the Closing Date: (i) exact legal name
and any former legal names during the five years prior to the Closing Date,
(ii) the state of incorporation or formation, (iii) the type of organization,
(iv) the

 

73

--------------------------------------------------------------------------------


 

location of the chief executive office and principal place of business, (v) the
federal tax identification number and, (vi) if applicable, state organization
number.  Except as set forth on Schedule 6.08(j) hereto, no Credit Party has
been a party to a merger, consolidation or other change in corporate structure
within the past five years.

 

Section 6.09                                       Environmental Compliance.

 

(a)                                 None of the Credit Parties or their
Subsidiaries, and to the knowledge of the Credit Parties, no other Person has
caused to exist any facts or circumstances that could reasonably be expected to
give rise to liability under Environmental Laws with respect to their respective
businesses, operations and properties, where such liability could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Except in each case as where the existence
and/or occurrence of any of the following could not reasonably be expected to
have a Material Adverse Effect:

 

(i)                                     (A) none of the properties currently or
formerly owned by any Credit Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (B) no Credit Party or
any Subsidiary, and to the knowledge of the Credit Parties, no other Person, has
operated any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Credit Party or any of its Subsidiaries or on any
property formerly owned or operated by any Credit Party or any of its
Subsidiaries; (C) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Credit Party or any of its
Subsidiaries; and (D) Hazardous Materials have not been Released, discharged or
disposed of on any property currently or formerly owned or operated by any
Credit Party or any of its Subsidiaries.

 

(ii)                                  No Credit Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release, discharge or disposal of Hazardous Materials at any site, location or
operation of any Credit Party or any Subsidiary, either voluntarily or pursuant
to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Credit Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Credit Party or any of its Subsidiaries

 

Section 6.10                                       Insurance.  The properties of
the Credit Parties and their Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks (including, without limitation,
business interruption and flood hazard insurance) as are customarily carried by
companies of a similar size engaged in similar businesses and owning similar
properties in localities where the Credit Party or the applicable Subsidiary
operates; provided, that, if the Borrower determines, or the Administrative
Agent determines, in its reasonable discretion, that the Credit Parties’
insurance provider or providers are no longer financially sound and, in the case
of such determination by the Administrative Agent, upon written notice thereof
to the Borrower, the Credit Parties shall have 90 days to obtain the insurance
coverage required by Section 7.03 from another insurance provider reasonably
acceptable to the Administrative Agent.  The present insurance coverage of the
Credit Parties as of the Closing Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 6.10.

 

74

--------------------------------------------------------------------------------


 

Section 6.11                                       ERISA Compliance.

 

(a)                                 Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the IRS to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or  lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan that  could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  Except as cannot reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (i) no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(iv) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

(d)                                 Neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 6.11(d) hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

 

Section 6.12                                       Taxes.  The Credit Parties
and their Subsidiaries have filed all U.S. federal, state and other material tax
returns and reports required to be filed, and have paid all U.S. federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed Tax assessment against
any Credit Party or any Subsidiary thereof that would, if made, have a Material
Adverse Effect.  Neither any Credit Party nor any Subsidiary thereof is party to
any Tax sharing agreement other than (i) Tax sharing agreements between any of
the Credit Parties and (ii) Tax sharing agreements entered into in the Ordinary
Course of Business, the primary subject of which is not Taxes.

 

Section 6.13                                       Subsidiaries.  Schedule 6.13
hereto sets forth, as of the Closing Date, the name of each direct or indirect
Subsidiary of the Borrower, its form of organization, its jurisdiction of
organization, the total number of issued and outstanding shares or other
interests of Equity Interests

 

75

--------------------------------------------------------------------------------


 

thereof, the classes and number of issued and outstanding shares or other
interests of Equity Interests of each such class, the name of each holder of
Equity Interests thereof and the number of shares or other interests of such
Equity Interests held by each such holder and the percentage of all outstanding
shares or other interests of such class of Equity Interests held by such
holders.  All of the outstanding Equity Interests owned or held by a Credit
Party in each of its Subsidiaries have been validly issued, are fully paid and,
to the extent applicable, non-assessable and are owned by such Credit Party free
and clear of all Liens except those created under the Collateral Documents.

 

Section 6.14                                       Margin Regulations;
Investment Company Act.

 

(a)                                 No Credit Party is engaged, and no Credit
Party will engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

(b)                                 None of the Credit Parties or any Subsidiary
of a Credit Party (i)  is or is required to be registered as an “investment
company” under the Investment Company Act of 1940 or (ii) subject to regulation
under any other Law which limits its ability to incur Indebtedness under the
Loan Documents.

 

Section 6.15                                       Intellectual Property, etc. 
Each Credit Party owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses, domain names and other intellectual property rights (the
“IP Rights”) that are reasonably necessary for the operation of their respective
businesses, and to the best of its knowledge without conflict with the rights of
any other Person.  Set forth on Schedule 6.15 is a list as of the Closing Date
of (a) all trademarks, patents and copyrights owned by each Credit Party and
registered or pending registration with, as applicable, the United States
Copyright Office, the United States Patent and Trademark Office or, in the case
of foreign patents, trademarks and copyrights, the equivalent office for the
applicable jurisdiction, (b) all material domain names held or used by any
Credit Party and (c) all licenses (other than general business software) of each
Credit Party (including annual royalty payments where applicable) under which it
is the licensee with respect to any material IP Rights of such Person.  To the
best knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed by any Credit
Party infringes upon any rights in any material respect held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Credit Parties, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  Except as described on Schedule 6.15, as of the Closing Date none of
the IP Rights owned by a Credit Party or any Subsidiary is subject to a
licensing agreement or similar arrangement granting another person the right to
use such IP Rights.

 

Section 6.16                                       Disclosure.  Each Credit
Party has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries or any other Credit Party is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Except with respect to budgets, pro
formas, projections, and general industry and economic information, no report,
financial statement, certificate or other information prepared and furnished
(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Credit Parties represent only that such

 

76

--------------------------------------------------------------------------------


 

information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable in light of the conditions existing at the time such
assumptions were made.

 

Section 6.17                                       Compliance with Laws.  Each
Credit Party is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.18                                       Labor Matters.  There are no
collective bargaining agreements or Multiemployer Plans covering the employees
of any Credit Party or any Subsidiary thereof as of the Closing Date.

 

Section 6.19                                       Solvency.

 

The Credit Parties, together with their Subsidiaries, on a consolidated basis,
are Solvent.

 

Section 6.20                                       Anti-Terrorism Law
Compliance.  No Covered Entity is in violation of any law or regulation, or is
identified in any list of any government agency (including, without limitation,
the U.S. Office of Foreign Asset Control list, Executive Order No. 13224 or the
Patriot Act), in each case, that prohibits or limits the conduct of business
with or the receiving of funds, goods or services to or for the benefit of
certain Persons specified therein or that prohibits or limits any Lender or LC
Issuer from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Borrower.

 

Section 6.21                                       Collateral Documents.

 

(a)                                 Subject to any applicable exceptions set
forth therein, the Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable security
interest in the Collateral described therein (except as such enforceability may
be limited by applicable Debtor Relief Laws and by general equitable principles)
and (i) when the Pledged Equity, together with endorsements in blank, required
to be delivered on the Closing Date to the Administrative Agent under the
Security Agreement is delivered to the Administrative Agent in the State of
Ohio, the Lien created under the Security Agreement shall constitute a fully
perfected first priority Lien, subject only to non-consensual Permitted Liens,
on, and security interest in, all right, title and interest of the applicable
Credit Parties in such Pledged Equity, in each case prior and superior in right
to any other person, subject only to holders of non-consensual Permitted Liens
and (ii) when financing statements in appropriate form are filed and maintained
in the offices specified on Schedule 6.21, the Lien created under the Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Credit Parties as of the Closing
Date in such Collateral described therein to the extent that a security interest
in such Collateral may be perfected by such filing (other than Intellectual
Property, as defined in the Security Agreement), in each case prior and superior
in right to any other Person, other than with respect to Permitted Liens.

 

(b)                                 Subject to any applicable exceptions set
forth therein, upon the recordation of the Security Agreement (or the ancillary
grant or security agreement specified therein) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 6.21, the

 

77

--------------------------------------------------------------------------------


 

Security Agreement shall provide for a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Credit Parties in
the Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other person, other than with respect to Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Credit Parties after the date hereof).

 

(c)                                 The Mortgages, if any, upon recordation
thereof in the filing offices specified on Schedule 6.21, are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Creditors, a legal, valid and enforceable Lien (except as such enforceability
may be limited by applicable Debtor Relief Laws and by general equitable
principles) on all of the applicable Credit Party’s right, title and interest in
and to the Mortgaged Property thereunder.

 

Section 6.22                                       Classification as Senior
Indebtedness.

 

The Obligations constitute “Senior Indebtedness”, “Senior Debt”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto (except as such enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter, so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder (other
than Contingent Obligations) and under the other Loan Documents, have been paid
in full, as follows:

 

Section 7.01                                       Reporting Requirements.  The
Borrower will furnish, or cause to be furnished, to the Administrative Agent for
distribution to the Lenders:

 

(a)                           Annual Financial Statements.  Within 90 days after
the close of each fiscal year, the consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income (loss), of stockholders’ equity and of
cash flows for such fiscal year, in each case setting forth comparative figures
for the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (except as noted therein), audited and accompanied by a
report and opinion with respect to such consolidated financial statements of
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (it being agreed that Deloitte LLP is
reasonably acceptable to the Administrative Agent), which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any going concern or like qualification or exception or
any qualification or exception as to the scope of such audit (other than a
qualification or exception for the fiscal year ending within twelve (12) months
immediately preceding the scheduled maturity of the Loans or Permitted Unsecured
Debt solely as a result of such scheduled maturity).

 

78

--------------------------------------------------------------------------------


 

(b)                           Quarterly Financial Statements.  Within 45 days
after the end of the first three fiscal quarters of each fiscal year, the
unaudited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such quarterly period and the related unaudited
consolidated statements of income (loss), stockholders’ equity and cash flows
for such quarterly period and for the fiscal year to date, setting forth in each
case comparative figures for the related periods in the prior fiscal year, all
in reasonable detail and duly certified on behalf of the Borrower by the chief
financial officer of the Borrower (or another Authorized Officer of the Borrower
reasonably acceptable to the Administrative Agent), subject to changes resulting
from year-end audit adjustments and the absence of footnotes.

 

(c)                            Compliance Certificates.  At the time of the
delivery of the financial statements provided for in subparts (a) and (b) above,
(A) a certificate (a “Compliance Certificate”), substantially in the form of
Exhibit C, signed by the chief financial officer of the Borrower (or another
Authorized Officer reasonably acceptable to the Administrative Agent), and (B) a
copy of management’s discussion and analysis with respect to such financial
statements;

 

(d)                           Budgets and Forecasts.  Not later than 60 days
after the commencement of any fiscal year, commencing with the fiscal year
ending December 31, 2013, a consolidated budget in reasonable detail for each of
the four fiscal quarters of such fiscal year, as customarily prepared by
management for its internal use, setting forth, with appropriate discussion, the
forecasted balance sheet, income statement, operating cash flows and capital
expenditures of the Borrower and its Subsidiaries for the period covered
thereby, and the principal assumptions upon which forecasts and budget are
based.

 

(e)                            Notices.  Promptly, and in any event within five
Business Days, after the Borrower or any other Credit Party obtains knowledge
thereof, notice of:

 

(i)                                     the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto; provided that any Event of Default resulting
solely from the failure of any Credit Party to give notice of a Default as
required by this clause (i) shall be deemed waived upon the cure or waiver of
such Default without any further action hereunder;

 

(ii)                                  the commencement of, or any other material
development concerning, any litigation or governmental or regulatory proceeding
pending against any Credit Party or any of its Subsidiaries or the occurrence of
any other event, if the same could reasonably be expected to have a Material
Adverse Effect; or

 

(iii)                               the occurrence of any material ERISA Event.

 

(f)                             Environmental Matters.  Promptly after the
Borrower or any other Credit Party obtains knowledge of the assertion or
occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Credit Party or any of its Subsidiaries with any
Environmental Law (or permit issued thereunder) that could reasonably be
expected to have a Material Adverse Effect.

 

(g)                            SEC Reports and Registration Statements; Other
Indebtedness.

 

(i)                                     Within three Business Days after
transmission thereof or other filing with the SEC, copies of all annual,
quarterly or current reports that the Borrower files with the

 

79

--------------------------------------------------------------------------------


 

SEC on Form 10-K, 10-Q or 8-K (or any successor forms); provided, however, that
the Borrower may also comply with this subpart by publishing such statements and
reports on its internet website or in another publicly accessible electronic
database, and

 

(ii)                                  Within three Business Days after the
furnishing thereof, copies of any statement or report furnished to any
shareholders generally or any holder of any Material Indebtedness of any Credit
Party or any Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 7.01;

 

(h)                           Annual, Quarterly and Other Reports.  Within three
Business Days after transmission thereof to its stockholders, copies of all
annual, quarterly and other reports and all proxy statements that the Borrower
furnishes to its stockholders generally; provided, however, that the Borrower
may also comply with this subpart by publishing such statements and reports on
its internet website or in another publicly accessible electronic database.

 

(i)                               Auditors’ Letters, etc.  Within three Business
Days of receipt thereof, a copy of any detailed audit report, management letter
or recommendations submitted to the board of directors (or audit commitment of
the board of directors) of the Borrower by its independent accountants in
connection with the accounts or books of a Credit Party or any of its
Subsidiaries, or any annual audit of any of them.

 

(j)                              Insurance; Intellectual Property; Real
Property.  Concurrently with the delivery of the annual financial statements for
each fiscal year of the Borrower are required to be delivered pursuant to
Section 7.01(a):

 

(i)                                     updated insurance certificates
summarizing the insurance coverage in effect for the Credit Parties and their
Subsidiaries as of such date;

 

(ii)                                  a report supplementing Schedules 6.08(b),
6.08(c), and 6.08(f),  including a list and description (including the street
address, county or other relevant jurisdiction, state, and record owner thereof)
of all Real Property acquired during such fiscal year; and

 

(iii)                               a report supplementing Schedule 6.15,
setting forth a list of registration numbers for all patents, trademarks,
service marks, trade names and copyrights awarded to any Credit Party during
such fiscal year.

 

Each such report required to be delivered pursuant to this Section 7.01(j) shall
be signed by an Authorized Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent.

 

(k)                           Excess Cash Flow.  Concurrently with the delivery
of the Required Financial Information required to be delivered with respect to
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2014), a certificate containing the calculation of Excess Cash Flow
for such fiscal year.

 

(l)                               Other Notices.  Promptly after the
transmission or receipt thereof, as applicable, copies of all notices received
or sent by a Credit Party or any Subsidiary thereof to or from the holders of
any Material Indebtedness or any trustee with respect thereto.

 

80

--------------------------------------------------------------------------------


 

(m)                       Other Information.  Within 10 days after a request
therefor, the Borrower shall use commercially reasonable efforts to deliver to
the Administrative Agent such other information or documents relating to the
financial condition, properties and operations of any Credit Party or any of
their Subsidiaries as the Administrative Agent may reasonably request from time
to time.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Lead Arranger will make available to the Lenders and the LC Issuer materials
and/or information provided by or on behalf of the Borrower and other Credit
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Credit Parties hereby agree that (i) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the LC Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the applicable issuer or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in Section 11.15); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (iv) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

 

Section 7.02                                       Books, Records and
Inspections.  Each Credit Party will, and will cause each of its Subsidiaries
to,

 

(a)                           maintain proper books of record and account, in
which full, true and correct entries in all material respects in conformity with
GAAP consistently applied shall be made; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Credit Party or
such Subsidiary, as the case may be.

 

(b)                           permit representatives of the Administrative Agent
(including independent contractors engaged by the Administrative Agent) to visit
and inspect any of its properties and assets, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss the affairs, finances and accounts of the Credit Parties and
their Subsidiaries with the directors, officers, and independent public
accountants thereof, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably requested
by the Administrative Agent, upon reasonable advance notice to the Borrower;
provided, however, that, unless an Event of Default has occurred and is
continuing, or unless otherwise agreed to in writing by the Borrower, in its
sole discretion, the Administrative Agent (and its designated representatives)
shall be limited to one such inspection during each fiscal year of the Borrower;
provided, further, when an Event of Default exists the Administrative Agent (or
any of its representatives) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice;
provided, further, that, notwithstanding the foregoing, the Borrower shall be
given reasonable prior written

 

81

--------------------------------------------------------------------------------


 

notice of and a representative of the Borrower shall be given reasonable
opportunity to be present at any meetings with the Credit Parties’ accountants.

 

Notwithstanding anything to the contrary in this Section, none of the Borrower
or any Credit Party will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any documents,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

Section 7.03                                       Insurance.

 

(a)                           Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations and cause the Borrower and its Subsidiaries to
be listed as insured and the Administrative Agent to be listed as a lender’s
loss payee on its property and property casualty policies and as an additional
insured on its general liability policies.  Notwithstanding the foregoing,
(i) the Borrower and the Subsidiaries may self-insure with respect to such risks
with respect to which companies of established reputation engaged in the same
general line of business in the same general area usually self-insure and
(ii) if the Borrower determines, or Administrative Agent determines, in its
reasonable discretion, that the Credit Parties’ insurance provider or providers
are no longer financially sound and, in the case of such determination by the
Administrative Agent, upon written notice thereof to the Borrower, the Credit
Parties shall have 90 days to obtain the insurance coverage required by this
Section 7.03 from another insurance provider reasonably acceptable to the
Administrative Agent.

 

(b)                           If any portion of any Mortgaged Property is at any
time located in an area specifically identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each applicable Subsidiary to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer (subject to clause (ii) of the second sentence of Section 7.03(a)),
flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to Flood Insurance Laws
and (ii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent.

 

(c)                            In connection with the covenants set forth in
this Section 7.03, it is understood and agreed that: (i) none of the
Administrative Agent, the Lenders, the LC Issuer and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 7.03, it being understood
that (A) the Credit Parties shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders, any LC Issuer or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any LC
Issuer and their

 

82

--------------------------------------------------------------------------------


 

agents and employees; and (ii) the designation of any form, type or amount of
insurance coverage by the Administrative Agent under this Section 7.03 shall in
no event be deemed a representation, warranty or advice by the Administrative
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Borrower and the Subsidiaries or the protection of their
properties.

 

Section 7.04                                       Payment of Taxes and Claims. 
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge, all federal, state, and other material Taxes imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, would
become a Lien (other than a Permitted Lien); provided, however, that neither a
Credit Party nor any of its Subsidiaries shall be required to pay any such Tax
that is being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

 

Section 7.05                                       Corporate and other Entity
Franchises.  Each Credit Party will do, and will cause each of its Subsidiaries
to do or cause to be done, all things necessary to preserve and keep in full
force and effect its corporate or other entity existence, rights and authority
in its jurisdiction of organization; provided, however, that nothing in this
Section 7.05 shall be deemed to prohibit any transaction permitted by
Section 8.02.

 

Section 7.06                                       Compliance with
Statutes, etc.  Each Credit Party will, and will cause each of its Subsidiaries
to, comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, except in each
case as would not reasonably expected to have a Material Adverse Effect.

 

Section 7.07                                       Compliance with Environmental
Laws.  Without limitation of the covenants contained in Section 7.06:

 

(a)                           each Credit Party will, and will cause each of its
Subsidiaries to, comply in all material respects, with all Environmental Laws
applicable to its or their ownership, lease or use of all Real Property now or
hereafter owned, leased or operated by a Credit Party or any of its
Subsidiaries, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, except to the extent that such
compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP, and an adverse outcome in such proceedings is not
reasonably likely to have a Material Adverse Effect.

 

(b)                           each Credit Party will keep or cause to be kept,
and will cause each of its Subsidiaries to keep or cause to be kept, all Real
Property now or hereafter owned by a Credit Party or any of its Subsidiaries
free and clear of any Liens imposed pursuant to Environmental Laws other than
Permitted Liens.

 

(c)                            no Credit Party nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of Hazardous Materials on any
Real Property now or hereafter owned, leased or operated by such Person or
transport or arrange for transport of Hazardous Materials to or from any such
Real Property other than in compliance with applicable Environmental Laws and in
the Ordinary Course of Business, except for such noncompliance as is not
reasonably likely to have a Material Adverse Effect.

 

(d)                           If required to do so under any applicable order
issued under any Environmental Law by any Governmental Authority, each will
undertake, and will cause each of its Subsidiaries

 

83

--------------------------------------------------------------------------------


 

to undertake, any clean up, removal, remedial or other action necessary to
remove and clean up any Hazardous Materials from any Real Property owned, leased
or operated by such Credit Party or any of its Subsidiaries in accordance with,
in all material respects, the requirements of all applicable Environmental Laws
and in accordance with, in all material respects, such orders of all
Governmental Authorities, except to the extent that such Credit Party or such
Subsidiary is contesting such order in good faith and by appropriate proceedings
and for which adequate reserves have been established to the extent required by
GAAP.

 

Section 7.08                                       Additional Guarantors.  The
Borrower will notify the Administrative Agent at the time that any Person
becomes a Subsidiary and promptly thereafter (and in any event within 30 days),
cause any such Subsidiary that is a Domestic Subsidiary (other than any Domestic
Subsidiary that is an Excluded Subsidiary) to (a) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement, and
(b) deliver to the Administrative Agent items of the types referred to for each
of the initial Credit Parties pursuant to Sections 5.01(d), (e), (f) and (g),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

 

Section 7.09                                       Pledged Assets.

 

(a)                                 Equity Interests.  The Credit Parties will
cause (i) 100% of the issued and outstanding Equity Interests of each Domestic
Subsidiary (other than any Domestic Subsidiary that is an Excluded Subsidiary)
of the Borrower, (ii) 65% of combined voting power of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Excluded Foreign
Holding Company directly owned by the Borrower or any Domestic Subsidiary other
than an Excluded Foreign Holding Company and (iii) 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Excluded Foreign
Holding Company directly owned by the Borrower or any Domestic Subsidiary (other
than Excluded Foreign Holding Companies), in each case to be subject at all
times to a first priority, perfected Lien (subject only to non-consensual
Permitted Liens) in favor of the Administrative Agent (for the benefit of the
Secured Creditors) pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request (it being understood that no foreign law security documents
shall be required as of the Closing Date, but, if at any time after the Closing
Date, any Foreign Subsidiary or Excluded Foreign Holding Company, individually
or together with its Subsidiaries, (i) holds more than 20% of the total
consolidated assets of the Borrower and its Subsidiaries as of any applicable
Test Date or (ii) generates more than 20% of Consolidated EBITDA of the Borrower
and its Subsidiaries for the four fiscal quarter period ending as of any
applicable Test Date, then the Credit Parties shall promptly thereafter cause to
be delivered to the Administrative Agent such local law security documents as
the Administrative Agent shall reasonably request and deem necessary for the
purpose of effecting such Lien on 65% of combined voting power of the issued and
outstanding Equity Interests entitled to vote of such Foreign Subsidiary or
Excluded Foreign Holding Company and ensuring the validity and enforceability of
such Lien under applicable local law, and a customary legal opinion covering the
creation and perfection of such Lien under such applicable local law).

 

(b)                                 Other Assets.  Each Credit Party will
(i) cause all of its owned Real Property with a fair market value in excess of
$750,000 and, to the extent required by the Security Agreement, personal
property (other than Excluded Property) to be subject at all times (except as
expressly contemplated otherwise not required by the Loan Documents) to first
priority (subject to Permitted Liens), perfected and, in the case of Real
Property, title insured, Liens in favor of the Administrative Agent (for the
benefit of the Secured Creditors) to secure the Obligations, in each

 

84

--------------------------------------------------------------------------------


 

case pursuant to the terms and conditions of this Agreement (including, without
limitation Sections 7.12 below) and the Collateral Documents or, with respect to
any property with a fair market value in excess of $750,000 acquired after the
Closing Date, such other additional security documents as the Administrative
Agent shall reasonably request, and (ii) deliver such other documentation as the
Administrative Agent may reasonably request (in accordance with the provisions
hereof and of the Security Agreement) in connection with the foregoing,
including, without limitation, appropriate UCC financing statements, real estate
title insurance policies, surveys, appraisals, environmental reports, evidence
of insurance (including flood hazard insurance where required by applicable
regulation), landlord’s waivers, certified resolutions and other organizational
and authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered for each
of the initial Credit Parties pursuant to Section 5.01 (and in the case of owned
Real Property, other items of the type described in Section 7.12(d)), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

Section 7.10                                       Senior Debt.  Each Credit
Party will designate all Obligations as “Senior Debt,” “Designated Senior Debt”
(or any comparable term) under, and as defined in, the documentation governing
any permitted Material Indebtedness of such Credit Party (to the extent
applicable).

 

Section 7.11                                       Maintenance of Properties. 
Each Credit Party will, and will cause each of its Subsidiaries to,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation events excepted and
(b) make all necessary repairs thereto and renewals and replacements thereof
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.12                                       Further Assurances.

 

(a)                                 General.  Each Credit Party will, promptly
upon the reasonable written request of the Administrative Agent, or the Required
Lenders through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Credit Party’s or any of its
Subsidiaries’ properties, assets, rights or interests (other than Excluded
Property) to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority (subject to Permitted Liens) of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Creditors, the rights granted or now or hereafter intended to be granted
to the Secured Creditors under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Credit Party or any
of its Subsidiaries is or is to be a party, and cause each of its Subsidiaries
to do so.

 

(b)                                 Collateral Consents.

 

(i)                                     In the case of any tangible personal
property that is Collateral with a fair market value equal to or greater than
$1,000,000 and that is either (a) located at a premises leased by a

 

85

--------------------------------------------------------------------------------


 

Credit Party or (b) in the possession or control of a warehouseman, bailee or
agent, in each case, other than with respect to tangible personal property in
transit or out for repair or servicing, which is located in the Ordinary Course
of Business at a customer location, or is in the possession of employees in the
Ordinary Course of Business, the Borrower will use commercially reasonable
efforts to deliver to the Administrative Agent all such customary estoppel
letters, bailee letters, consents and waivers from the landlords on such Real
Property or such warehouseman, bailee or agent, as applicable, as may be
reasonably required by the Administrative Agent.

 

(ii)                                  In the event that after the Closing Date,
other than with respect to tangible personal property in transit or out for
repair or servicing, which is located in the Ordinary Course of Business at a
customer location, or is in the possession of employees in the Ordinary Course
of Business, any Credit Party (i) occupies a leased location where it stores or
houses inventory or other tangible personal property that is Collateral or
(ii) stores inventory or other tangible personal property that is Collateral
with a with a of a warehouseman, bailee or agent, in each case with fair market
value equal to or greater than $1,000,000, such Credit Party shall notify the
Administrative Agent and, if requested by the Administrative Agent, use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from the landlords on such Real Property or such
warehouseman, bailee or agent, as applicable, as may be reasonably required by
the Administrative Agent.

 

(c)                                  Deposit and Securities Accounts.

 

(i)                                     On or before October 27, 2013 (or such
later date as may be consented to by the Administrative Agent in its sole
discretion), for each Deposit Account (as defined in the UCC) or Securities
Account (as defined in the UCC) set forth on Schedule 6.08(b) (other than any
such account that is an Excluded Account), the applicable Credit Parties shall
either (A) close such account or (B) execute and deliver (or cause to be
executed and delivered) to the Administrative Agent, a control agreement in form
and substance reasonably acceptable to the Administrative Agent.

 

(ii)                                  From and after the Closing Date, the
Credit Parties shall not establish any new Deposit Account or Securities Account
with any financial institution unless the applicable Credit Party shall have
executed and delivered (or caused to be executed and delivered) to the
Administrative Agent within 30 days after the opening of such new Deposit
Account or Securities Accounts, a control agreement with respect to such account
(other than any such account that is an Excluded Account) in form and substance
reasonably acceptable to the Administrative Agent.

 

(d)                                 Real Property.  On or before October 27,
2013 (or such later date as may be consented to by the Administrative Agent in
its sole discretion), each applicable Credit Party shall deliver to the
Administrative Agent in each case in form and substance reasonably satisfactory
to the Administrative Agent:

 

(i)                                     fully executed and notarized mortgages,
deeds of trust, trust deeds or deeds to secure debt (each, as the same may be
amended, modified, restated or supplemented from time to time, a “Mortgage” and
collectively the “Mortgages”) encumbering the fee interest of any Credit Party
in each of the owned Real Properties with a fair market value in excess of
$750,000 (other than any such Real Property that is Excluded Property)
identified on Schedule 6.08(c) (each a “Mortgaged Property” and collectively the
“Mortgaged Properties”);

 

86

--------------------------------------------------------------------------------


 

(ii)                                  maps or plats of an as built survey of the
sites of the Real Property covered by the Mortgages certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in Section 7.12(d)(iii) (the “Title Insurance Company”) in a manner
and in form reasonably satisfactory to each of the Administrative Agent and the
Title Insurance Company, dated a date reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor (or civil engineer), which maps or plats and
the surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy;

 

(iii)                               fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies issued by a title company
reasonably acceptable to the Administrative Agent (the “Mortgage Policies”) with
respect to each Mortgaged Property, assuring the Administrative Agent that each
of the Mortgages creates a valid and enforceable first priority mortgage lien
(except as such enforceability may be limited by applicable Debtor Relief Laws
and by general equitable principles) on the applicable Mortgaged Property, free
and clear of all defects and encumbrances except Permitted Liens, which Mortgage
Policies shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent and shall include such endorsements as are reasonably
requested by the Administrative Agent and is available in the applicable
jurisdiction;

 

(iv)                              with respect to any Mortgaged Property that is
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards (a “Flood Hazard Property”) and where the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, copies of insurance policies or certificates
of insurance of the Credit Parties and their Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as additional loss payee on behalf of the Lenders;

 

(v)                                 a legal opinion of local counsel in the
applicable jurisdiction covering customary matters related to the Mortgages
required by this Section 7.12;

 

(vi)                              a current appraisal of each Mortgaged Property
or other estimate of current fair market value reasonably acceptable to the
Administrative Agent;

 

(vii)                           an environmental assessment for each Mortgaged
Property, prepared by environmental engineers reasonably acceptable to the
Administrative Agent, and accompanied by such reports, certificates studies or
data as the Administrative Agent may reasonably require; and

 

(viii)                        such assignments of leases, estoppel letters,
attornment agreements, subordination agreements, consents, waivers and releases
as the Administrative Agent may reasonably require with respect to other Persons
having an interest in any Mortgaged Property.

 

(e)                            Other Post Closing Matters.  Execute and deliver
the documents and complete the tasks set forth on Schedule 7.12, in each case
within the time limits specified on such schedule.

 

Section 7.13                                       Use of Proceeds.  The
Borrower will use the proceeds of the Credit Events (a) to refinance existing
Indebtedness of the Borrower and its Subsidiaries (including all Indebtedness

 

87

--------------------------------------------------------------------------------


 

outstanding under the Existing Credit Agreement), and to pay fees and expenses
incurred in connection with the Transaction and the transactions under this
Agreement, and (b) thereafter for working capital and other general corporate
purposes not in contravention of any Law or of any Loan Document (including,
without limitation, payment of dividends, repurchases of Equity Interests,
Capital Expenditures and Permitted Acquisitions).

 

Section 7.14                                       Interest Rate Hedging. 
Within 90 days following the Closing Date, and continuing until the second
anniversary thereof, the Borrower shall obtain and maintain protection against
fluctuations in interest rates pursuant to one or more Interest Rate Protection
Agreements (on terms and with one or more counterparties reasonably acceptable
to the Administrative Agent) such that at least 50% of total Indebtedness
represented by the Term Loans outstanding as of the Closing Date shall either
(x) effectively bear interest at a fixed rate or (y) be subject to an interest
rate cap, in each case in form and substance reasonably acceptable to the
Administrative Agent.

 

Section 7.15                                       Maintenance of Ratings.  The
Borrower shall use commercially reasonable efforts to (a) maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower, and (b) obtain and thereafter maintain a
public rating by each of S&P and Moody’s for each of the revolving and term loan
facilities described herein (it being understood and agreed that the Borrower
shall not be required to maintain any such ratings at a particular level).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter, so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations (other than Contingent
Obligations) incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:

 

Section 8.01                                       Changes in Business.  Neither
any Credit Party nor any of its Subsidiaries will engage in any business if, as
a result, the general nature of the business, taken on a consolidated basis,
which would then be engaged in by the Borrower and its Subsidiaries, would be
substantially changed from the Permitted Business.

 

Section 8.02                                       Consolidation, Merger, Asset
Sales, etc.  No Credit Party will, nor will it permit any of its Subsidiaries
to, dissolve, liquidate or wind up its affairs, merge, consolidate, sell,
transfer, lease, license or otherwise dispose of its property or assets
(including, without limitation, pursuant to a Sale and Leaseback Transaction) or
agree to do so at a future time except the following, without duplication, shall
be expressly permitted:

 

(a)                           the sale, transfer, lease or other disposition of
(i) cash, Cash Equivalents, inventory and other personal property in the
Ordinary Course of Business, (ii) any equipment or other personal property that
is obsolete, worn out or no longer used in the conduct of such Person’s
business, (iii) equipment by means of trade-in so long as such equipment is
replaced substantially concurrently with like-kind or other equipment used or
useful in the conduct of such Person’s business, and (iv) receivables in
connection with compromises and settlements of receivables in the Ordinary
Course of Business;

 

88

--------------------------------------------------------------------------------


 

(b)                           the disposition of property or assets as a result
of a casualty or condemnation event, so long as the Net Cash Proceeds received
by the applicable Credit Party or Subsidiary as a result thereof are used to
prepay the Loans or to repair, replace or acquire fixed or capital assets in
replacement of the assets subject to such event in accordance with the terms of
Section 2.13(b)(viii);

 

(c)                            the sale, lease, transfer or other disposition of
property or assets from (i) a Credit Party to another Credit Party and (ii) a
Subsidiary that is not a Credit Party to a Credit Party or to another Subsidiary
that is not a Credit Party;

 

(d)                           (i) the merger or consolidation of the Borrower
with any of its Subsidiaries; provided that the Borrower shall be the surviving
or continuing entity, (ii) the merger or consolidation of any Subsidiary of the
Borrower with another Subsidiary of the Borrower that is a Credit Party or that
becomes a Credit Party simultaneously therewith and (iii) the merger or
consolidation of any Subsidiary of the Borrower that is not a Credit Party with
and into any other Subsidiary of the Borrower that is not a Credit Party;

 

(e)                            (i) non-exclusive licenses of IP Rights to
another Person (x) entered into in the Ordinary Course of Business and (y) that
do not interfere with the business of the Credit Parties in any material
respect, or (ii) the lapse, abandonment or other dispositions of IP Rights that
is, in the reasonable good faith judgment of the Borrower or such other
applicable Subsidiary, no longer economically practicable or commercially
desirable to maintain or useful in the conduct of the business of the Borrower
or any of its Subsidiaries;

 

(f)                             other Asset Sales not otherwise permitted
hereunder; provided that: (i) the fair market value of all such assets sold or
otherwise disposed of by the Credit Parties and their Subsidiaries in all such
transactions consummated in reliance on this clause (f) shall not exceed
$25,000,000 in the aggregate during the term of this Agreement, (ii) at least
75% of the consideration received therefor by the Credit Party or its Subsidiary
is in the form of cash or Cash Equivalents (such consideration and to be in an
aggregate amount not less than the fair market value of the property disposed
and the portion of such consideration consisting of cash and Cash Equivalents to
be paid contemporaneously with the consummation of such transaction), (iii) the
Net Cash Proceeds therefrom are used to prepay the Loans or to acquire fixed or
capital assets in replacement of the disposed assets to the extent required by
the terms of Section 2.13(b)(v) and (iv) no Default or Event of Default would
exist both before and after giving effect thereto;

 

(g)                            in connection with any Permitted Acquisition, any
Subsidiary of the Borrower or the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) (x) the Person surviving such merger shall be a
wholly-owned Subsidiary of the Borrower (except where the Borrower is the
merging party) and (y) in the case where the Borrower is the merging party, the
Borrower shall be the surviving party and (ii) in the case of any such merger to
which any Credit Party (other than the Borrower) is a party, such Credit Party
is the surviving Person;

 

(h)                           any Restricted Payment that is permitted hereunder
or the making of an Investment that is permitted hereunder;

 

(i)                               the granting of Permitted Liens;

 

(j)                              the forgiveness of notes received pursuant to
Section 8.05(m);

 

89

--------------------------------------------------------------------------------


 

(k)                           leases, licenses, subleases, or sublicenses
entered into in the Ordinary Course of Business, to the extent that they do not
materially interfere with the business of the Borrower or any Subsidiary;

 

(l)                               Excluded Issuances and other equity issuances
by the Borrower;

 

(m)                       issuances or dispositions of options or equity stock
to management of any Credit Party or any Subsidiary as part of any management
compensation plan or otherwise in the Ordinary Course of Business; and

 

(n)                           the unwinding of any Hedge Agreement.

 

Section 8.03                                       Liens.  No Credit Party will,
nor will it permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon or with respect to any property or assets of any kind of
such Credit Party or any such Subsidiary whether now owned or hereafter
acquired, except (the following, the “Permitted Liens”):

 

(a)                           Liens pursuant to any Loan Document;

 

(b)                           Liens existing as of the Closing Date and listed
on Schedule 8.03 and any renewals or extensions thereof; provided that (i) the
property covered thereby is not changed, (ii) the amount of obligations secured
or benefited thereby is not increased except as contemplated by Section 8.04(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.04(b);

 

(c)                            Liens for taxes, assessments or other
governmental charges, fines, fees or levies not yet due or, if past due, which
are being contested in good faith and by appropriate proceedings diligently
conducted and for which adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

 

(d)                           carrier’s, warehousemen’s, landlord’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the Ordinary Course of
Business which are not overdue for a period of more than 90 days or, if overdue
for a period of more than 90 days, that are (x) not involving amounts in excess
of $500,000 or (y) being contested in good faith and by appropriate proceedings
diligently conducted and for which adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(e)                            pledges or deposits in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA, that
would reasonably be expected to result in a Material Adverse Effect;

 

(f)                             deposits to secure the performance of bids,
trade contracts and leases (other than Capital Leases and other Indebtedness),
statutory obligations, government obligations (including utility obligations),
surety, customs and appeal bonds, performance bonds, licenses, indemnity,
statutory, regulatory, contractual or warranty requirements (including rights of
offset and setoff) and other obligations of a like nature, in each case incurred
in the Ordinary Course of Business;

 

(g)                            (i) easements, covenants, conditions,
restrictions, licenses, leases, rights-of-way, survey exceptions, zoning and
building code restrictions, encroachments and other similar

 

90

--------------------------------------------------------------------------------


 

encumbrances affecting Real Property which, in the aggregate, do not materially
diminish the value of the property subject thereto or materially interfere with
the ordinary conduct of the business of the applicable Person and (ii) any
exceptions to title set forth in the Mortgage Policies that are acceptable to
the Administrative Agent;

 

(h)                           Liens securing judgments and awards for the
payment of money not constituting an Event of Default under Section 9.01(g);

 

(i)                               Liens securing Indebtedness permitted under
Section 8.04(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
thereof, (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of such property being acquired on the date of
acquisition and (iii) such Liens attach to such property concurrently with or
within 180 days after the acquisition thereof;

 

(j)                              Liens arising solely from precautionary UCC
financing statement filings with respect to Operating Leases entered into by a
Credit Party or any Subsidiary in the Ordinary Course of Business;

 

(k)                           Liens of a collection bank on items in the course
of collection arising under Section 4-210 of the UCC as in effect in the State
of New York or any similar section under any applicable UCC or any similar
requirement of law of any foreign jurisdiction and statutory or common law
bankers liens and rights of set-off with respect to customary depositary
arrangements entered into by a Credit Party or any Subsidiary in the Ordinary
Course of Business;

 

(l)                               Liens securing Indebtedness permitted under
Section 8.04(h) and any Permitted Refinancing Indebtedness in respect thereof;
provided that (i) such Liens and are not created in contemplation of or in
connection with such Person becoming a Subsidiary or such property or assets
being so acquired, (ii) such Liens will not apply to any other property of a
Credit Party or any Subsidiary, and (iii) such Liens will secure only those
obligations secured by such Liens on the date such Person becomes a Subsidiary
or such property or asset is so acquired;

 

(m)                       Liens on the amounts payable to any Person under an
insurance policy securing Indebtedness of such Person incurred to finance the
premium for such insurance policy and permitted under Section 8.04(i);

 

(n)                           Liens securing reimbursement obligations with
respect to commercial letters of credit which encumber documents and other
assets relating to such letters of credit and products and proceeds thereof;

 

(o)                           bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and Cash Equivalents on deposit, in
each case granted in the Ordinary Course of Business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

 

(p)                           Liens solely on any cash earnest money deposits
made in connection with any letter of intent or purchase agreement permitted
hereunder;

 

91

--------------------------------------------------------------------------------


 

(q)                           Liens on margin deposits securing exchange traded
or other commodities Hedge Agreements entered into in the Ordinary Course of
Business for bona fide hedging purposes and not for purposes of speculation; and

 

(r)                              other Liens securing Indebtedness or other
obligations otherwise permitted hereunder; provided that the aggregate principal
amount of all such Indebtedness and other liabilities shall not exceed
$1,000,000 at any time outstanding.

 

Section 8.04                                       Indebtedness.  No Credit
Party will, nor will it permit any Subsidiary to, contract, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                           Indebtedness under the Loan Documents;

 

(b)                           Indebtedness outstanding on the Closing Date and
listed on Schedule 8.04 and any renewals, refinancings and extensions thereof;
provided that (i) that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension, and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Credit Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(c)                            Indebtedness of the Borrower owed to another
Credit Party or of a Subsidiary owed to the Borrower or another Credit Party,
which Indebtedness shall (i) in the case of Indebtedness owed to a Credit Party,
constitute Collateral under the Security Agreement, (ii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 8.05; and, provided
further that, with respect to any such Indebtedness in an original principal
amount equal to or greater than $1,000,000, the applicable Credit Parties shall
cause such Indebtedness to be evidenced by a promissory note and cause such
promissory note to be delivered to the Administrative Agent in accordance with
the provisions of the Security Agreement;

 

(d)                           obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Hedge Agreement;
provided that (i) such obligations are (or were) entered into by such Person in
the Ordinary Course of Business for the purpose of mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view” and (ii) such Hedge Agreement does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                            Indebtedness in respect of Capital Leases and
purchase money Indebtedness incurred to finance the acquisition of fixed or
capital assets (and Permitted Refinancing Indebtedness with respect thereto);
provided that (i) the aggregate amount of all such

 

92

--------------------------------------------------------------------------------


 

Indebtedness permitted under this Section 8.04(e) shall not exceed $30,000,000
at any one time outstanding and (ii) such Indebtedness when incurred shall not
exceed the purchase price of the asset(s) financed;

 

(f)                             (i) Guarantees by any Credit Party in respect of
Indebtedness of any other Credit Party otherwise permitted hereunder and
(ii) Guarantees by any Credit Party of the Indebtedness of a Subsidiary that is
not a Credit Party so long as the related Investment by the applicable Credit
Party in such Subsidiary is otherwise permitted under Section 8.05 (other than
clause (e) thereof);

 

(g)                            Permitted Unsecured Debt (and unsecured
Guarantees thereof by any Guarantor); provided that (i) no Default or Event of
Default has occurred or is continuing after giving effect to the incurrence of
such Permitted Unsecured Debt and (ii) after giving effect to the incurrence of
such Permitted Unsecured Debt on a Pro Forma Basis (A) the Borrower is in
compliance with Section 8.07 and (B) the Consolidated Total Net Leverage Ratio
would be less than or equal to 4.25 to 1.00 (in each case, as demonstrated in a
Pro Forma Compliance Certificate delivered by the Borrower to the Administrative
Agent prior to the incurrence of such Indebtedness);

 

(h)                           Indebtedness (i) of a Person existing at the time
such Person becomes a Subsidiary following the Closing Date and (ii) acquired or
assumed by a Credit Party or any Subsidiary in connection with any acquisition
or asset purchase permitted hereunder; provided that (i) such Indebtedness is in
existence at the time such Person becomes a Subsidiary or such acquisition or
asset purchase shall occur and is not created in connection with or in
contemplation of such Person becoming a Subsidiary or such acquisition or asset
purchase, and (ii) the aggregate principal amount of all such Indebtedness shall
not exceed $20,000,000 at any time outstanding;

 

(i)                               Indebtedness representing installment
insurance premiums of the Borrower or any of its Subsidiaries owing to insurance
companies in the Ordinary Course of Business or in respect of bid, performance
or surety, statutory, appeal or similar bonds and completion guarantees,
worker’s compensation claims, self-insurance obligations, governmental contracts
and leases provided in the Ordinary Course of Business;

 

(j)                              Permitted Foreign Subsidiary Loans, Guaranties
and Investments;

 

(k)                           other Indebtedness (that does not constitute
Non-Credit Party Exposure) of Foreign Subsidiaries, in addition to the
Indebtedness listed above, in an aggregate amount for all Foreign Subsidiaries
not to exceed $3,000,000 at any time outstanding;

 

(l)                               Indebtedness arising from agreements of any
Credit Party providing for indemnification, adjustment of purchase price or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with any Permitted Acquisition or disposition of any business, assets
or a Subsidiary not prohibited by this Agreement;

 

(m)                       Indebtedness consisting of promissory notes issued by
any of the Credit Parties to finance the repurchase or redemption of Equity
Interests for which Restricted Payments are permitted to be made pursuant to
Section 8.06;

 

(n)                           Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the Ordinary Course of Business;

 

93

--------------------------------------------------------------------------------


 

(o)                           guarantees arising under customary indemnity
agreements to title insurers to cause such title insurers to issue to
Administrative Agent title insurance policies;

 

(p)                           Indebtedness arising in connection with
endorsement of instruments for deposit in the Ordinary Course of Business;

 

(q)                           Obligations pursuant to any Cash Management
Agreement incurred in the Ordinary Course of Business;

 

(r)                              Indebtedness relating to judgments or awards
not constituting an Event of Default under Section 9.01(g); and

 

(s)                             other Indebtedness of the Borrower or any
Subsidiary in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding.

 

Section 8.05                                       Investments.  No Credit Party
will, nor will it permit any of its Subsidiaries to, directly or indirectly,
make or commit to make any Investment, except:

 

(a)                           Investments held in the form of Cash Equivalents;

 

(b)                           Investments consisting of loans and other advances
to officers, directors and employees of a Credit Party or any Subsidiary in an
aggregate amount not to exceed $750,000 at any time outstanding;

 

(c)                            (i) Investments by the Credit Parties in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by a Credit Party or any Subsidiary in any Credit Party,
(iii) additional Investments by a Credit Party or any Subsidiary in any Domestic
Subsidiary that is not a Credit Party (including investments made in respect of
joint ventures or other similar agreements) in an aggregate amount for all such
Investments made in reliance on this clause (c)(iii) not to exceed $5,000,000
(excluding the proceeds of Excluded Issuances) at any time outstanding; provided
that if any Investment described in this clause (iii) is evidenced by a note,
such note shall be pledged to the Administrative Agent, for the benefit of the
Secured Creditors and (iv) Investments by a Foreign Subsidiary in any other
Foreign Subsidiary;

 

(d)                           (i) Investments consisting of extensions of credit
in the nature of accounts receivable, notes receivable or similar Investments
arising from the grant of trade credit in the Ordinary Course of Business, and
(ii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

(e)                            Guarantees permitted by Section 8.04(f);

 

(f)                             Investments existing as of the Closing Date (in
addition to those referred to in Section 8.05(c)(i)) and set forth on
Schedule 8.05;

 

(g)                            to the extent constituting Investments, Hedge
Agreements permitted under Section 8.04(d);

 

(h)                           any reinvestment of the proceeds of any Insurance
and Condemnation Event and/or Asset Sale as contemplated by
Section 2.13(b)(v) or Section 2.13(b)(viii); or

 

94

--------------------------------------------------------------------------------


 

(i)                               Investments consisting of an Acquisition by a
the Borrower or any Subsidiary; provided that

 

(i)                                     Same or Similar Line of Business.  The
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the Permitted Business;

 

(ii)                                  Guaranty and Collateral Requirements.
(A) The Administrative Agent shall have received all items, including in respect
of the Equity Interests or property acquired in such Acquisition and/or in
respect of any Subsidiary that is formed to effect such Acquisition, required to
be delivered by the terms of Section 7.08 and/or Section 7.09 and (B) if the
Acquisition is to be effected by a merger of a Credit Party with and into
another Person, the surviving entity of such merger shall be a Credit Party;

 

(iii)                               Non-Hostile.  In the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition; provided that such approval shall not be required in connection
with a court-approved sale;

 

(iv)                              Pro Forma Compliance Certificate; Positive
EBITDA.  (A) The Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio
would be no greater than 4.25 to 1.00 and (B) the target of such Acquisition
shall have positive EBITDA for the twelve month period preceding the Acquisition
(taking into account verifiable cost add backs which either meet the standards
for pro forma adjustments under Regulation S-X or otherwise approved by the
Administrative Agent in its reasonable discretion);

 

(v)                                 Continued Accuracy of Representations and
Warranties.  The representations and warranties made by the Credit Parties in
any Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto and any
Indebtedness assumed or incurred in connection therewith) except to the extent
such representations and warranties expressly relate to an earlier date;

 

(vi)                              Partnership Interests.  If such transaction
involves the purchase of an interest in a partnership between the Borrower or a
Subsidiary as a general partner and entities unaffiliated with such Person as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate or limited liability holding company directly
or indirectly wholly-owned by the Borrower formed for the purpose of effecting
such transaction;

 

(vii)                           Minimum Liquidity.  After giving pro forma
effect to such Acquisition, the sum of (x) the Unused Total Revolving Commitment
and (y) Consolidated Cash on Hand shall be at least $20,000,000;

 

(viii)                        No Event of Default.  No Event of Default shall
have occurred and be continuing or would result from such Acquisition;

 

(ix)                              Delivery of Pre-Closing Items.  At least five
(5) days before the scheduled closing date for such Acquisition, delivery by the
Borrower of (A) a certificate

 

95

--------------------------------------------------------------------------------


 

of an Authorized Officer of the Borrower (1) including a description of the
proposed Acquisition and (2) attaching and certifying the definitive purchase
agreement (or comparable document) (or, if no definitive purchase agreement has
then been entered into, the then most recent draft thereof-with the final
definitive purchase agreement to follow as soon as available prior to the
applicable closing date) and related documentation for such Acquisition, (B) due
diligence materials, financial statements and a quality of earnings report, if
available, related to the Acquisition and (C)  in the case of the acquisition of
owned Real Property with a fair market value in excess of $750,000, to the
extent requested by the Administrative Agent, an environmental assessment with
respect to such Real Property reasonably satisfactory to the Administrative
Agent; provided that if the total consideration paid or such Acquisition is less
than $25,000,000, the items described in this Section 8.05(i)(ix) may be
delivered within ten (10) days after the consummation of such Acquisition;

 

(x)                                 Foreign Acquisitions.  The total
consideration paid or payable (including all transaction costs, Indebtedness
incurred or assumed in connection with such transaction and the maximum amount
of all deferred payments, including earnouts, but excluding the proceeds of
Excluded Issuances) for all Acquisitions of the Equity Interests of a Person not
organized under the laws of a state of the United States or the District of
Columbia or of property all or substantially all of which is not located within
the United States shall not exceed $100,000,000 (excluding the proceeds of
Excluded Issuances) for all such Acquisitions consummated after the Closing
Date;

 

(j)                              any endorsement of a check or other medium of
payment for deposit or collection through normal banking channels or similar
transaction in the normal course of business;

 

(k)                           notes from directors, officers and employees in
exchange for capital stock of the Borrower or its Subsidiaries purchased by such
directors, officers or employees pursuant to a stock ownership or purchase plan
or compensation plan;

 

(l)                               any performance guaranty provided to a Person
by the Borrower or its Subsidiaries in connection with an Acquisition permitted
hereunder, provided that such guaranty (A) is not secured by any assets of a
Credit Party, and (B) after giving effect to such guaranty, no Default or Event
of Default shall exist under this Agreement;

 

(m)                       any Investment received in connection with
dispositions permitted pursuant to Section 8.02 hereof, so long as any such
Investments that shall be securities are promptly pledged to Administrative
Agent, for the benefit of the Secured Creditors;

 

(n)                           Investments resulting from pledges or deposits
described in Section 8.03(e), (f), (h), (o), (p) and (q);

 

(o)                           any Permitted Investment or Permitted Foreign
Subsidiary Loans, Guaranties and Investments, so long as no Default or Event of
Default shall exist prior to or after giving effect to such loan, guaranty or
investment; and

 

(p)                           additional Investments (other than an Acquisition)
not otherwise permitted hereunder; provided that the aggregate amount of
Investments made after the Closing Date in reliance on this clause (p) and
clause (c)(iii) above shall not exceed $1,000,000 (excluding the proceeds of
Excluded Issuances) in the aggregate at any time outstanding

 

96

--------------------------------------------------------------------------------


 

Section 8.06                                       Restricted Payments.  No
Credit Party will, nor will it permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment;
provided that:

 

(a)                           (i) each Subsidiary of the Borrower may make
Restricted Payments (directly or indirectly) to the Borrower, (ii) Domestic
Subsidiaries may make Restricted Payments to other Domestic Subsidiaries and
(iii) Foreign Subsidiaries may make Restricted Payments to other Foreign
Subsidiaries and to Credit Parties;

 

(b)                           the Borrower and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person;

 

(c)                            so long as no Default or Event of Default shall
have occurred and be continuing or would directly or indirectly be caused as a
result thereof, the Borrower may make Restricted Payments to effect the
redemption, purchase or other acquisition or retirement for value of its common
stock (or stock equivalents with respect to its common stock) from any present
or former employee, director or officer (or the assigns, estate, heirs or
current or former spouses thereof) of the Borrower or any of the Borrower’s
Subsidiaries upon the death, disability or termination of employment of such
employee, director or officer; provided, however, that the aggregate amount of
Restricted Payments made in reliance on this subsection (c) shall not exceed
$1,000,000 (excluding the proceeds of Excluded Issuances) in any fiscal year;

 

(d)                           so long as no Default or Event of Default shall
have occurred and be continuing or would directly or indirectly be caused as a
result thereof, the Borrower may make Restricted Payments to repurchase Equity
Interests pursuant to net share settlements for vesting of restricted stock
awards and option exercises in an amount not to exceed $4,000,000 in any fiscal
year; and

 

(e)                            subject to the following proviso, the Borrower
may make additional Restricted Payments (including, without limitation, the
payment of dividends and equity repurchases) as follows:

 

(i)                                     Restricted Payments made prior to the
first anniversary of the Closing Date in an aggregate amount for all such
Restricted Payments made in reliance on this clause (i) not to exceed
$15,000,000;

 

(ii)                                  Restricted Payments in an aggregate amount
not to exceed 50% of Consolidated Net Income on a cumulative basis for all
quarterly periods from the Closing Date and ending prior to the date of such
Restricted Payment less the aggregate amount of all Restricted Payments made in
reliance on this Section 8.06(e)(ii) prior to the date of such Restricted
Payment; and

 

(iii)                               Restricted Payments in an amount equal to
100% of the Net Cash Proceeds of Equity Issuances by, or capital contributions
made to, the Borrower after the Closing Date and prior to the date of such
Restricted Payment less the aggregate amount of all Restricted Payments made in
reliance on this Section 8.06(e)(iii) prior to the date of such Restricted
Payment; and

 

(iv)                              additional Restricted Payments in an aggregate
amount not to exceed $25,000,000 for all such Restricted Payments made in
reliance on this clause (iv) after the Closing Date;

 

97

--------------------------------------------------------------------------------


 

provided that, in the cases of each clauses (i), (ii), (iii) and (iv) of this
Section 8.06(e), (A) no Default or Event of Default shall have occurred and be
continuing both prior to and after giving effect to such Restricted Payment,
(B) after giving effect to such Restricted Payment on a Pro Forma Basis, the
Consolidated Total Net Leverage Ratio is less than or equal to 4.25 to 1.00 (as
demonstrated in a Pro Forma Compliance Certificate delivered by the Borrower to
the Administrative Agent (1) in the case of declared dividends, at the time such
Restricted Payment is declared by the Board of Directors of the Borrower, (2) in
the case of scheduled share repurchases, at the beginning of any fiscal quarter
in which the Borrower is scheduled to make such share repurchase and (3) in all
other cases, prior to making such Restricted Payment) and (C) after giving pro
forma effect to the making of such Restricted Payment, the Unused Total
Revolving Commitments shall be at least $25,000,000; provided, further, that the
consummation of any Restricted Payment pursuant to this Section 8.06(e) shall be
deemed to be a representation that all of the applicable requirements of this
Section 8.06(e) have been satisfied after giving pro forma effect to any such
Restricted Payment pursuant to this Section 8.06(e).

 

Section 8.07                                       Consolidated Total Net
Leverage Ratio.

 

Commencing with the fiscal quarter ending December 31, 2013, the Credit Parties
will not permit the Consolidated Total Net Leverage Ratio as of the last day of
the most recently ended fiscal quarter to be greater than 4.50:1.00.

 

Section 8.08                                       Burdensome Agreements;
Negative Pledges; Etc.  Each Credit Party will not, and will not permit any of
its Subsidiaries to, enter into or permit to exist any Contractual Obligation
that limits the ability of (a) a Subsidiary make Restricted Payments to the
Borrower or any Guarantor, (b) transfer property to or invest in the Borrower or
any Guarantor, (c) to transfer property to or otherwise make loans to or invest
in the Borrower or any Guarantor, (d) pay any Indebtedness or other obligations
owed to any Credit Party, (e) pledge its property pursuant to the Loan Documents
or any renewals, extensions, refinancings, exchanges or refundings thereof or
(f) any Credit Party to act as a Credit Party pursuant to the Loan Documents or
any renewals, extensions, refinancings, exchanges or refundings thereof;
provided, however, that clauses (a) through (f) of this Section 8.08 shall not
prohibit or apply to any limitation, restriction, condition or prohibition
arising under:

 

(i)                                     this Agreement and the other Loan
Documents;

 

(ii)                                  Contractual Obligations that are
(A) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (B) customary provisions restricting assignment
of any agreement entered into in the Ordinary Course of Business,
(C) restrictions on cash or other deposits imposed by customers under contracts
entered into in the Ordinary Course of Business, (D) customary restrictions on
leases, subleases, licenses, sublicenses, asset sale or similar agreements,
including with respect to intellectual property and other similar agreements,
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (E) incurred or provided in favor of any holder of Indebtedness
permitted to be incurred under Section 8.04(e) or (j) solely to the extent any
such limitation relates to the property financed by and the proceeds thereof or
the subject of such Indebtedness, or (F) customary provisions contained in an
executed agreement relating to the sale of specific property permitted hereunder
pending the consummation of such sale and (G) as in effect

 

98

--------------------------------------------------------------------------------


 

with respect to any Person or its assets on the date such Person becomes a
Subsidiary of the Borrower; or

 

(iii)                               Solely in the case of clauses (a), (b),
(c) and (d) above, documentation in respect of Permitted Unsecured Debt;
provided, that such documentation may not be more restrictive than the Loan
Documents in such regards.

 

Each Credit Party will not, and will not permit its Subsidiaries to, enter into
any Contractual Obligation that requires the grant of a Lien on any Collateral
to secure an obligation of such Person arising under such Contractual Obligation
except for Permitted Liens.

 

Section 8.09                                       Transactions with
Affiliates.  Each Credit Party will not, and will not permit any of its
Subsidiaries to, enter into or permit to exist any transaction or series of
transactions with any Affiliate of such Person, or make any payment to any
Person of any management or similar fees other than:

 

(a)                           transactions and series of transactions (i) with
any Credit Party otherwise permitted hereunder, (ii) between Domestic
Subsidiaries that are Non-Credit Parties otherwise permitted hereunder or
(iii) between Foreign Subsidiaries and other Non-Credit Parties;

 

(b)                           except as otherwise specifically limited in this
Agreement, other transactions which are entered into on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an Affiliate;

 

(c)                            intercompany transactions and transactions with
employees, managers and directors expressly permitted by Sections 8.02, 8.04,
8.05 or 8.06;

 

(d)                           the payment of customary and reasonable directors’
fees;

 

(e)                            the payment of reasonable compensation and
expense reimbursement to officers and employees for service actually rendered to
the Borrower or any Subsidiary;

 

(f)                             indemnities and reimbursement paid to directors;

 

(g)                            stock option and compensation plans of the
Borrower or any Subsidiary, employment contracts with officers and management of
the Borrower or any Subsidiary; and

 

(h)                           as set forth on Schedule 8.09.

 

Section 8.10                                       Anti-Terrorism Laws.  No
Covered Entity shall be in violation of any Anti-Terrorism Laws or be named on
any list of any government agency promulgated in connection therewith
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224) that prohibits or limits the conduct of business with
or the receiving of funds, goods or services to or for the benefit of certain
Persons specified therein or that prohibits or limits any Lender or LC Issuer
from making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower.

 

Section 8.11                                       Prepayment, Amendment of
Junior Indebtedness, Etc.  No Credit Party will, nor will it permit any
Subsidiary to:

 

99

--------------------------------------------------------------------------------


 

(a)                           (i) amend or modify any of the terms of any
subordinated or other junior Indebtedness of such Person (A) if such amendment
or modification would add or change any terms in a manner materially adverse to
the Lenders, or (B) otherwise in violation of the relevant subordination
provisions;

 

(b)                           make (i) any payment or prepayment (optional or
otherwise) of, or any payments in redemption, defeasance or repurchase of,
subordinated or other junior Indebtedness of such Person or (ii) any other
payments in respect of subordinated or other junior Indebtedness of such Person,
in each case, in violation of the relevant subordination provisions; or

 

(c)                            designate any Indebtedness (other than the
Obligations or any Permitted Unsecured Debt that is senior Indebtedness) as
“Designated Senior Indebtedness” (or any comparable term) for the purposes of
the documentation governing any subordinated Indebtedness, or otherwise provide
the holders of any Indebtedness (other than the Obligations) with the right to
deliver a “Blockage Notice” or other rights customarily granted to the holders
of “Designated Senior Indebtedness” (or any comparable term).

 

Section 8.12                                       [Reserved].

 

Section 8.13                                       Ownership of Subsidiaries.

 

The Credit Parties shall not (a) permit any Person (other than the Borrower or
any wholly owned Subsidiary that is a Credit Party) to own any Equity Interests
of any Credit Party, except (i) to qualify directors where required by
applicable law or (ii) as a result of or in connection with an Investment
permitted under Section 8.05 or a dissolution, merger, consolidation or
disposition of a Subsidiary not prohibited by Section 8.02, (b) permit any
Subsidiary to issue or have outstanding any shares of preferred Equity Interests
or (c) permit, create, incur, assume or suffer to exist any Lien on any Equity
Interests of any Subsidiary, except for Liens under the Loan Documents in favor
of the Administrative Agent and non-consensual Permitted Liens.

 

Section 8.14                                       Organizational Documents;
Fiscal Year.  No Credit Party will, nor will it permit any Subsidiary to
(a) amend, modify or change its Organizational Documents in a manner materially
adverse to the Lenders, (b) make any change in accounting policies or reporting
practices, except as required by GAAP or as disclosed in its financial
statements, or (c) change its fiscal year without the consent of the
Administrative Agent (such consent not to be unreasonably withheld).

 

Section 8.15                                       [Reserved].

 

Section 8.16                                       Use of Proceeds.  No Credit
Party nor any of its Subsidiaries will use the proceeds of any Credit Event,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01                                       Events of Default.  Any of
the following specified events shall constitute an Event of Default (each an
“Event of Default”):

 

100

--------------------------------------------------------------------------------


 

(a)                           Payments.  Any Credit Party shall (i) default in
the payment when due (whether at maturity, on a date fixed for a scheduled
repayment, on a date on which a required prepayment is to be made, upon
acceleration or otherwise) of any principal of the Loans or any reimbursement
obligation in respect of any Unreimbursed Drawing; or (ii) default, and such
default shall continue for three or more Business Days, in the payment when due
of any interest on the Loans, any Fees or any other Obligations; or

 

(b)                           Representations, etc.  Any representation or
warranty made by the any Credit Party herein or in any other Loan Document or in
any statement or certificate delivered pursuant hereto or thereto shall prove to
have been untrue in any material respect on the date as of which made or deemed
made; or

 

(c)                            Certain Covenants.  Any Credit Party shall
default in the due performance or observance by it of any term, covenant or
agreement (i) contained in Sections 7.01(e), 7.01(f), 7.01(g), 7.01(l), 7.01(m),
7.02(b), 7.03, 7.05 (with respect to the Borrower), 7.10 or Article VIII or
(ii) Sections 7.01(a), 7.01(b), 7.01(c), 7.01(d), 7.01(h), 7.01(i), 7.01(j) or
7.01(k) and such default continues for five Business Days; or

 

(d)                           Other Covenants.  Any Credit Party shall default
in the due performance or observance by it of any term, covenant or agreement
contained in this Agreement or any other Loan Document (other than those
referred to in Section 9.01(a), (b) or (c) above) and such default is not
remedied within 30 days after the earlier of (i) any Responsible Officer of such
Credit Party becomes aware of such occurrence thereof or (ii) the Borrower’s
receipt of written notice of the occurrence thereof; or

 

(e)                            Cross Default Under Other Agreements.

 

(i)                                     Any Credit Party or any Subsidiary
shall:

 

(A)                               fail to make any payment of principal when due
with respect to any Material Indebtedness (other than the Obligations or
Indebtedness under any Hedge Agreement), and such default shall continue after
the applicable grace or cure periods, if any, specified in the agreement or
instrument relating to such Indebtedness, or

 

(B)                               fail to observe or perform any agreement or
condition relating to any such Material Indebtedness (and all grace or cure
periods applicable to such observance, performance (including the giving of
notice, if required) or condition shall have expired), the effect of which
permits the holder or holders of such Material Indebtedness (other than the
Obligations or Indebtedness under any Hedge Agreement) (or a trustee or agent on
behalf of such holder or holders) to cause, any such Material Indebtedness
(other than the Obligations or Indebtedness under any Hedge Agreement) to become
due prior to its stated maturity; or

 

(ii)                                  there occurs under any Hedge Agreement an
Early Termination Date (as defined in such Hedge Agreement) resulting from
(A) any event of default under such Hedge Agreement as to which the Borrower or
any Subsidiary is the Defaulting Party (as defined in such Hedge Agreement) or
(B) any Termination Event (as so defined) under such Hedge Agreement as to which
the Borrower or any Subsidiary is an Affected Party

 

101

--------------------------------------------------------------------------------


 

(as so defined) and, in either event, the Hedge Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than $7,500,000; or

 

(f)                             Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or under such Loan
Document or satisfaction in full of all the Obligations (other than Contingent
Obligations), ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Credit Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(g)                            Judgments.  There is entered against any Credit
Party:

 

(i)                                     a final judgment or order for the
payment of money by a court of competent jurisdiction, that remains unpaid or
unstayed and undischarged for a period (during which execution shall not be
effectively stayed) of sixty (60) days after the date on which the right to
appeal has expired, provided that such occurrence shall constitute an Event of
Default only if the aggregate of all such judgments for all Credit Parties,
shall exceed $7,500,000 (less (i) any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider
and (ii) any money judgment to the extent such amounts are provided by funds in
a valid escrow account or similar arrangement); or

 

(ii)                                  any one or more non-monetary final
judgments that are not covered by insurance, or, if covered by insurance, for
which the insurance company has not agreed to or acknowledged coverage, and
that, in either case, the Required Lenders reasonably determine have, or could
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
ten consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(h)                           Insolvency Event.  Any Insolvency Event shall
occur with respect to a Credit Party or any of its Subsidiaries (other than an
Immaterial Subsidiary); or

 

(i)                               ERISA.  (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the $7,500,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
$7,500,000; or

 

(j)                              Environmental Claim.  There shall have been
asserted against a Credit Party or any of its Subsidiaries an Environmental
Claim that is reasonably likely to have a Material Adverse Effect (insofar as
such amount is payable by a Credit Party or any of its Subsidiaries but after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable therefor); or

 

(k)                           Change of Control.  There occurs a Change of
Control; or

 

102

--------------------------------------------------------------------------------


 

(l)                               Subordinated Indebtedness.  At any time after
the Borrower incurs Permitted Unsecured Debt that is subordinated Indebtedness,
the applicable subordination provisions shall cease to be in full force in
effect or is determined by a Governmental Authority or arbitral entity having
jurisdiction to be void, unenforceable or otherwise not in full force and effect
for any reason.

 

Section 9.02                                       Remedies.  Upon the
occurrence of any Event of Default, and at any time thereafter, if any such
Event of Default shall then be continuing, the Administrative Agent shall, upon
the written request of the Required Lenders, by written notice to the Borrower,
take any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Credit
Party in any manner permitted under applicable law:

 

(a)                                 declare the Commitments and any obligation
of the LC Issuer to issue Letters of Credit to be terminated, whereupon such
commitments and obligations shall forthwith terminate immediately without any
other notice of any kind;

 

(b)                                 declare the principal of and any accrued
interest in respect of all Loans, all Unreimbursed Drawings and all other
Obligations owing hereunder and/or under any other Loan Document to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

 

(c)                                  terminate any Letter of Credit that may be
terminated in accordance with its terms; or

 

(d)                                 require that the Borrower Cash Collateralize
any outstanding Letters of Credit in an amount equal to the Stated Amount
thereof; and

 

(e)                                  exercise, on behalf of itself, the Lenders
and the LC Issuer any other right or remedy available to it under any of the
Loan Documents or applicable Laws;

 

provided, however, that upon the occurrence of an Event of Default of the type
described in Section 9.01(h), the obligation of each Lender to make Loans and
any obligation of the LC Issuer to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the LC Outstandings as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 9.03                                       Application of Certain
Payments and Proceeds.  After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the LC Outstandings have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

 

(i)                                     first, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

(ii)                                  second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal, interest and LC Fees) payable to the Lenders

 

103

--------------------------------------------------------------------------------


 

and the LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause second payable to them;

 

(iii)                               third, to payment of that portion of the
Obligations constituting accrued and unpaid LC Fees and interest on the Loans
and Unreimbursed Drawings with respect to Letters of Credit and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
LC Issuer in proportion to the respective amounts described in this clause third
payable to them;

 

(iv)                              fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Unreimbursed Drawings
and Obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the LC Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause fourth held by them;

 

(v)                                 fifth, to the Administrative Agent, for the
account of the LC Issuer, to Cash Collateralize one hundred five percent (105%)
of that portion of the of the LC Outstandings comprised of the aggregate undrawn
amount of Letters of Credit (to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.05 and 2.16);

 

(vi)                              sixth, to the payment of all other Obligations
of the Credit Parties owing under or in respect of the Loan Documents that are
then due and payable to the Administrative Agent, the LC Issuer and the Lenders,
ratably based upon the respective aggregate amounts of all such Obligations
owing to them on such date; and

 

(vii)                           finally, any remaining surplus after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Law.

 

Subject to Sections 2.05 and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.03.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

104

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.01                                Appointment.  Each Lender hereby
irrevocably designates and appoints KeyBank to act as Administrative Agent as
specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes the Administrative Agent, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor any fiduciary relationship with any Lender or LC
Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.  Except as otherwise specifically set forth
herein, the provisions of this Article X are solely for the benefit of the
Administrative Agent and the Lenders, and no Credit Party shall have any rights
as a third-party beneficiary of any of the provisions hereof.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 10.02                                Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, sub-agents or attorneys-in-fact, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article X shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 10.03.

 

Section 10.03                                Exculpatory Provisions.  Neither
the Administrative Agent nor any of its Related Parties shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or any other Loan Document (except for its or
such Related Parties’ own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Parties or any of
its Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any Subsidiary of such Credit Party or
any of their respective officers to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
Subsidiary of the Borrower.  The Administrative Agent shall not be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any

 

105

--------------------------------------------------------------------------------


 

financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

 

Section 10.04                                Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, e-mail or other electronic transmission,
facsimile transmission, telex or teletype message, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as applicable, as to any matter that, pursuant to Section 11.12, can
only be effectuated with the consent of all Required Lenders, or all applicable
Lenders, as the case may be), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.

 

Section 10.05                                Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  If the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

Section 10.06                                Non-Reliance.  Each Lender and the
LC Issuer expressly acknowledges that neither the Administrative Agent nor any
of its Related Parties has made any representations or warranties to it and that
no act by the Administrative Agent hereinafter taken, including, without
limitation, any review of the affairs of the Credit Parties and their
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender or the LC Issuer.  Each Lender and the LC
Issuer represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties and their Subsidiaries and made its own decision to make its Loans or
issue Letters of Credit hereunder and enter into this Agreement.  Each Lender
and the LC Issuer also represents that it will, independently and without
reliance upon the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other

 

106

--------------------------------------------------------------------------------


 

conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries.  The Administrative Agent shall not have any duty or
responsibility to provide any Lender or the LC Issuer with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Borrower or any of its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

 

Section 10.07                                No Reliance on Administrative
Agent’s Customer Identification Program.  Each Lender and the LC Issuer
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees or the LC Issuer, may rely on the Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s, assignee’s or LC
Issuer’s customer identification program, or other obligations required or
imposed under or pursuant to the Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
the Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, the Loan Documents or the transactions hereunder:  (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other Laws.

 

Section 10.08                                Patriot Act.  Each Lender or
assignee or participant of a Lender that is not organized under the Laws of the
United States or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the Patriot Act and the applicable regulations: 
(i) within 10 days after the Closing Date, and (ii) at such other times as are
required under the Patriot Act.

 

Section 10.09                                Indemnification.  The Lenders agree
to indemnify the Administrative Agent and its Related Parties, ratably according
to their pro rata share of the Aggregate Credit Facility Exposure (excluding
Swing Loans), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct.  If any indemnity furnished to the Administrative Agent
or any such Related Parties for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.  The
agreements in this Section 10.09 shall survive the payment of all Obligations.

 

Section 10.10                                The Administrative Agent in
Individual Capacity.  The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, its Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.  With respect to the Loans made by it

 

107

--------------------------------------------------------------------------------


 

and all Obligations owing to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

Section 10.11                                Successor Administrative Agent.

 

(a)                                The Administrative Agent may resign at any
time upon not less than 30 days notice to the Lenders, the LC Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (except to the extent an
Event of Default is continuing), to appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the LC Issuer, appoint a successor Administrative Agent;
provided, however, that if the Administrative Agent shall notify the Borrower
and the Lenders that no such successor is willing to accept such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article X and
Section 11.02 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)                                 So long as (i) no Default or Event of
Default exists and is continuing and the Credit Parties are otherwise in good
standing under this Agreement and (ii) the successor Administrative Agent or
another Lender has agreed to assume the roles of LC Issuer or Swing Line Lender,
any voluntary resignation by KeyBank as Administrative Agent pursuant to this
Section 10.11 shall also constitute its resignation as LC Issuer and Swing Line
Lender.  Any resignation by KeyBank as Administrative Agent pursuant to this
Section 10.11 during this existence of a Default or Event of Default or when the
Credit Parties are not otherwise in good standing under this Agreement shall
also constitute its resignation as LC Issuer and Swing Line Lender (regardless
of whether a successor Administrative Agent or another Lender has agreed to
assume the roles of LC Issuer and/or Swing Line Lender).  If KeyBank resigns as
an LC Issuer, it shall retain all the rights, powers, privileges and duties of
the LC Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as LC Issuer and all Obligations with
respect to Letters of Credit with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Drawings pursuant to Section 2.05(f).  If KeyBank resigns as Swing
Line Lender, it shall retain all the rights of the

 

108

--------------------------------------------------------------------------------


 

Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Loans pursuant to Section 2.04(b).  Upon the appointment by
the Company of a successor LC Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
applicable, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to KeyBank to effectively
assume the obligations of KeyBank with respect to such Letters of Credit.

 

Section 10.12                                Other Agents.  Any Lender
identified herein as a Co-Agent, Syndication Agent, Documentation Agent,
Managing Agent, Manager, Lead Arranger, Arranger or any other corresponding
title, other than “Administrative Agent,” shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such.  Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

 

Section 10.13                                Collateral and Guaranty Matters. 
Without limiting the provisions of Section 10.15, each Lender (including in its
capacity as a potential Hedge Bank and a potential Cash Management Bank) and the
LC Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion, to:

 

(a)                           release any Lien on any Collateral held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Commitment and payment in full of all Obligations under the Loan
Documents (other than Contingent Obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the LC Issuer shall
have been made), (ii) that is transferred or to be transferred as part of or in
connection with any Asset Sale or other disposition permitted hereunder or under
any other Loan Document, (iii) owned by a Guarantor upon the release of the
Guarantor from its obligations under the Loan Documents pursuant to clause
(c) below, or (iv) if approved, authorized or ratified in writing in accordance
with Section 11.12;

 

(b)                           subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 8.03; and

 

(c)                            release any Guarantor from its obligations under
any Loan Document to which it is a party if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 10.13.  In connection with any termination or release pursuant to this
Section 10.13, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Collateral Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 10.13. 

 

109

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

Section 10.14                                Secured Cash Management Banks and
Secured Hedge Banks.  No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 9.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent or the Borrower (through the Administrative Agent)
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.

 

Section 10.15                                Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
Obligation with respect to any Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                           to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, Obligations
with respect to Letters of Credit and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the LC Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the LC Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the LC Issuer and the Administrative Agent under Sections 2.11, 11.01
and 11.02) allowed in such judicial proceeding; and

 

(b)                           (b)                                       to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11,
11.01 and 11.02.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any

 

110

--------------------------------------------------------------------------------


 

such proceeding.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                                Payment of Expenses etc.  The
Credit Parties shall, jointly and severally, pay (or reimburse, as the case may
be, for) all of the following: (i) the Administrative Agent, whether or not the
transactions contemplated hereby are consummated, for all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent
(including the fees, charges and disbursements of external counsel) in
connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Loan Documents and the documents and instruments
referred to therein and the syndication of the Commitments; (ii) the
Administrative Agent all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent (including the fees, charges and
disbursements of counsel) in connection with the administration of the Loan
Documents and any amendment, modification, waiver or consent relating to any of
the Loan Documents that is requested by any Credit Party; (iii) the
Administrative Agent and Lenders all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent and the Lenders in connection
with the enforcement of any of the Loan Documents or the other documents and
instruments referred to therein, including, without limitation,  the fees,
charges and disbursements of any counsel to the Administrative Agent and any
Lender); and (iv) subject to Section 3.01, any and all present and future stamp
and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified Person) to pay such
taxes.

 

Section 11.02                                Indemnification.  The Credit
Parties shall, jointly and severally, indemnify the Administrative Agent, each
Lender, and their respective Related Parties (collectively, the “Indemnitees”)
from and hold each of them harmless against any and all losses (but excluding
lost profits), out-of-pocket liabilities, actual claims, damages or reasonable
and documented out-of-pocket expenses reasonably incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of (i) any
claim, investigation, litigation or other proceeding (regardless of whether any
such Indemnitee is a party thereto or whether such claim, litigation or other
proceeding is brought by a third party or by a Credit Party or any of its
Affiliates) related to the entering into and/or performance of any Loan Document
or any other agreement or instrument contemplated hereby or thereby, (ii) the
use of the proceeds of any Loans or Letter of Credit hereunder or the
consummation of any transactions contemplated in any Loan Document, (iii) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real Property owned, leased
or operated by a Credit Party or any of its Subsidiaries, the Release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the a Credit Party any of
its Subsidiaries, if such Credit Party or any such Subsidiary has or is alleged
to have any responsibility in respect thereof, (iv) the non-compliance of any
Real Property owned, leased or operated by a Credit Party or any of its
Subsidiaries with foreign, federal, state and local Laws, regulations and
ordinances (including applicable permits thereunder) applicable thereto, or
(v) any Environmental Claim asserted against a Credit Party or any of its
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i), (ii), (iii), (iv) and (v) above, without limitation, the reasonable
and documented out-of-pocket fees, charges and disbursements of external counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent such losses, liabilities, claims, damages or expenses
(A) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have result from the bad faith, gross negligence or
willful misconduct of such Indemnitee (or any employee or other Person that is
controlled by such Indemnitee), (B) result from a claim brought by any Credit
Party against an

 

111

--------------------------------------------------------------------------------


 

Indemnitee for a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (C) disputes among Indemnitees (other than a
proceeding that is brought by an Indemnitee against the Administrative Agent,
the Lead Arranger, the LC Issuer and/or Swing Line Lender, in each case, in its
capacity as such, in which case such indemnity shall apply with respect to the
Administrative Agent, the Lead Arranger, the LC Issuer and/or the Swing Line
Lender, as applicable, to the extent otherwise applicable as provided herein). 
To the extent that the undertaking to indemnify, pay or hold harmless any Person
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law.  This Section 11.02 shall
not apply with respect to Taxes, other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

Section 11.03                                Right of Setoff.  In addition to
any rights now or hereafter granted under applicable law or otherwise, and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Lender and the LC Issuer is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, but excluding, in all cases,
deposits in any Excluded Accounts) and any other Indebtedness at any time held
or owing by such Lender or the LC Issuer (including, without limitation, by
branches, agencies and Affiliates of such Lender or LC Issuer wherever located)
to or for the credit or the account of the Borrower against and on account of
the Obligations then due and owing and liabilities of the Borrower to such
Lender or LC Issuer under this Agreement or under any of the other Loan
Documents, including, without limitation, all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not such Lender or LC Issuer shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured; provided, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender and LC Issuer agrees to promptly notify the Borrower after any such
set off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

 

Section 11.04                                Equalization.

 

(a)                                 Equalization.  If at any time any Lender
receives any amount hereunder by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents) that is applicable to the payment of the principal of, or interest
on, the Loans (other than Swing Loans), LC Participations, Swing Loan
Participations or Fees (other than Fees that are intended to be paid solely to
the Administrative Agent or the LC Issuer and amounts payable to a Lender under
Article III), of a sum that with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall (i) notify the Administrative Agent of such
fact and (ii) purchase (for cash at face value) without recourse or warranty
from the other Lenders an interest in the Obligations owed to such other Lenders
in such

 

112

--------------------------------------------------------------------------------


 

amount, or make such other adjustments as shall be equitable, as shall result in
a proportional participation by all of the Lenders in such amounts; provided
that the provisions of this Section 11.04 shall not be construed to apply to
(i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 2.16 and (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Outstandings or Swing Loans to any assignee
or participant.

 

(b)                                 Recovery of Amounts.  If any amount paid to
any Lender pursuant to Section 11.04(a) above is recovered in whole or in part
from such Lender, such original purchase shall be rescinded, and the purchase
price restored ratably to the extent of the recovery.

 

(c)                                  Consent of Borrower.  The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
provisions of this Section 11.04 may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

Section 11.05                                Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subpart (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and o other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Credit
Party, to the Borrower at 501 Kansas Avenue, Kansas City, KS 66105, Attention:
Chief Financial Officer (Facsimile No.: 646-224-8708; Telephone No.:
913-621-9985; Email: bbraham@epiqsystems.com;

 

(ii)                                  if to the Administrative Agent, to it at
the Notice Office; and

 

(iii)                               if to a Lender, to it at its address,
telephone number, facsimile number or electronic mail address specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

(b)                                 Receipt of Notices.  Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent and receipt has
been confirmed by telephone.  Notices and other communications delivered through
electronic communications to the extent provided in subpart (c) below shall be
effective as provided in said subpart (c).

 

(c)                                  Electronic Communications.  Notices and
other communications to the Administrative Agent, the LC Issuer or any Lender
hereunder and required to be delivered pursuant to Section 7.01 may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet web sites) pursuant to procedures approved by the Administrative

 

113

--------------------------------------------------------------------------------


 

Agent.  The Administrative Agent and the Borrower may, in their discretion,
agree in a separate writing to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that approval of such procedures may be limited
to particular notices or communications.  Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet web site shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the web site address
therefor.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the LC Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the LC Issuer and the Swing Line Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to a Credit Party or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the LC Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability

 

114

--------------------------------------------------------------------------------


 

to any Credit Party, any Lender, the LC Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(f)                                   Reliance by Administrative Agent, LC
Issuer and Lenders.  The Administrative Agent, the LC Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Notices
of Borrowing) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Credit Parties shall, jointly and severally, indemnify the
Administrative Agent, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Credit Party.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

Section 11.06                                Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent (other than as permitted by
Section 8.02 hereof) and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(c), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 11.06 and, to the
extent expressly contemplated hereby, the Affiliates and the partners,
directors, officers, employees, agents, trustees and advisors of each of the
Administrative Agent, the LC Issuer and the Lenders and their respective
Affiliates) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
Loans, LC Participations and Swing Loan Participations at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Credit Facility
and the Loans at the time owing to it under such Credit Facility or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section 11.06, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment Agreement with respect to such

 

115

--------------------------------------------------------------------------------


 

assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date, shall not be less
than (1) $5,000,000 with respect to an assignment of Revolving Commitments and
related Revolving Loans and (2) $1,000,000 with respect to an assignment of Term
Loans, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Credit Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 11.06 and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment, (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (3) such assignment is an assignment of Term Loans made by the
Administrative Agent or Lead Arranger (or either of their respective Affiliates
acting as a Lender hereunder) during the first thirty (30) days after the
Closing Date in connection with the primary syndication of the Credit Facilities
to a Person disclosed to the Borrower prior to the Closing Date; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; provided further that so
long as no Event of Default under Section 9.01(a) or (h) has occurred and is
continuing, no Competitor shall be an Eligible Assignee without the prior
written consent of the Borrower (which may be withheld in the Borrower’s sole
discretion (it being understood and agreed that in connection with any
assignment by a Lender of its rights and obligations hereunder, the
Administrative Agent has no duty to, and shall not be liable to the Borrower,
any assignor or assignee Lender or any of their respective Affiliates for any
failure to inquire or otherwise verify whether or not such assignment is being
made to a Competitor, and the Administrative Agent shall have no duty to enforce
any prohibition on such assignment);

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the applicable
Credit Facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

 

(C)                               the consent of the LC Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of

 

116

--------------------------------------------------------------------------------


 

the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  At the time of each assignment pursuant to this subsection (b),
to a Person that is not already a Lender hereunder, the respective assignee
Lender shall provide to the Borrower and the Administrative Agent the applicable
IRS Forms (and any necessary additional documentation) described in
Article III).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) a natural person, or (C) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

At the time of any such assignment the Lender Register shall be modified to
reflect the Commitments of such new Lender and of the existing Lenders (and no
assignment shall be effective hereunder unless recorded in the Lender Register
as provided herein).  With respect to any Lender, the transfer of any Commitment
of such Lender and the rights to the principal of, and interest on, any Loan
made pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (b).  Subject to the acceptance and recording thereof
by the Administrative Agent as

 

117

--------------------------------------------------------------------------------


 

described herein, from and after the effective date specified in each Assignment
Agreement, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Article III and Section 11.02 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(c).

 

(c)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lenders rights
and/or obligations under this Agreement (including all or a portion of its
Commitment, Loans, LC Participations and/or Swing Loan Participations) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the LC Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.12(a)(i) that directly affects such Participant. 
Subject to subsection (d) of this Section 11.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Article III (subject to the
requirements and limitations therein, including the requirements in
Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.06(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.03 as though it were a
Lender; provided such Participant agrees to be subject to Section 11.04 as
though it were a Lender.

 

(d)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 

 

118

--------------------------------------------------------------------------------


 

5f.103-1(c) of the Treasury Regulations.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   SEC Registration or Blue Sky Compliance. 
Notwithstanding any other provisions of this Section 11.06, no transfer or
assignment of the interests or obligations of any Lender hereunder or any grant
of participation therein shall be permitted if such transfer, assignment or
grant would require the Borrower to file a registration statement with the SEC
or to qualify the Loans under the “Blue Sky” Laws of any State.

 

(g)                                  Representations of Lenders.  Each Lender
initially party to this Agreement hereby represents, and each Person that
becomes a Lender pursuant to an assignment permitted by this Section 11.06 will,
upon its becoming party to this Agreement, represents that it is a commercial
lender, other financial institution or other “accredited” investor (as defined
in SEC Regulation D) that makes or acquires loans in the ordinary course of its
business and that it will make or acquire Loans for its own account in the
ordinary course of such business; provided, however, that subject to the
preceding Sections 11.06(b) and (c), the disposition of any promissory notes or
other evidences of or interests in Indebtedness held by such Lender shall at all
times be within its exclusive control.

 

Section 11.07                                No Waiver; Remedies Cumulative;
Enforcement.

 

(a)                                 No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Loan Document and no course of dealing between any
Credit Party and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  No notice to or demand on a Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.  Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions

 

119

--------------------------------------------------------------------------------


 

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 9.02 for the benefit of all the Lenders and the LC Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the LC Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as LC
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.03 (subject to the terms of Section 11.04), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 11.04, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

Section 11.08                                Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
Supreme Court of the State of New York sitting in New York City or in the United
States District Court of the Southern District of New York, and, by execution
and delivery of this Agreement, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each party hereto hereby further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Person, as applicable, at
its address for notices pursuant to Section 11.05, such service to become
effective 30 days after such mailing or at such earlier time as may be provided
under applicable law.  Nothing herein shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower and/or any of the Credit Parties in any other jurisdiction.

 

(b)                                 Each party hereto hereby irrevocably waives
any objection that it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in
Section 11.08(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

120

--------------------------------------------------------------------------------


 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

Section 11.09                                Counterparts.  This Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
agreement.  A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Administrative Agent.  Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 11.10                                Integration.  This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent, for its own account and benefit and/or for
the account, benefit of, and distribution to, the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

 

Section 11.11                                Headings Descriptive.  The headings
of the several Sections and other portions of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

Section 11.12                                Amendment or Waiver.

 

(a)                                 General.  Neither this Agreement nor any
other Loan Document, nor any terms hereof or thereof, may be amended, changed,
waived or otherwise modified unless such amendment, change, waiver or other
modification is in writing and signed by the each Credit Party, the
Administrative Agent, and the Required Lenders or by the Administrative Agent
acting at the written direction of the Required Lenders; provided, however,
that:

 

(i)                                     no change, waiver or other modification
shall:

 

(A)                               extend or increase the Commitment of a Lender
(or reinstate any Commitment of such Lender terminated pursuant to Section 9.02)
directly affected thereby without the written consent of such Lender whose
Commitment is being extended or increased (it being understood that a waiver of
any condition precedent set forth in Section 5.02 or of any Default, mandatory
prepayment shall not constitute an extension or increase of any Commitment of
such Lender);

 

121

--------------------------------------------------------------------------------


 

(B)                               (1) reduce, extend, postpone or waive any
scheduled payment of principal of any Loan or any maturity date provided for
herein that is applicable to any Loan of any Lender directly affected thereby
under any Loan Document (excluding mandatory prepayments and waiver or
rescission of a previous acceleration) without the written consent of each
Lender entitled to receive such payment, (2) extend or postpone the expiration
date of any Letter of Credit as to which a Lender is an LC Participant beyond
the latest expiration date for a Letter of Credit provided for herein without
the written consent of such Lender or (3) extend or postpone any scheduled
expiration or termination date provided for herein that is applicable to a
Commitment of any Lender directly affected thereby without the written consent
of such Lender;

 

(C)                               (1) reduce the principal amount of any Loan
made by any Lender or (2) reduce the rate or extend the time of payment of, or
excuse, postpone or waive the payment of, interest thereon, in each case without
the written consent of such Lender (other than as a result of waiving the
applicability of any post-default increase in interest rates);

 

(D)                               reduce the amount of any Unreimbursed Drawing
as to which any Lender is an LC Participant, or reduce the rate or extend the
time of payment of, or excuse the payment of, interest thereon without the
written consent of such Lender (other than as a result of waiving the
applicability of any post-default increase in interest rates);

 

(E)                                reduce the rate or extend the time of payment
of, or excuse the payment of, any Fees to which any Lender is entitled hereunder
without the written consent of each Lender entitled to receive such Fees;

 

(F)                                 except in connection with a transaction
otherwise permitted under this Agreement or would result in a mandatory
prepayment of the Obligations in full, release all of the Subsidiary Guarantors
or Subsidiary Guarantors comprising substantially all of the credit support for
the Obligations without the written consent of each Lender;

 

(G)                               except in connection with any (1) transaction
permitted under this Agreement or (2) any other transaction that results in a
mandatory prepayment of the Obligations in full and termination of all
Commitments hereunder, release all or substantially all the Collateral securing
the Obligations without the written consent of each Lender;

 

(H)                              (1) amend, modify or waive any provision of
this Section 11.12(a) (other than in connection with the implementation of an
Incremental Facility hereunder), (2) reduce the percentage specified in, or
otherwise amend or modify, the definition of Required Lenders or Required
Revolving Lenders, or (3) otherwise amend, modify or waive any other provision
of any of the Loan Documents pursuant to which the consent or approval of all
Lenders, or a number or specified percentage or other required grouping of
Lenders or Lenders having Commitments, is by the terms of such provision
explicitly required, in each case without the written consent of each Lender
directly affected thereby;

 

(I)                                   except in connection with any transaction
that results in a mandatory prepayment of the Obligations in full and
termination of all Commitments hereunder, release the Borrower from any of its
obligations hereunder or consent to the assignment

 

122

--------------------------------------------------------------------------------


 

or transfer by the Borrower of any of its rights and obligations under this
Agreement, in each case without the written consent of each Lender directly
affected thereby; or

 

(ii)                                  (A) no provision of Section 9.03 may be
amended, modified or waived so as to alter the manner of application of any
payment in respect of the Obligations or proceeds of Collateral, in each case
without the written consent of each Lender directly affected thereby and (B) no
provision of Section 2.13(b) may be amended, modified or waived so as to alter
the manner of application of proceeds of any mandatory prepayment required by
Section 2.13(b), in each case without the consent of Lenders (other than
Defaulting Lenders) holding in the aggregate at least a majority of the Term
Loans;

 

(iii)                               (A) no provision of Section 2.05 or any
other provision in this Agreement specifically relating to Letters of Credit may
be amended without the consent of the LC Issuer, (B) no provision of Article IX
may be amended without the consent of the Administrative Agent and (C) no
provision of Section 2.04 or any other provision in this Agreement specifically
relating to Swing Loans may be amended without the consent of the Swing Line
Lender;

 

(iv)                              the Fee Letter may not be amended, or any
rights or privileges thereunder waived, unless in writing and signed by the
parties thereto; or

 

(v)                                 without the written consent of Required
Revolving Lenders, no Default or Event of Default may be waived for the purposes
of determining whether the conditions set forth in Section 5.02 shall have been
satisfied in respect of any proposed Credit Event.

 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.

 

(b)                                 Additional Commitments.

 

(i)                                     Notwithstanding anything in this
Section 11.12 to the contrary, at any time after the Closing Date and from time
to time prior to the Revolving Facility Maturity Date this Agreement may be
amended (or amended and restated) to give effect to (a) an increase to the
Revolving Commitments on the same terms and conditions as the existing Revolving
Commitments, (b) additional commitments to make term loans with terms identical
to the Term Loan and/or (c) additional commitments to make term loans to be
structured as a separate term loan tranche with terms different from the Term
Loan (each such increase to the Revolving Commitments and/or establishment of a
new tranche of term loans being referred to herein as an “Incremental Facility,”
and all such increases being referred to collectively herein as the “Incremental
Facilities”) to be made to the Borrower by an agreement in writing entered into
by the Borrower, the Administrative Agent and each Person (including any then
existing Lender) that shall agree to provide any portion of such Incremental
Facility (but without the consent of any other Lender), and each such Person
that shall not already be a Lender shall, at the time such agreement becomes
effective, become a Lender with the same effect as if it had already been a
Lender under this Agreement with the Revolving Commitment and/or term loans set
forth in such Agreement; provided, however, that: (i) the aggregate principal
amount of all such Incremental Facilities structured as increases to the
Revolving Commitments effected after the Closing Date pursuant to this
Section 11.12(b) plus the amount of the Total Revolving Commitment as of the
Closing Date shall not exceed $200,000,000, (ii) the aggregate principal amount
of all such Incremental Facilities effected after the Closing Date pursuant to
this Section 11.12(b) shall not exceed $200,000,000, (iii) each such increase
effected pursuant to this Section 11.12(b) shall be

 

123

--------------------------------------------------------------------------------


 

in a minimum amount of $10,000,000 (and integral multiples of $1,000,000 in
excess thereof), (iv) all representations and warranties in Article VI hereof
must be true and correct in all material respects upon giving effect to any such
Incremental Facility, and no Default or Event of Default shall have occurred and
be continuing at the time of such request and on the date of any such increase
(assuming a Borrowing in respect of any applicable increases to the Revolving
Commitments), (v) no Commitment of any Lender shall be increased without the
consent of such Lender, (vi) all fees and expenses owing in respect of such
increase to the Administrative Agent and the Lenders shall have been paid,
(vii) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of any such Incremental Facility (assuming a Borrowing
of the entire Incremental Facility in respect of any applicable increases to the
Revolving Commitments) and the concurrent retirement of any Indebtedness of the
Borrower or any Subsidiary, (A) the Credit Parties would be in compliance with
the financial covenant set forth in Section 8.07 and (B) the Consolidated Total
Net Leverage Ratio shall be equal to or less than 4.25 to 1.00, in each case as
of the last day of the most recently ended fiscal quarter of the Borrower for
which the Administrative Agent has received the Required Financial Information,
(viii) with respect to any Incremental Facility structured as a separate term
loan tranche, the “all-in yield” (including interest rate margins, any interest
rate floors, original issue discount and upfront fees (based on the lesser of a
four-year life to maturity and the remaining life to maturity for the purposes
of determining any increases to the applicable interest rate margin), but
excluding any structuring, arrangement, underwriting or similar fees paid or
payable to the applicable lead arranger for such facility not shared with the
applicable lenders) applicable to such Incremental Facility may not exceed the
total “all-in yield” (determined on the same basis) for any then-existing series
of Term Loans by more than 0.50% without a corresponding increase in the all-in
yield applicable to such existing Term Loans so that such all-in yield
applicable to such existing Term Loans is 0.50% less than that applicable to
such Incremental Facility (it being understood that the Applicable Margin for
such existing Term Loans may be increased and/or additional fees may be paid to
the Lenders holding such existing Term Loans to the extent necessary to satisfy
such requirement), (ix) the final maturity date of any additional Incremental
Facility structured as a separate term loan tranche shall be no earlier than the
latest Maturity Date hereunder or, if later, the maturity date of any
Incremental Facility then in effect, (x) the weighted average life to maturity
of any such Incremental Facility structured as a separate term loan tranche
shall not be shorter that the remaining average weighted life to maturity of the
Term Loan (without giving effect to any prepayments thereof), (xi) subject to
the limitations set forth above, the interest rate margin, weighted average life
to maturity and final maturity applicable to any such Incremental Facility
structured as a separate term loan tranche shall be determined at the time such
Incremental Facility is made available by the Borrower and the Lenders providing
such Incremental Facility and (xii) subject to the limitations set forth above,
all other terms applicable to any Incremental Facility structured as a separate
term loan tranche, if not consistent with the existing Term Loans, must be more
favorable to the Borrower or reasonably acceptable to the Administrative Agent. 
The Loans and Commitments established pursuant to this Section 11.12(b) shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents.  The Borrower may
offer, in consultation with the Administrative Agent, the increase to
(i) existing Lenders (but no Lender will have an obligation to increase its
Commitment hereunder) and (ii) if necessary because the requested commitments
for such Incremental Facility cannot be obtained from existing Lenders, any
third party financial institutions that otherwise would qualify as Eligible
Assignees (in each case which must be reasonably acceptable to the
Administrative Agent in the case of any such Person providing additional
Revolving Commitments hereunder).  Upon the establishment pursuant to this
Section

 

124

--------------------------------------------------------------------------------


 

11.12(b) of an Incremental Facility in the form of an increase to the Revolving
Commitments, each Revolving Lender immediately prior to the establishment of
such Incremental Facility will automatically and without further act be deemed
to have assigned to each new Revolving Lender providing a portion of such
Incremental Facility (each, a “Revolving Facility Incremental Lender”), and each
such Revolving Facility Incremental Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swing Loans such
that, after giving effect to such Incremental Facility and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Loans held by each Revolving Lender
(including each such Revolving Facility Incremental Lender) will equal such
Revolving Lender’s Applicable Percentage of the Revolving Commitments.

 

(ii)           Any such amendment (or amendment and restatement) effected
pursuant to this Section 11.12(b) shall amend the provisions of this Agreement
and the other Loan Documents to set forth the terms of each Incremental Facility
established thereby (subject to any applicable restrictions set forth in clause
(i) immediately above) and to effect such other changes as the Borrower and the
Administrative Agent shall deem necessary or advisable in connection with the
establishment of any such Incremental Facility; provided, however, that no such
agreement shall:  (A) effect any change described in Section 11.12(a) without
the consent of each Person required to consent to such change under such clause
(it being agreed, however, that any increase in the aggregate Revolving
Commitments or establishment of any Incremental Facility consisting of a
separate tranche of term loans will not, of itself, be deemed to effect any of
the changes described in clauses (i) or (ii) of Section 11.12(a), and that
modifications to the definitions of “Required Lenders” or “Required Revolving
Lenders” or other provisions relating to voting provisions to provide the
Persons providing the applicable Incremental Facility with the benefit of such
provisions will not, by themselves, be deemed to effect any of the changes
described in clauses (i) or (ii) of Section 11.12(a) or (B) amend Articles VII,
VIII or IX in any manner that by its terms benefits one or more tranches, but
not all tranches, of Loans or Commitments without the prior written consent of
Lenders holding a majority in interest of the Revolving Commitments then
existing, if the Lenders holding Revolving Commitments are not so benefited, and
of Lenders holding a majority in interest of each separate tranche of term loans
then existing and not so benefited, (it being agreed that no provision requiring
the Borrower to prepay term loans of one or more Incremental Facilities with the
proceeds of Asset Sales, Insurance and Condemnation Events, issuances of
Indebtedness, issuances of Equity Interests, or Excess Cash Flow will be deemed
to violate this clause).

 

(c)           Defaulting Lenders.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, (and any amendment, waiver or consent
that by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (ii) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

(d)           Voting Rights of Lenders During Bankruptcy Proceedings. 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the

 

125

--------------------------------------------------------------------------------


 

Bankruptcy Code supersede the unanimous consent provisions set forth herein and
(y) the Required Lenders shall determine whether or not to allow a Credit Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders.

 

(e)           Certain Other Transactions.  For the avoidance of doubt and
notwithstanding any provision to the contrary contained in this Section 11.12:

 

(i)                                     Without limiting the provisions of
Section 11.12(b) of this Agreement, and notwithstanding anything otherwise to
the contrary herein, this Agreement may be amended (or amended and restated)
with the written consent of the Credit Parties and the Required Lenders (A) to
increase the Aggregate Commitments of the Lenders, (B) to add one or more
additional borrowing tranches to this Agreement and to provide for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other then outstanding Obligations in respect of the extensions of credit from
time to time outstanding under such additional borrowing tranche(s) and the
accrued interest and fees in respect thereof and (C) to include appropriately
the lenders under such additional borrowing tranches in any determination of
Required Lenders and/or the determination of the requisite Lenders under any
other provision of this Agreement corresponding to the consent rights of the
other Lenders thereunder (including, without limitation, clauses (ii) and (v) of
Section 11.12(a)); and

 

(ii)                                  any provision of this Agreement may be
amended by an agreement in writing entered into by the Credit Parties, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the LC Issuers and the Swing Line Lender) if
(I) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (II) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement (other than Contingent
Obligations);

 

(iii)                               any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 11.12 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time;

 

(iv)                              any Lender may agree to extend the Maturity
Date applicable to its Loans and/or Commitments hereunder upon the request of
the Borrower and without the consent of any other Lender; and

 

(v)                                 the Administrative Agent and the Credit
Parties shall be permitted to amend any provision of any Loan Document (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an

 

126

--------------------------------------------------------------------------------


 

obvious error or any error or omission of a technical or immaterial nature in
any such provision.

 

Section 11.13           Survival of Indemnities.  All indemnities set forth
herein including, without limitation, in Article III (subject to the limitations
set forth Section 3.04(d)), Section 10.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.

 

Section 11.14           Domicile of Loans.  Each Lender may transfer and carry
its Loans at, to or for the account of any branch office, subsidiary or
affiliate of such Lender; provided, however, that the Borrower shall not be
responsible for costs arising under Section 3.01 or Section 3.04 resulting from
any such transfer (other than a transfer pursuant to Section 3.06) to the extent
not otherwise applicable to such Lender prior to such transfer.

 

Section 11.15           Confidentiality.

 

(a)           Each of the Administrative Agent, the LC Issuer and the Lenders
agrees to maintain the confidentiality of the Confidential Information, except
that Confidential Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such information confidential on terms
substantially similar to the provisions of this Section 11.15), (ii) to any
direct or indirect contractual counterparty in any Hedge Agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 11.15, (iii) to the extent requested by any
regulatory authority, (iv) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process (provided that prior
written notice, to the extent permitted, shall be given to the Borrower and
notice thereafter shall be provided to the Borrower as soon as possible under
applicable law), (v) to any other party to this Agreement, (vi) to any other
creditor of any Credit Party that is a direct or intended beneficiary of any of
the Loan Documents, (vii) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Loan Documents or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions substantially the same as those of this Section 11.15, to
(A) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations, (ix) to any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (x) with the consent of the Borrower, or
(xi) to the extent such Confidential Information (A) becomes publicly available
other than as a result of a breach of this Section 11.15, or (B) becomes
available to the Administrative Agent, the LC Issuer or any Lender on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this Section 11.15.

 

(b)           As used in this Section 11.15, “Confidential Information” shall
mean all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided, however, that, in the case of
information received from the Borrower after the Closing Date, such information
is clearly identified at the time of delivery as confidential.

 

127

--------------------------------------------------------------------------------


 

(c)           Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 11.15 shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such Person would accord to its own confidential information. The
Borrower hereby agrees that the failure of the Administrative Agent, the LC
Issuer or any Lender to comply with the provisions of this Section 11.15 shall
not relieve the Borrower, or any other Credit Party, of any of its obligations
under this Agreement or any of the other Loan Documents.

 

Section 11.16           General Limitation of Liability.  No claim may be made
by any Credit Party, any Lender, the Administrative Agent, the LC Issuer or any
other Person against the Administrative Agent, the LC Issuer, or any other
Lender or the Affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and each Credit Party, each Lender, the Administrative Agent and the
LC Issuer hereby, to the fullest extent permitted under applicable law, waive,
release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

 

Section 11.17           No Duty.  All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such Person may act) retained by the
Administrative Agent or any Lender with respect to the transactions contemplated
by the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent or such Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to any Credit Party or to any of its
Subsidiaries, or to any other Person, with respect to any matters within the
scope of such representation or related to their activities in connection with
such representation.  Each Credit Party agrees, on behalf of itself and its
Subsidiaries, not to assert any claim or counterclaim against any such persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.

 

Section 11.18           Lenders and Agent Not Fiduciary to Credit Parties, etc. 
The relationship among the Credit Parties and their Subsidiaries, on the one
hand, and the Administrative Agent, the LC Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, the
LC Issuer and the Lenders have no fiduciary or other special relationship with
any Credit Party or its Subsidiaries, and no term or provision of any Loan
Document, no course of dealing, no written or oral communication, or other
action, shall be construed so as to deem such relationship to be other than that
of debtor and creditor.  Without limitation of the foregoing, in connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arranger are arm’s-length commercial transactions between the Borrower,
the other Credit Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Lead Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Lead Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the

 

128

--------------------------------------------------------------------------------


 

Lead Arranger has any obligation to the Borrower, any Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Lead Arranger has any obligation to disclose any of such interests to
the Borrower, any Credit Party or any of their respective Affiliates.  To the
fullest extent permitted by law, the Borrower and each other Credit Party hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 11.19           Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf.

 

Section 11.20           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 11.20,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the LC Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 11.21           Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action, event,
condition or circumstance is not permitted by any of such covenants, the fact
that it would be permitted by an exception to, or would otherwise be within the
limitations or restrictions of, another covenant, shall not avoid the occurrence
of a Default or an Event of Default if such action is taken or event, condition
or circumstance exists.

 

Section 11.22           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.22 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Base Rate to the date of
repayment, shall have been received by such Lender.

 

Section 11.23           Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrower is made to the Administrative Agent, the LC Issuer
or any Lender, or the Administrative Agent, the LC Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the LC Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any

 

129

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate.  The obligations of the Lenders and the LC Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

Section 11.24           Subordination of Intercompany Debt.  Each Credit Party
agrees that all intercompany Indebtedness among Credit Parties (the
“Intercompany Debt”) is subordinated in right of payment, to the prior payment
in full of all Obligations.  Notwithstanding any provision of this Agreement to
the contrary; provided that no Event of Default has occurred and is continuing
and the Administrative Agent has not delivered notice revoking any rights under
this Section 11.24, the Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent not otherwise prohibited by this
Agreement; provided, that in the event of and during the continuation of any
Event of Default and after the Administrative Agent has delivered notice
revoking any rights under this Section 11.24, no payment shall be made by or on
behalf of any Credit Party on account of any Intercompany Debt.  In the event
that any Credit Party receives any payment of any Intercompany Debt at a time
when such payment is prohibited by this Section 11.24, such payment shall be
paid promptly over and delivered, upon written request, to, the Administrative
Agent.

 

Section 11.25           Patriot Act.  Each Lender subject to the Patriot Act
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender to identify
such Credit Party in accordance with the Patriot Act.  Each Credit Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

Section 11.26           Electronic Execution of Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 11.27           Replacement of Lenders.

 

If (i) a Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, (ii) any Lender
requests compensation under Section 3.04, (iii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iv) a Lender delivers a notice
pursuant to Section 3.02 with respect to circumstances that do not affect other
Lenders hereunder, or (v) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative

 

130

--------------------------------------------------------------------------------


 

Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.06(b)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided, however, that (1) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, and shall have paid the
Administrative Agent the assignment fee specified in Section 11.06(b)(iv),
(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any breakage compensation under
Section 3.05), (3) such assignment does not conflict with applicable Laws, and
(4) in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document, the applicable amendment, modification and/or waiver of this
Agreement that the Borrower has requested shall become effective upon giving
effect to such assignment (and any related assignments required to be effected
in connection therewith in accordance with Section 11.06)).  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.  In the event
that the Borrower elects to replace a Lender pursuant to this Section 11.27, and
such Lender does not execute an Assignment Agreement pursuant to Section 11.06
within two (2) Business Days after receipt by such Lender of a notice of
replacement pursuant to this Section 11.27 of an Assignment Agreement evidencing
such assignment, the Borrower and/or the Administrative Agent shall be entitled
to execute such Assignment Agreement on behalf of such Lender, and any such
Assignment Agreement so executed by the Borrower, the applicable replacement
Lender and the Administrative Agent, shall be effective for the purposes of this
Section 11.27 and Section 11.06.  Upon any such assignment and payment and
compliance with the other provisions of Section 11.06, such replaced Lender
shall not longer constitute a “Lender” for the purposes of this Agreement;
provided that any rights of such replaced Lender to indemnification hereunder
shall survive.

 

[Remainder of page intentionally left blank.]

 

131

--------------------------------------------------------------------------------


 

BORROWER:

EPIQ SYSTEMS, INC.,

 

a Missouri corporation,

 

as Borrower

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

GUARANTORS:

EPIQ SYSTEMS ACQUISITION, INC.,

 

a New York corporation,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

 

EPIQ CLASS ACTION & CLAIMS SOLUTIONS, INC.,

 

a Rhode Island corporation,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

 

EPIQ BANKRUPTCY SOLUTIONS, LLC,

 

a New York limited liability company,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HILSOFT, INC.,

 

a Pennsylvania corporation,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

 

EPIQ EDISCOVERY SOLUTIONS, INC.,

 

a Delaware corporation,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

 

ENCORE LEGAL SOLUTIONS, INC.,

 

a Delaware corporation,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

DE NOVO LEGAL LLC,

 

a Delaware limited liability company,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EPIQ SYSTEMS HOLDINGS, LLC,

 

a Delaware limited liability company,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

 

 

 

 

 

EPIQ TECHNOLOGY, LLC,

 

a Delaware limited liability company,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Elizabeth M. Braham

 

Name: Elizabeth M. Braham

 

Title:

Executive Vice President, Chief Financial Officer,

 

 

Treasurer and Secretary

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent, LC Issuer, Swing Line Lender and a Lender

 

 

 

By:

/s/ David Wild

 

Name: David Wild

 

Title: Senior Vice President

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

PNC Bank, National Association

 

as a Lender

 

 

 

By:

/s/ David Bentzinger

 

Name: David Bentzinger

 

Title: Senior Vice President

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

Silicon Valley Bank,

 

as a Lender

 

 

 

By:

/s/ Jesse Meyer

 

Name: Jesse Meyer

 

Title: Vice President

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

FIRSTMERIT BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Laura C. Redinger

 

Name: Laura C. Redinger

 

Title: Vice President

 

EPIQ SYSTEMS, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------